Exhibit 10.1

EXECUTION VERSION

 

 

 

FOSTER WHEELER LLC

FOSTER WHEELER INC.

FOSTER WHEELER USA CORPORATION

FOSTER WHEELER NORTH AMERICA CORP.

FOSTER WHEELER ENERGY CORPORATION

FOSTER WHEELER INTERNATIONAL CORPORATION

as Borrowers

 

 

CREDIT AGREEMENT

Dated as of August 3, 2012

 

 

BNP PARIBAS

as Administrative Agent

and

BNP PARIBAS SECURITIES CORP.

as Sole Bookrunner

and

BNP PARIBAS SECURITIES CORP.,

UNION BANK, N.A.,

HSBC BANK USA, NATIONAL ASSOCIATION, and

WELLS FARGO SECURITIES, LLC

as Joint Lead Arrangers

and

UNION BANK, N.A.,

HSBC BANK USA, NATIONAL ASSOCIATION, and

WELLS FARGO BANK, NATIONAL ASSOCIATION

as Syndication Agents

and

CRÉDIT AGRICOLE CORPORATE & INVESTMENT BANK,

LLOYDS TSB BANK PLC, and

PNC BANK, NATIONAL ASSOCIATION

as Documentation Agents.

 

 

$750,000,000

 

 

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page   ARTICLE I    DEFINITIONS   

SECTION 1.01.

  

Defined Terms

     1   

SECTION 1.02.

  

Classification of Loans and Borrowings

     29   

SECTION 1.03.

  

Terms Generally

     29   

SECTION 1.04.

  

Accounting Terms; GAAP

     30   

SECTION 1.05.

  

Currencies; Currency Equivalents

     30    ARTICLE II    LOAN COMMITMENTS   

SECTION 2.01.

  

Revolving Credit Commitments

     31   

SECTION 2.02.

  

Loans and Borrowings

     32   

SECTION 2.03.

  

Requests for Borrowings

     33   

SECTION 2.04.

  

Swingline Loans

     34   

SECTION 2.05.

  

Letters of Credit

     35   

SECTION 2.06.

  

Funding of Revolving Credit and Incremental Loan Borrowings

     41   

SECTION 2.07.

  

Interest Elections

     41   

SECTION 2.08.

  

Termination, Reduction and Increase of Revolving Credit Commitments

     43   

SECTION 2.09.

  

Extension of Commitment Termination Date

     45   

SECTION 2.10.

  

Repayment of Loans; Evidence of Debt

     47   

SECTION 2.11.

  

Prepayment of Loans

     49   

SECTION 2.12.

  

Fees

     52   

SECTION 2.13.

  

Interest

     54   

SECTION 2.14.

  

Alternate Rate of Interest

     54   

SECTION 2.15.

  

Increased Costs

     55   

SECTION 2.16.

  

Break Funding Payments

     56   

SECTION 2.17.

  

Insufficient Funds; Ratable Treatment; Sharing of Payments

     57   

SECTION 2.18.

  

Replacement of Lenders

     58   

SECTION 2.19.

  

Defeasance of Letters of Credit

     60    ARTICLE III    DEFAULTING LENDERS    ARTICLE IV    GUARANTEE BY
GUARANTORS   

SECTION 4.01.

  

The Guarantee

     63   

SECTION 4.02.

  

Obligations Unconditional

     63   

 

(i)



--------------------------------------------------------------------------------

SECTION 4.03.

   Reinstatement      64   

SECTION 4.04.

   Subrogation      65   

SECTION 4.05.

   Remedies      65   

SECTION 4.06.

   Instrument for the Payment of Money      65   

SECTION 4.07.

   Continuing Guarantee      65   

SECTION 4.08.

   Rights of Contribution      65   

SECTION 4.09.

   Limitation on Guarantee Obligations      66    ARTICLE V    REPRESENTATIONS
AND WARRANTIES   

SECTION 5.01.

   Organization; Powers      67   

SECTION 5.02.

   Authorization; Enforceability      67   

SECTION 5.03.

   Governmental Approvals; No Conflicts      67   

SECTION 5.04.

   Financial Condition; No Material Adverse Change      68   

SECTION 5.05.

   Properties      68   

SECTION 5.06.

   Litigation and Environmental Matters      68   

SECTION 5.07.

   Compliance with Laws and Agreements      69   

SECTION 5.08.

   Investment Company Status      69   

SECTION 5.09.

   Taxes      69   

SECTION 5.10.

   ERISA      69   

SECTION 5.11.

   Disclosure      69   

SECTION 5.12.

   Labor Matters      70   

SECTION 5.13.

   Subsidiaries, Etc.      70   

SECTION 5.14.

   Margin Stock      70   

SECTION 5.15.

   Commercial Activity; Absence of Immunity      70   

SECTION 5.16.

   OFAC      70    ARTICLE VI    CONDITIONS   

SECTION 6.01.

   Effectiveness      71   

SECTION 6.02.

   Each Extension of Credit      73    ARTICLE VII    AFFIRMATIVE COVENANTS   

SECTION 7.01.

   Financial Statements and Other Information      73   

SECTION 7.02.

   Notices of Material Events      75   

SECTION 7.03.

   Existence; Conduct of Business      76   

SECTION 7.04.

   Payment of Obligations      76   

SECTION 7.05.

   Maintenance of Properties; Insurance      76   

SECTION 7.06.

   Books and Records; Inspection Rights      76   

SECTION 7.07.

   Governmental Approvals      77   

SECTION 7.08.

   Compliance with Laws      77   

SECTION 7.09.

   Use of Proceeds      77   

 

(ii)



--------------------------------------------------------------------------------

SECTION 7.10.

  

Certain Obligations Respecting Subsidiaries

     77    ARTICLE VIII    NEGATIVE COVENANTS   

SECTION 8.01.

  

Indebtedness

     79   

SECTION 8.02.

  

Liens

     82   

SECTION 8.03.

  

Sale and Leaseback Transactions

     84   

SECTION 8.04.

  

Fundamental Changes

     84   

SECTION 8.05.

  

Investments, Loans, Advances, Guarantees and Acquisitions; Hedging Agreements

     85   

SECTION 8.06.

  

Restricted Payments

     88   

SECTION 8.07.

  

Transactions with Affiliates

     88   

SECTION 8.08.

  

Restrictive Agreements

     89   

SECTION 8.09.

  

Certain Financial Covenants

     90   

SECTION 8.10.

  

Lines of Business

     90   

SECTION 8.11.

  

Changes to Fiscal Year

     90   

SECTION 8.12.

  

Parent, FWL and Holdco

     90    ARTICLE IX    EVENTS OF DEFAULT    ARTICLE X    THE ADMINISTRATIVE
AGENT    ARTICLE XI    MISCELLANEOUS   

SECTION 11.01.

  

Notices

     96   

SECTION 11.02.

  

Waivers; Amendments

     98   

SECTION 11.03.

  

Expenses; Indemnity; Damage Waiver

     100   

SECTION 11.04.

  

Taxes

     102   

SECTION 11.05.

  

Payments; Currency

     106   

SECTION 11.06.

  

Mitigation Obligations

     107   

SECTION 11.07.

  

Reallocation of Exposures

     107   

SECTION 11.08.

  

Successors and Assigns

     108   

SECTION 11.09.

  

Survival

     113   

SECTION 11.10.

  

Counterparts; Integration; Effectiveness

     113   

SECTION 11.11.

  

Severability

     113   

SECTION 11.12.

  

Right of Setoff

     113   

SECTION 11.13.

  

Governing Law; Jurisdiction; Consent to Service of Process

     114   

SECTION 11.14.

  

WAIVER OF JURY TRIAL

     115   

SECTION 11.15.

  

Judgment Currency

     115   

SECTION 11.16.

  

No Immunity

     116   

 

(iii)



--------------------------------------------------------------------------------

SECTION 11.17.

  

Treatment of Certain Information; Confidentiality

     116   

SECTION 11.18.

  

Headings

     117   

SECTION 11.19.

  

USA PATRIOT Act

     117   

SCHEDULES:

Schedule 1.01(a) – Commitments

Schedule 1.01(b) – Performance Letters of Credit

Schedule 5.13 – Subsidiaries

Schedule 8.01 – Existing Indebtedness

Schedule 8.02 – Existing Liens

Schedule 8.05 – Existing Investments

Schedule 8.07 – Certain Existing Affiliate Transactions

Schedule 8.08 – Existing Restrictions

EXHIBITS:

 

Exhibit A    – Form of Assignment and Assumption Exhibit B-1    – Form of
Opinion of Counsel to the Obligors Exhibit B-2    – Form of Opinion of Assistant
General Counsel-Corporate Exhibit C    – Form of Opinion of Special Counsel
Exhibit D    – Form Joinder Agreement Exhibit E    – Form of Solvency
Certificate Exhibit F    – Form of Notice Designating Existing Letters of Credit
Exhibit G-1    – Form of U.S. Tax Compliance Certificate (For Foreign Lenders
that are not Partnerships for U.S. Federal Income Tax Purposes) Exhibit G-2    –
Form of U.S. Tax Compliance Certificate (For Foreign Participants that are not
Partnerships for U.S. Federal Income Tax Purposes) Exhibit G-3    – Form of U.S.
Tax Compliance Certificate (For Foreign Participants that are Partnerships for
U.S. Federal Income Tax Purposes) Exhibit G-4    – Form of U.S. Tax Compliance
Certificate (For Foreign Lenders that are Partnerships for U.S. Federal Income
Tax Purposes) Exhibit H    – Subordination Provisions

 

(iv)



--------------------------------------------------------------------------------

CREDIT AGREEMENT dated as of August 3, 2012, between FOSTER WHEELER LLC (the
“Company”), FOSTER WHEELER INC., FOSTER WHEELER USA CORPORATION, FOSTER WHEELER
NORTH AMERICA CORP., FOSTER WHEELER ENERGY CORPORATION and FOSTER WHEELER
INTERNATIONAL CORPORATION (each a “Borrower” and, collectively, the
“Borrowers”), FOSTER WHEELER AG (the “Parent”), FOSTER WHEELER LTD. (“FWL”),
FOSTER WHEELER HOLDINGS LTD. (“Holdco”), the SUBSIDIARY GUARANTORS (as defined
below), the Lenders referred to herein, and BNP PARIBAS, as administrative agent
for such Lenders (in such capacity, the “Administrative Agent”).

Each of the Parent, Holdco and the Borrowers have requested that the Lenders
extend credit to the Borrowers from time to time in an aggregate principal or
face amount not exceeding $750,000,000 (which, in the circumstances provided
herein, may be increased to $1,050,000,000). The Lenders are prepared to extend
such credit upon the terms and conditions hereof, and, accordingly, the parties
hereto agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR” means, when used in reference to any Loan or Borrowing, that such Loan, or
the Loans constituting such Borrowing, are bearing interest at a rate determined
by reference to the Alternate Base Rate.

“Acceleration” has the meaning assigned to such term in Section 9(g).

“Acquisition” means any transaction, or any series of related transactions,
consummated after the date hereof, by which (i) the Parent and/or any of its
Subsidiaries acquires from any Person other than a Group Member the business of,
or all or substantially all of the assets of, any firm, corporation or other
Person, or division thereof, whether through purchase of assets, purchase of
Equity Interests, merger, consolidation, amalgamation or otherwise or (ii) any
Person that was not theretofore a Subsidiary of the Parent becomes a Subsidiary
of the Parent.

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

“Administrative Agent” has the meaning assigned to such term in the recital of
parties hereto.

“Administrative Agent’s Account” means an account designated by the
Administrative Agent in a notice to the Borrowers and the Lenders.



--------------------------------------------------------------------------------

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
Notwithstanding the foregoing, (a) no individual shall be an Affiliate of the
Parent or any of its Subsidiaries solely by reason of his or her being a
director, officer or employee of the Parent or any of its Subsidiaries and
(b) none of the Group Members shall be Affiliates of each other.

“Agent Parties” has the meaning assigned to such term in Section 11.01(d).

“Agreed Foreign Currency” means, in respect of any Letter of Credit requested to
be issued by an Issuing Lender (i) Euros, Sterling, Canadian Dollars, India
Rupees, Qatar Riyals, Hong Kong Dollars, Malaysian Ringgit, Rial Omani, UAE
Dirham, Mexican New Peso, Saudi Arabian Riyals, Singapore Dollars, Thai Baht,
Australian Dollar, Chinese Yuan, Columbian Peso, Brazilian Real, Polish Zlotys
and South African Rand, (ii) any other Foreign Currency approved by such Issuing
Lender (each of whom agrees not to withhold such approval unreasonably) but only
if at such time (a) such Foreign Currency is freely transferable and convertible
into Dollars in the London foreign exchange market and (b) no central bank or
other governmental authorization in the country of issue of such Foreign
Currency (including, in the case of Euros, any authorization by the European
Central Bank) is required to permit use of such Foreign Currency by any Lender
for issuing any Letter of Credit or participating in any LC Exposure hereunder,
unless such authorization has been obtained and is in full force and effect and
(iii) any other Foreign Currency acceptable to the applicable Issuing Lender.

“Agreement” means this Credit Agreement, as it may be renewed, extended,
amended, restated, or modified and in effect from time to time.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate for such day plus 1/2 of 1% and (c) the LIBO Rate for a one-month Interest
Period commencing on the second Business Day after such date plus 1%. Any change
in the Alternate Base Rate due to a change in the Prime Rate, the Federal Funds
Effective Rate or the LIBO Rate shall be effective from and including the
effective date of such change in the Prime Rate, the Federal Funds Effective
Rate or the LIBO Rate, as the case may be.

 

2



--------------------------------------------------------------------------------

“Applicable Margin” means (a) (i) with respect to any ABR Loan, 0.500% per
annum, (ii) with respect to any Eurodollar Loan, 1.500% per annum, (iii) with
respect to any Letter of Credit (other than Performance Letters of Credit),
1.500% per annum, (iv) with respect to any Performance Letter of Credit,
0.750% per annum and (v) with respect to the Commitment Fee, 0.200% per annum,
provided that from and after each Adjustment Date (as defined below) occurring
after the Effective Date and through but excluding each Adjustment Date
thereafter, the Applicable Margins will be the respective rates indicated below
based upon the Ratings (as defined below) by S&P and Moody’s and (b) for any
Type of Incremental Loans of any Series, such rates of interest as shall be
agreed upon at the time Incremental Loan Commitments of such Series are
established:

 


S&P Rating / Moody’s Rating

   ABR Loans     Eurodollar
Loans     Non-
Performance
Letters of
Credit     Performance
Letters of
Credit     Commitment
Fee  

>BBB / Baa2

     0.250 %      1.250 %      1.250 %      0.625 %      0.175 % 

BBB– / Baa3

     0.500 %      1.500 %      1.500 %      0.750 %      0.200 % 

BB+ / Ba1

     0.750 %      1.750 %      1.750 %      0.875 %      0.250 % 

<BB / Ba2

     1.250 %      2.250 %      2.250 %      1.125 %      0.500 % 

For purposes of the foregoing, (i) if either S&P or Moody’s shall not have in
effect a Rating due to the Company’s failure to pay such fees, provide such
information or undertake such other action as may be requested by either S&P or
Moody’s in connection with the effectuation or continuation of such Rating, then
the Applicable Margins shall be determined by reference to the Total Leverage
Ratio, such that Applicable Margins shall be set as if the Ratings were BB+/Ba1
when the Total Leverage Ratio is less than or equal to 1.50 to 1, and as if the
Ratings were BB/Ba2 at all other times; (ii) if the S&P Rating and the Moody’s
Rating shall fall within different categories in the schedule above, the
Applicable Margins shall be based on the higher of the two Ratings (except that
if such ratings differ by more than one category, the Applicable Margins shall
be based on the Rating one level below the higher rating); and (iii) if the S&P
Rating or the Moody’s Rating shall be changed (other than as a result of a
change in the rating system of S&P or Moody’s), such change shall be effective
as of the date on which it is first announced by the applicable rating agency
(each such date, an “Adjustment Date”). Each change in the Applicable Margins
shall apply during the period commencing on the effective date of such change
and ending on the date immediately preceding the effective date of the next such
change. If the rating system of S&P or Moody’s shall change, or if either S&P or
Moody’s shall not have in effect a Rating (other than by reason of the
circumstances set out in clause (i) above) or either of such rating agencies
shall cease to be in the business of issuing a Rating, the Company (on its own
behalf and on behalf of each other Borrower) and (x) the Required Revolving
Credit Lenders (in the case of Revolving Credit Borrowings) or (y) the Required
Incremental Lenders for the relevant Series (in the case of Incremental
Borrowings) shall negotiate in good faith to amend this definition to reflect
such changed rating system or the unavailability of a Rating from such rating
agency (and, notwithstanding anything to the contrary in Section 11.02, such
amendment shall be effective when executed and delivered by the Company and the
Required Revolving Credit Lenders or by the Company and the Required Incremental
Lenders for the relevant Series, as the case may be, or by the Company and the
Administrative Agent with the consent of the Required Revolving Credit Lenders
or with the consent of the Required Incremental Lenders for the relevant Series,
as the case may be) and, pending the effectiveness of any such amendment, the
Applicable Margins shall be determined by reference to the Ratings most recently
in effect prior to such change or cessation. For

 

3



--------------------------------------------------------------------------------

purposes of clause (i) hereof, the Total Leverage Ratio shall be determined as
of the end of each fiscal quarter of the Parent’s fiscal year based upon the
Parent’s consolidated financial statements delivered pursuant to Section 7.01(a)
or (b) and any change in the Applicable Margins resulting from a change in the
Total Leverage Ratio shall be effective during the period commencing on and
including the date three Business Days after delivery to the Administrative
Agent of such consolidated financial statements indicating any such change (or,
in the case of the initial determination of the Applicable Margins based upon
the Total Leverage Ratio, immediately upon S&P or Moody’s not having in effect a
Rating by reason of circumstances set out in clause (i) of the first sentence of
this paragraph) and ending on the date immediately preceding the effective date
of any next such change; provided that the Total Leverage Ratio shall be deemed
to be greater than 1.50 to 1 if the Parent fails to deliver such consolidated
financial statements within the period specified pursuant to Section 7.01(a) or
(b), during the period from the expiration of the time for delivery thereof
until such consolidated financial statements are delivered.

“Applicable Percentage” means (a) with respect to any Lender for purposes of
Section 2.04 or 2.05, or in respect of any indemnity claim under
Section 11.03(c) arising out of an action or omission of an Issuing Lender under
this Agreement, the percentage of the total Commitments represented by such
Lender’s Commitment, (b) with respect to any Lender in respect of any indemnity
claim under Section 11.03(c) relating to the Administrative Agent under this
Agreement, the percentage of the total Commitments represented by such Lender’s
Commitments or, if greater, the percentage of the Revolving Credit Exposure and
Incremental Loan Exposure of all Series represented by the aggregate amount of
such Lender’s Revolving Credit Exposure and Incremental Loan Exposure of all
Series (as applicable) hereunder and (c) with respect to any Lender with respect
to the participations to be purchased pursuant to Section 11.07, the percentage
of the total Revolving Credit Exposure and Incremental Loan Exposure of all
Series represented by the aggregate amount of such Lender’s Revolving Credit
Exposure and Incremental Loan Exposure of all Series (as applicable); provided
that when a Defaulting Lender shall exist, “Applicable Percentage” of any
non-Defaulting Lender shall mean the percentage of the relevant Commitments,
Revolving Credit Exposure and Incremental Exposure of the relevant Series, as
applicable, disregarding any such Defaulting Lender’s relevant Commitment,
Revolving Credit Exposure and Incremental Exposure of the relevant Series, as
applicable, represented by such non-Defaulting Lender’s relevant Commitments,
Revolving Credit Exposure and Incremental Exposure of the relevant Series. If
the Commitments have terminated or expired, the “Applicable Percentages” shall
be determined based upon the Commitments most recently in effect, giving effect
to any assignments and to any Lender’s status as a Defaulting Lender at the time
of determination.

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 11.08), and accepted by the Administrative Agent, in substantially
the form of Exhibit A or any other form approved by the Administrative Agent.

 

4



--------------------------------------------------------------------------------

“Assuming Lender” has the meaning assigned to such term in Section 2.08(e)(i).

“Bank Parent” means, with respect to any Lender, any Person of which such Lender
is, directly or indirectly, a Subsidiary.

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment.

“Base Rate”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Alternate Base Rate.

“BNP Paribas” means BNP Paribas, a banking institution organized under the laws
of the Republic of France.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” and “Borrowers” have the meanings assigned to such terms in the
recital of parties hereto.

“Borrowing” means (a) all Syndicated ABR Loans of the same Class made, converted
or continued on the same date, (b) all Eurodollar Loans of the same Class that
have the same Interest Period or (c) a Swingline Loan.

“Borrowing Request” means a request by a Borrower for a Syndicated Borrowing in
accordance with Section 2.03.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed, and if such day relates to a borrowing of, a payment or
prepayment of principal of or interest on, a continuation or conversion of or
into, or the Interest Period for, a Eurodollar Borrowing, or to a notice by a
Borrower with respect to any such borrowing, payment, prepayment, continuation,
conversion, or Interest Period, that is also a day on which dealings in Dollar
deposits are carried out in the London interbank market.

“Canadian Dollar” or “C$” refers to the lawful currency of Canada.

“Capital Expenditures” means, for any period, the sum for the Group Members
(determined on a consolidated basis without duplication in accordance with GAAP)
of the aggregate amount of expenditures (excluding expenditures financed as
Capital Lease Obligations

 

5



--------------------------------------------------------------------------------

or with purchase money financing) made to acquire or construct tangible fixed
assets, plant and equipment (including renewals, improvements and replacements,
but excluding repairs and maintenance costs) during such period computed in
accordance with GAAP; provided that such term shall not include any such
expenditures in connection with any Acquisition or any replacement or repair of
property affected by a Casualty Event.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required at the time of determination to be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP,
and the amount of such obligations shall be the capitalized amount thereof
determined in accordance with GAAP.

“Cash Equivalents” means investments of the types described in clauses
(a) through (f) of the definition of “Permitted Investments” in this
Section 1.01.

“Cash Management Obligations” means all obligations owing by Obligors and
Restricted Subsidiaries to Eligible Cash Managers in respect of purchasing
cards, treasury management arrangements, depositary or other cash management
services.

“Casualty Event” means, with respect to any property of any Person, any loss of
or damage to, or any condemnation or other taking of, such property for which
such Person or any of its Subsidiaries receives insurance proceeds, or proceeds
of a condemnation award or other compensation. For the avoidance of doubt, the
term “Casualty Event” shall not include the proceeds of any business
interruption insurance or similar insurance policy.

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or Issuing Lender (or,
for purposes of Section 2.15(b) by any lending office of such Lender or by such
Lender’s or such Issuing Lender’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement; provided
that notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (ii) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted or issued.

“Change of Control” means the occurrence of any one or more of the following
events:

(i) (A) If neither FWL nor Holdco have been dissolved pursuant to
Section 8.04(h), (x) the Parent shall cease to own, directly or indirectly,
beneficially or of record, 100% of the economic interests and voting power in
the Equity Interests of FWL, (y)

 

6



--------------------------------------------------------------------------------

FWL shall cease to own, directly or indirectly, beneficially or of record, 100%
of the economic interests and voting power in the Equity Interests of Holdco, or
(z) Holdco shall cease to own, directly or indirectly, beneficially or of
record, 100% of the economic interests and voting power in the Equity Interests
of the Company. (B) If both FWL and Holdco have been dissolved pursuant to
Section 8.04(h), the Parent shall cease to own, directly or indirectly,
beneficially or of record, 100% of the economic interests and voting power in
the Equity Interests of the Company. (C) If FWL has been dissolved pursuant to
Section 8.04(h) but Holdco has not been dissolved pursuant to Section 8.04(h),
(x) the Parent shall cease to own, directly or indirectly, beneficially or of
record, 100% of the economic interests and voting power in the Equity Interests
of Holdco, or (y) Holdco shall cease to own, directly or indirectly,
beneficially or of record, 100% of the economic interests and voting power in
the Equity Interests of the Company. (D) If Holdco has been dissolved pursuant
to Section 8.04(h) but FWL has not been dissolved pursuant to Section 8.04(h),
(x) the Parent shall cease to own, directly or indirectly, beneficially or of
record, 100% of the economic interests and voting power in the Equity Interests
of FWL, or (y) FWL shall cease to own, directly or indirectly, beneficially or
of record, 100% of the economic interests and voting power in the Equity
Interests of the Company;

(ii) any Person or group (within the meaning of the Exchange Act and the rules
of the Securities and Exchange Commission thereunder as in effect on the date
hereof), shall become, directly or indirectly, the beneficial owner of Equity
Interests representing more than 35% of the ordinary voting power represented by
the issued and outstanding voting Equity Interests of the Parent; or

(iii) a majority of the incumbent directors of the Parent is at any time not
comprised of Persons who were either (x) directors of FWL on the Effective Date
or (y) new directors (such Persons being herein called “New Members”) appointed
or nominated for election by one or more Persons who were members of the board
of directors of FWL on the Effective Date or who were appointed or nominated by
one or more such New Members whether or not they were members on the Effective
Date.

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan or the Loans comprising such Borrowing are Syndicated Revolving Credit
Loans or Borrowings, Incremental Loans or Borrowings of the same Series or
Swingline Loans or Borrowings, and when used in reference to any Commitment,
refers to whether the Loans that a Lender holding such Commitment is obligated
to make are Revolving Credit Loans or Incremental Loans of a particular Series.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Commitment Fee” has the meaning assigned to such term in Section 2.12(a).

“Commitment Increase” has the meaning assigned to such term in
Section 2.08(e)(i).

 

7



--------------------------------------------------------------------------------

“Commitment Increase Date” has the meaning assigned to such term in
Section 2.08(e)(i).

“Commitment Termination Date” means for any Lender, (a) initially, the fifth
anniversary of the Effective Date, (b) if such Lender agrees to an extension
pursuant to Section 2.09, such date as so extended or (c) if such Lender
replaces a Non-Extending Lender pursuant to Section 2.09, the date set forth in
the applicable Lender’s Assignment and Assumption Agreement, provided that if
such day is not a Business Day, then the “Commitment Termination Date” shall be
the next following Business Day.

“Commitments” means the Revolving Credit Commitments and Incremental Loan
Commitments.

“Communications” has the meaning assigned to such term in Section 11.01(d).

“Company” has the meaning assigned to such term in the recital of parties
hereto.

“Confidential Information Memorandum” means the Confidential Information
Memorandum dated July 2012 with respect to the syndication of the credit
facilities provided for in this Agreement.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Parties” means the Administrative Agent, the Issuing Lenders, the
Swingline Lender and the other Lenders.

“Currency” means Dollars or any Foreign Currency.

“Customer Contract” has the meaning assigned to such term in Section 8.02(l).

“Debt Service” means, for any period, the sum, for the Group Members (determined
on a consolidated basis without duplication in accordance with GAAP), of the
following: (a) all regularly scheduled payments or prepayments of principal of
Indebtedness (including the principal component of any payments in respect of
Capital Lease Obligations) made during such period plus (b) all Interest Expense
for such period.

“Default” means any event or condition which constitutes an Event of Default or
which upon the delivery of a notice or lapse of a period of time described or
referred to in Article IX (or both) would, unless cured or waived, become an
Event of Default.

“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or
Swingline Loans or (iii) pay over to any Credit Party any other amount required
to be paid by it hereunder, unless, in each case, with respect to funding
obligations in respect of Loans, such Lender notifies the Administrative Agent
and the

 

8



--------------------------------------------------------------------------------

Borrowers in writing that such failure is the result of such Lender’s good faith
determination that one or more conditions precedent to funding (each of which
conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, (b) has
notified the Company or any Credit Party in writing, or has made a public
statement to the effect, that it does not intend or expect to comply with any of
its funding obligations under this Agreement or generally under other agreements
in which it commits to extend credit (unless such notice or public statement
relates to such Lenders’ obligation to fund a Loan hereunder and states that
such position is based on such Lender’s good faith determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after request by a Credit Party, acting in good faith, to provide a
certification in writing from an authorized officer of such Lender that it will
comply with its obligations (and is financially able to meet such obligations)
to fund prospective Loans and (if such Lender is a Revolving Credit Lender)
participations in then outstanding Letters of Credit and Swingline Loans under
this Agreement (unless with respect to funding obligations in respect of Loans,
such Lender notifies the Administrative Agent and the Borrowers in writing that
such failure is the result of such Lender’s good faith determination that one or
more conditions precedent to funding (each of which conditions precedent,
together with any applicable default, shall be specifically identified in such
writing) has not been satisfied), provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon such Credit Party’s receipt
of such certification in form and substance satisfactory to it and the
Administrative Agent, or (d) has, or has a Bank Parent that has, become the
subject of a Bankruptcy Event, provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any Bank Parent by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses
(a) through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to the last
paragraph of Article III) upon delivery of written notice of such determination
to the Company and each Lender.

“Default Notice” has the meaning assigned to such term in Section 9(g).

“Defeased” means, with respect to any Letters of Credit, that cash cover has
been posted, or back-to-back letters of credit have been issued, in respect of
such Letters of Credit for the benefit of the related Issuing Lenders in
accordance with Section 2.19.

“Disclosed Matters” means the matters disclosed in the Form 8-K, 10-K and 10-Q
filings made by the Parent with the Securities and Exchange Commission made
after January 1, 2012 and prior to the date hereof.

“Disposition” means any sale, assignment, transfer, lease (as lessor) or other
disposition of any property (whether now owned or hereafter acquired) by any
Group Member to any other Person (other than another Group Member) excluding
(a) any sale, assignment, transfer, lease (as lessor) or other disposition as
part of a Casualty Event and (b) any sale,

 

9



--------------------------------------------------------------------------------

assignment, transfer, lease (as lessor) or other disposition of (i) any property
sold or disposed of in the ordinary course of business, (ii) any tangible
property that is obsolete or worn-out or no longer used or useful in the
business of the Parent and its Subsidiaries, (iii) any property of, or Equity
Interests in, any Project Entity or (iv) other property having an aggregate fair
market value (as to the Group Members) neither exceeding $10,000,000 with
respect to any transaction or series of related transactions nor exceeding
$15,000,000 in the aggregate for all transactions during any single fiscal year.

“Disposition Investment” means, with respect to any Disposition, any promissory
notes or other evidences of indebtedness or Investments received by any Group
Member in connection with such Disposition.

“Disqualified Equity Interests” means any Equity Interest that, by its terms (or
by the terms of any security into which it is convertible, or for which it is
exchangeable, in each case at the option of the holder thereof), or upon the
happening of any event, (a) matures or is mandatorily redeemable, pursuant to a
sinking fund obligation or otherwise, or redeemable at any time before the first
anniversary of the Later Commitment Termination Date at the option of the holder
thereof, in whole or in part, (b) is secured by any assets of any Group Member,
(c) is exchangeable or convertible at the option of the holder into Indebtedness
of any Group Member or (d) provides for the mandatory payment of dividends
(other than dividends comprised of Disqualified Equity Interests), i.e.,
regardless of whether or not the board of directors has declared any such
dividends. Notwithstanding the preceding sentence, any Equity Interest that
would constitute a Disqualified Equity Interest solely because the holders
thereof have the right to require any Group Member to repurchase such Equity
Interest upon the occurrence of a change of control or an asset sale shall not
constitute a Disqualified Equity Interest if the terms of such Equity Interest
provide, in effect, that the Group Members will not be obligated to repurchase
or redeem any such Equity Interest pursuant to such provisions unless such
repurchase or redemption is permitted at the time under this Agreement.

“Dollar Equivalent” means, on any date of determination, (i) with respect to an
amount denominated in Dollars, such Dollar amount and (ii) with respect to an
amount denominated in any Foreign Currency, the amount of Dollars that would be
required to purchase such amount of such Foreign Currency on such date, based
upon the rate appearing on the applicable page of the Reuters Screen (or on any
successor or substitute page of such screen, or any successor to or substitute
for such screen, providing rate quotations comparable to those currently
provided on such page of such screen, as determined by the Administrative Agent
from time to time for purposes of) providing quotations of exchange rates
applicable to the sale of such Foreign Currency in the London foreign exchange
market at approximately 11.00 a.m., London Time, for delivery two days later.

“Dollars” or “$” refers to lawful currency of the United States of America.

“Domestic Subsidiary” means any Subsidiary other than (i) a Foreign Subsidiary
or (ii) a Foreign Subsidiary Holding Company.

“Earlier Commitment Termination Date” means, as at any date of determination,
the Commitment Termination Date applicable to all Lenders, provided that if at
such time there is more than one Commitment Termination Date in effect, the
earlier Commitment Termination Date.

 

10



--------------------------------------------------------------------------------

“Earn-Out Obligation” means any contingent payment obligation of any Group
Member incurred in connection with the Acquisition of an entity, assets or
businesses, to the extent such obligation is payable based on the performance of
the entity, assets or businesses so acquired. The amount of an Earn-Out
Obligation shall be the maximum amount that in the good faith determination of a
Financial Officer (taking into account any applicable maximum limits specified
in the agreement or instrument governing such Earn-Out Obligation) could at any
time be payable under such Earn-Out Obligation, provided that if such Earn-Out
Obligation is of sufficient certainty as to be carried as a liability on a
balance sheet of the Group Members, then the amount of such Earn-Out Obligation
shall be the amount thereof so carried on such balance sheet.

“EBITDA” means, for any period, net income for the Parent and its Subsidiaries
(determined on a consolidated basis without duplication in accordance with GAAP)
for such period (calculated before taxes, interest expense, depreciation,
amortization and any other non-cash income or charges accrued for such period
(as identified on the consolidated statement of cash flows of the Parent and its
Subsidiaries for the relevant period) and income or loss attributable to equity
in Affiliates for such period (except to the extent such income or loss is
received or paid in cash by any Group Member)), and excluding (a) any
extraordinary or unusual gains or losses during such period, (b) any net gain or
loss from any Casualty Events and (c) any net gain or loss from any Dispositions
other than sales of inventory in the ordinary course of business; provided that
net income for the Parent and its Subsidiaries for any period shall exclude
income of a Subsidiary that is not a Restricted Subsidiary during such period
except to the extent of cash received during such period by Group Members from
such Subsidiary (whether as dividends, loans or otherwise), provided, further,
that (x) exclusions made pursuant to clauses (a), (b) or (c) above shall be
made, without duplication, only to the extent such gains nor losses were
included in net income and (y) exclusions made pursuant to clause (b) above
shall be made, without duplication, only to the extent such gains or losses
exceeded, as to the Group Members, $2,500,000 with respect to any Casualty Event
or series of related Casualty Events or $5,000,000 during any single fiscal
year.

Notwithstanding the foregoing, if, during any period for which EBITDA is being
determined for purposes of calculating the Total Leverage Ratio, any of the
Group Members shall have consummated (a) any Acquisition for aggregate
consideration (including, without duplication, Indebtedness remaining
outstanding, or repaid in connection with, such Acquisition) in excess of
$100,000,000 or (b) any Disposition for aggregate consideration in excess of
$25,000,000 then, for purposes solely of calculating the Total Leverage Ratio,
EBITDA shall be determined on a pro forma basis as if such Acquisition or
Disposition had been made or consummated on the first day of such period (and,
in that connection, the Parent shall deliver to the Administrative Agent a
calculation setting forth in reasonable detail the pro forma adjustments to
EBITDA for such period as a result of such Acquisition or Disposition).

“EDGAR” has the meaning assigned to such term in Section 7.01(d).

“Effective Date” has the meaning assigned to such term in Section 6.01.

 

11



--------------------------------------------------------------------------------

“Eligible Cash Manager” means, in connection with any Cash Management
Obligations owing by a Borrower or a Restricted Subsidiary, a Person that was a
Lender or an Affiliate of a Lender at the time such Cash Management Obligations
arose.

“Eligible Hedging Counterparty” means, in connection with any Hedging Agreement
with a Borrower or a Restricted Subsidiary, a Person that was a Lender or an
Affiliate of a Lender at the time such Hedging Agreement was entered into.

“EMU Legislation” means legislation enacted by the European Union’s Economic and
Monetary Union.

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Materials or to
health and safety matters.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Group Member directly or indirectly resulting
from or based upon (a) violation of any Environmental Law, (b) the generation,
use, handling, transportation, storage, treatment or disposal of any Hazardous
Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

“Equity Interests” means shares of capital stock of a corporation, membership
interests in a limited liability company, partnership interests in a general or
limited partnership, beneficial interests in a trust or other equity ownership
interests in an association or other entity or Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
capital stock, membership or partnership interests, beneficial interests or
other equity ownership interests in any Person.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Parent, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived), (b) the failure by any Plan
to satisfy the minimum funding standard under Section 412 of the Code or
Section 302 of ERISA, whether or not waived, (c) the filing pursuant to
Section 412(c) of the Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan, (d) the
incurrence by the Parent or any of its ERISA Affiliates of any liability under
Title IV of ERISA with respect to the

 

12



--------------------------------------------------------------------------------

termination of any Plan, (e) the receipt by the Parent or any ERISA Affiliate
from the PBGC or a plan administrator of any notice relating to an intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan,
(f) the incurrence by the Parent or any of its ERISA Affiliates of any liability
with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan, or (g) the receipt by the Parent or any ERISA Affiliate of
any notice, or the receipt by any Multiemployer Plan from the Parent or any
ERISA Affiliate of any notice, concerning the imposition of Withdrawal Liability
or of a determination that a Multiemployer Plan is, or is expected to be,
insolvent or in reorganization, within the meaning of Title IV of ERISA.

“Euro” or “€” refers to the single currency of the European Union as constituted
by the Treaty on European Union and as referred to in EMU Legislation.

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

“Event of Default” has the meaning assigned to such term in Article IX.

“Excess Cash Flow” means, for any period, (a) EBITDA for such period less
(b) the sum of (i) Capital Expenditures made during such period plus (ii) the
aggregate amount of Debt Service for such period.

“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended.

“Excluded Taxes” means, with respect to any Recipient of any payment to be made
by or on account of any obligation of any Borrower or other Obligor hereunder or
under any other Loan Document, (a) income or franchise Taxes imposed on (or
measured by) its net income by the United States of America, or by the
jurisdiction (or any political subdivision thereof) under the laws of which such
Recipient is organized or in which its principal office is located or, in the
case of any Lender (including any Issuing Lender or Swingline Lender), in which
its applicable lending office is located or by any other jurisdiction with which
such Recipient has a present or former connection (other than solely on account
of the execution, delivery, performance, filing, recording and enforcement of,
and the other activities contemplated in, this Agreement), (b) any branch
profits Taxes imposed by the United States of America or any similar Tax imposed
by any other jurisdiction described in clause (a) above, (c) in the case of any
Recipient, withholding Taxes imposed on amounts payable to or for the account of
such Recipient with respect to an applicable interest hereunder or under any
other Loan Document pursuant to a law in effect on the date on which (i) such
Recipient acquires such interest (other than pursuant to an assignment request
by a Borrower under Section 2.18) or (ii) if such Recipient is a Lender, such
Lender changes its lending office, except in each case to the extent that, if
such Recipient is a Lender, pursuant to Section 11.04, amounts with respect to
such Taxes were payable either to such Lender’s assignor immediately before such
Lender became a party hereto or to such Lender immediately before it changed its
lending office, (d) Taxes attributable to such Recipient’s failure to comply
with Section 11.04 and (e) any U.S. federal withholding Taxes imposed under
FATCA.

 

13



--------------------------------------------------------------------------------

“Existing Commitment Termination Date” has the meaning assigned to such term in
Section 2.09(a).

“Existing Credit Agreement” means the Amended and Restated Credit Agreement
dated as of July 30, 2010, as amended, supplemented or otherwise modified, from
time to time, among the Borrowers, the various lending parties thereto, BNP
Paribas, as Administrative Agent, and certain other parties thereto.

“Existing Letter of Credit” has the meaning assigned to such term in
Section 2.05(j).

“Exposures” means, at any time, the sum of the Revolving Credit Exposures and
Incremental Loan Exposures of all Series at such time.

“Extending Lender” has the meaning assigned to such term in Section 2.09(e).

“Extension Request Date” has the meaning assigned to such term in
Section 2.09(a).

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof and any agreement entered into
with the IRS, the United States government or any governmental or taxing
authority in any other jurisdiction in connection therewith.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of l%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Parent.

“Foreign Currency” means at any time any Currency other than Dollars.

“Foreign Currency Equivalent” means, with respect to any amount in Dollars, the
amount of any Foreign Currency that could be purchased with such amount of
Dollars using the reciprocal of the foreign exchange rate(s) specified in the
definition of the term “Dollar Equivalent”, as determined by the Administrative
Agent.

“Foreign Lender” means any Recipient that is Not a U.S. Person.

 

14



--------------------------------------------------------------------------------

“Foreign Subsidiary” means any Subsidiary of the Parent organized in a
jurisdiction other than the United States of America, any State thereof, or the
District of Columbia.

“Foreign Subsidiary Holding Company” means any Subsidiary (i) that is not a
Foreign Subsidiary and (ii) substantially all of whose assets consist of shares
or other securities in one or more Foreign Subsidiaries.

“FWL” has the meaning assigned to such term in the recital of parties hereto.

“GAAP” means generally accepted accounting principles in the United States of
America.

“Governmental Authority” means the government of the United States of America,
or of any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.

“Group Members” means, collectively, the Parent and the Restricted Subsidiaries.

“Guarantee” means a guarantee, an endorsement, a contingent agreement to
purchase or to furnish funds for the payment or maintenance of, or otherwise to
be or become contingently liable under or with respect to, the Indebtedness,
other obligations, net worth, working capital or earnings of any Person, or a
guarantee of the payment of dividends or other distributions upon the Equity
Interests of any Person, or an agreement to purchase, sell or lease (as lessee
or lessor) property, products, materials, supplies or services primarily for the
purpose of enabling a debtor to make payment of such debtor’s obligations or an
agreement to assure a creditor against loss, but does not include (a) causing a
bank or other financial institution to issue a letter of credit or other similar
instrument for the benefit of another Person other than those directly
supporting Indebtedness and (b) endorsements for collection or deposit in the
ordinary course of business. The terms “Guarantee” and “Guaranteed” used as a
verb shall have a correlative meaning.

“Guaranteed Obligations” means (a) in the case of the Parent, FWL, Holdco and
the Subsidiary Guarantors, the principal of and interest on the Loans made by
the Lenders to the Borrowers, all LC Disbursements and all other amounts from
time to time owing to the Lenders or the Administrative Agent by the Borrowers
hereunder or under any other Loan Document, all Cash Management Obligations and
all obligations of the Borrowers or any Restricted Subsidiary to any Eligible
Hedging Counterparty under any Hedging Agreement, in each case strictly in
accordance with the terms thereof and (b) in the case of each Borrower, the
principal of and interest on the Loans made by the Lenders to the other
Borrowers, all LC Disbursements and all other amounts from time to time owing to
the Lenders or the Administrative Agent by the other Borrowers hereunder or
under any other Loan Document, all Cash Management Obligations and all
obligations of the other Borrowers or any Restricted Subsidiary to any Eligible
Hedging Counterparty under any Hedging Agreement, in each case strictly in
accordance with the terms thereof.

 

15



--------------------------------------------------------------------------------

“Guarantor” means, except to the extent otherwise provided in Section 4.08,
collectively, the Subsidiary Guarantors, the Parent, FWL, Holdco and the
Borrowers.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Hedging Agreement” means any agreement with respect to any swap, forward,
future, cap, collar or derivative transaction or option or similar agreement
involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions.

“Holdco” has the meaning assigned to such term in the recital of parties hereto.

“HSBC” means HSBC Bank USA, National Association.

“Immaterial Subsidiary” means, as at any date, any Restricted Subsidiary (other
than a Borrower) designated as such by the Parent in a certificate delivered by
the Parent to the Administrative Agent at the Effective Date or at any time
thereafter (and which designation has not been rescinded in a subsequent
certificate of the Parent delivered to the Administrative Agent); provided that
no Restricted Subsidiary may be designated as an “Immaterial Subsidiary” if any
Subsidiary of such Restricted Subsidiary is not an Immaterial Subsidiary.

“Increasing Lender” has the meaning assigned to such term in Section 2.08(e)(i).

“Incremental Loan” when used in reference to any Loan or Borrowing, means that
such Loan, or the Loans constituting such Borrowing, are made pursuant to
Section 2.01(b).

“Incremental Loan Commitment” means, with respect to each Lender, the amount of
the offer of such Lender to make Incremental Loans of any Series that is
accepted by the Company in accordance with the provisions of Section 2.01(b), as
such amount may be (a) reduced from time to time pursuant to Section 2.08 and
(b) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 11.08.

“Incremental Loan Exposure” means, with respect to any Incremental Lender of any
Series at any time, the sum of the outstanding principal amount of such Lender’s
Incremental Loans of such Series at such time.

“Incremental Lenders” means, in respect of any Series of Incremental Loans,
(a) initially, the Lenders (or other financial institutions referred to in
Section 2.01(b)) whose offers to make Incremental Loans of such Series shall
have been accepted by the Company in accordance with the provisions of
Section 2.01(b) and (b) thereafter, the Lenders from time to time holding
Incremental Loans of such Series and/or Incremental Loan Commitments of such
Series after giving effect to any assignments thereof permitted by
Section 11.08.

 

16



--------------------------------------------------------------------------------

“Indebtedness” means, for any Person without duplication: (a) obligations
created, issued or incurred by such Person for borrowed money (whether by loan,
the issuance and sale of debt securities or a sale of financial assets or
commodities subject to a repurchase obligation in a transaction commonly known
as a “repo”; (b) obligations of such Person to pay the deferred purchase or
acquisition price of property or services, other than trade accounts payable
(other than for borrowed money) arising, and accrued expenses incurred and
payable in the ordinary course of business; (c) Indebtedness of others secured
by a Lien on the property of such Person, whether or not the respective
indebtedness so secured has been assumed by such Person; (d) obligations of such
Person in respect of letters of credit (including Letters of Credit) or similar
instruments (including bank guaranties) issued or accepted by banks and other
financial institutions for account of such Person, but only if and to the extent
such letters of credit or similar instruments directly support obligations
otherwise constituting Indebtedness; (e) Capital Lease Obligations of such
Person; (f) Indebtedness of others Guaranteed by such Person; (g) any
Disqualified Equity Interest; and (h) any Earn-Out Obligation. The Indebtedness
of any Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity.

Notwithstanding the foregoing, (x) “Indebtedness” shall exclude (i) obligations
under Hedging Agreements and (ii) obligations in respect of letters of credit
(including Letters of Credit hereunder) or similar instruments (including bank
guaranties) except to the extent expressly set forth in clause (d) above and
(y) Non-Recourse Project Indebtedness shall not be deemed to be Indebtedness of
any Group Member.

“Indemnified Taxes” means Taxes other than Excluded Taxes and Other Taxes.

“Interest Coverage Ratio” means, as of the last day of any fiscal quarter of the
Parent, the ratio of (a) EBITDA for the period of four consecutive fiscal
quarters ending on the last day of the most recent fiscal quarter for which
financial statements have been delivered pursuant to this Agreement to
(b) Interest Expense for such period.

“Interest Election Request” means a request by a Borrower to convert or continue
a Borrowing in accordance with Section 2.07.

“Interest Expense” means, for any period, the sum, for the Group Members
(determined on a consolidated basis without duplication in accordance with
GAAP), of the following: (a) all interest in respect of Indebtedness accrued
during such period that was, in such period, paid or currently payable in cash
plus (b) the net amounts accrued and paid, or currently payable in cash (or
minus the net amounts accrued and received, or currently receivable in cash)
under Hedging Agreements relating to interest. In determining “Interest Expense”
for any period, there shall be excluded fees and commissions in respect of
letters of credit (including Letters of Credit hereunder) or similar instruments
(including bank guaranties) except to the extent that such letters of credit or
similar instruments directly support Indebtedness.

“Interest Payment Date” means (a) with respect to any Syndicated ABR Loan, each
Quarterly Date, and the Later Commitment Termination Date, (b) with respect to
any Eurodollar Loan, the last day of each Interest Period therefor and, in the
case of any Interest

 

17



--------------------------------------------------------------------------------

Period of more than three months’ duration, each day prior to the last day of
such Interest Period that occurs at three-month intervals after the first day of
such Interest Period and (c) with respect to any Swingline Loan, the day that
such Loan is required to be repaid.

“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(or, with the consent of each Lender of the relevant Class based upon
availability of funds for the applicable period, nine or twelve months)
thereafter, provided, that (i) if any Interest Period would end on a day other
than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day and (ii) any Interest Period that commences on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period. For purposes hereof, the date of a Borrowing initially shall be
the date on which such Borrowing is made and thereafter shall be the effective
date of the most recent conversion or continuation of such Borrowing.
Notwithstanding the foregoing, (x) if any Interest Period for any Revolving
Credit Borrowing would otherwise end after the Later Commitment Termination
Date, such Interest Period shall end on the Later Commitment Termination Date,
and (y) notwithstanding the foregoing clause (x), no Interest Period shall have
a duration of less than one month and, if the Interest Period for any Eurodollar
Loan would otherwise be a shorter period, such Loan shall not be available
hereunder as Eurodollar Loan for such period.

“Interim Financial Statements” means the unaudited consolidated balance sheet,
statements of operations, changes in equity and cash flows of the Parent and its
consolidated Subsidiaries as of and for the period commencing on January 1, 2012
and ending on March 31, 2012, certified by a Financial Officer.

“Investment” means, for any Person: (a) the acquisition (whether for cash,
property, services or securities or otherwise) of any Equity Interests in, or
bonds, notes, debentures or other securities of, or capital contribution to, any
other Person or any “short sale” of securities, meaning a sale of securities at
a time when such securities are not owned by the Person entering into such short
sale; (b) the making of any deposit with, or advance, loan or other extension of
credit to, any other Person, but excluding any such advance, loan or extension
of credit representing (i) the purchase price of inventory, project equipment,
supplies or services sold or provided by such Person in the ordinary course of
business and on ordinary trade terms or (ii) the issuance or procurement of any
letter of credit (including a Letter of Credit) or similar instrument (including
a bank guaranty) for the benefit of any other Person not directly supporting
Indebtedness, including the deposit of any cash collateral that is in place of
or provides cover for, or is in lieu of, such letters of credit or such
instrument; (c) the entering into of any Guarantee of, or other contingent
obligation, directly supporting Indebtedness; or (d) the making of any payment,
or other transfer for value in payment of, any reimbursement or similar
obligation arising upon any payment made under any letter of credit (including a
Letter of Credit) or similar instrument (including a bank guaranty) issued or
procured for the benefit of any other Person not directly supporting
Indebtedness. The aggregate amount of an Investment by a Person at any time
shall be determined by reference to the amount of cash or property delivered by
such Person in connection with such Investment and not by the amount of cash or
property committed to be delivered in connection therewith.

 

18



--------------------------------------------------------------------------------

“IRS” means the United States Internal Revenue Service.

“Issuing Lender” means BNP Paribas, HSBC and each other Lender designated by the
Company as an “Issuing Lender” hereunder that has agreed to such designation and
has been approved as an “Issuing Lender” by the Administrative Agent in its
reasonable discretion. Each Issuing Lender may, in its discretion, arrange for
one or more Letters of Credit to be issued by Affiliates of such Issuing Lender,
in which case the term “Issuing Lender” shall include any such Affiliate with
respect to Letters of Credit issued by such Affiliate.

“Joinder Agreement” means a Joinder Agreement substantially in the form of
Exhibit D.

“Later Commitment Termination Date” means, as at any date of determination, the
Commitment Termination Date applicable to all Lenders, provided that if at such
time there is more than one Commitment Termination Date in effect, the later
Commitment Termination Date.

“LC Disbursement” means a payment made by an Issuing Lender pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrowers at such time. The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time.

“Lenders” means the Persons listed as Lenders in Schedule 1.01(a) and any
Persons that shall become a party hereto pursuant to an Assignment and
Assumption, or pursuant to Section 2.01(b) or 2.08(e), other than any such
Person that ceases to be a party hereto pursuant to an Assignment and
Assumption, provided that from and after the Earlier Commitment Termination
Date, upon the Non-Extending Lenders being paid all amounts owing to them under
this Agreement, the Non-Extending Lenders shall no longer be Lenders. Unless the
context otherwise requires, the term “Lenders” includes the Swingline Lender and
each Issuing Lender.

“Letter of Credit” means a letter of credit issued pursuant to Article II and
any Existing Letter of Credit.

“Letter of Credit Collateral Account” has the meaning assigned to such term in
Section 2.05(k).

“Letter of Credit Documents” means, with respect to any Letter of Credit,
collectively, any application therefor and any other agreements, instruments,
guarantees or other documents (whether general in application or applicable only
to such Letter of Credit) governing or providing for (a) the rights and
obligations of the parties concerned or at risk with respect to such Letter of
Credit or (b) any collateral security for any of such obligations, each as the
same may be modified and supplemented and in effect from time to time.

 

19



--------------------------------------------------------------------------------

“Leverage Ratio Increase” has the meaning assigned to such term in
Section 8.09(a).

“LIBO Rate” means, for the Interest Period for any Eurodollar Borrowing, the
rate appearing on Reuters Screen LIBOR01 Page (or on any successor or substitute
page of such Service, or any successor to or substitute for such Service,
providing rate quotations comparable to those currently provided on such page of
such Service, as determined by the Administrative Agent from time to time for
purposes of providing quotations of interest rates applicable to Dollar deposits
in the London or other applicable interbank market) at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period, as the rate for Dollar deposits with a maturity comparable to such
Interest Period. In the event that such rate is not available as described above
for any reason, then the LIBO Rate for such Interest Period shall be the rate at
which Dollar deposits in the amount of $5,000,000 and for a maturity comparable
to such Interest Period are offered by the principal London office of the
Administrative Agent in immediately available funds in the London interbank
market at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (including any
financing lease having substantially the same economic effect as any of the
foregoing but excluding any operating lease) relating to such asset.

“Loan Documents” means, collectively, this Agreement, any promissory notes
evidencing Loans hereunder and the Letter of Credit Documents.

“Loans” means the loans made in Dollars by the Lenders to the Borrowers pursuant
to this Agreement, including Incremental Loans of any Series.

“Luxembourg Guarantor” has the meaning assigned to such term in Section 4.09(b).

“Margin Stock” has the meaning specified in Regulation U of the Board of
Governors of the Federal Reserve System.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or condition, financial or otherwise, of the Group Members
taken as a whole, (b) the enforceability of the obligations of any Obligor under
this Agreement or the other Loan Documents or (c) the rights of or remedies
available to the Lenders under this Agreement and the other Loan Documents.

“Material Acquisition” means an Acquisition permitted under Section 8.05(c) in
which the aggregate consideration paid (including, without duplication,
Indebtedness remaining outstanding, or repaid in connection with, such
Acquisition) is equal to or greater than $200,000,000.

 

20



--------------------------------------------------------------------------------

“Material Indebtedness” means Indebtedness (other than the Obligations), or
obligations in respect of one or more Hedging Agreements, of any one or more of
the Group Members in an aggregate principal amount exceeding $50,000,000. For
purposes of determining Material Indebtedness, the “principal amount” of the
obligations of any Person in respect of any Hedging Agreement at any time shall
be the maximum aggregate amount (giving effect to any netting agreements) that
such Person would be required to pay if such Hedging Agreement were terminated
at such time.

“Monthly Dates” means the last Business Day of each calendar month in each year,
the first of which shall be the first such day after the date of this Agreement.

“Moody’s” means Moody’s Investors Service, Inc.

“Moody’s Rating” means the corporate family rating or the senior unsecured debt
rating, whichever is in effect from time to time, (or any substantially similar
successor rating, however styled) of the Company or the Parent, as applicable,
from Moody’s. If Moody’s has in effect a rating for both the Parent and the
Company and the ratings are different, the Company (on its own behalf and on
behalf of each other Borrower) and (x) the Required Revolving Credit Lenders (in
the case of Revolving Credit Borrowings) or (y) the Required Incremental Lenders
for the relevant Series (in the case of Incremental Borrowings), shall negotiate
in good faith to amend the Applicable Margin definition to reflect the dual
rating from such rating agency (and, notwithstanding anything to the contrary
herein, such amendment shall be effective when executed and delivered by the
Company and by the Administrative Agent) and, pending the effectiveness of any
such amendment, the Applicable Margin shall be determined by reference to the
rating most recently in effect prior to such dual rating.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA, and in respect of which the Parent or any ERISA Affiliate is (or, if
such plan were terminated, would under Section 4069 of ERISA be deemed to be) an
“employer” as defined in Section 3(5) of ERISA.

“Net Cash Proceeds” means, in the case of any Disposition, the aggregate amount
of all cash payments received by the Group Members directly or indirectly in
connection with such Disposition, whether at the time of such Disposition or
after such Disposition under deferred payment arrangements or Investments
entered into or received in connection with such Disposition (including
Disposition Investments); provided that

(a) Net Cash Proceeds shall be net of (x) the amount of any legal, title,
transfer and recording tax expenses, commissions and other fees and expenses
payable by the Group Members in connection with such Disposition, (y) any
Federal, state and local income or other taxes estimated to be payable by the
Group Members as a result of such Disposition and (z) any reserve for retained
liabilities or adjustment in respect of the sale price of such property in
accordance with GAAP; and

 

21



--------------------------------------------------------------------------------

(b) Net Cash Proceeds shall be net of any repayments by any Group Member of
Indebtedness to the extent that (i) such Indebtedness (other than the Guaranteed
Obligations) is secured by a Lien on the property that is the subject of such
Disposition and (ii) the transferee of (or holder of a Lien on) such property
requires that such Indebtedness be repaid as a condition to the purchase of such
property.

Notwithstanding the foregoing, the Net Cash Proceeds of any Disposition of
property by any Foreign Subsidiary, shall be reduced by the aggregate amount of
funds received by such Foreign Subsidiary that the Company in good faith
determines (and notifies the Administrative Agent) may not be remitted to the
Company (by distribution or intercompany advance or otherwise) without resulting
in adverse tax consequences or a violation of law.

“Net Commitment Increase Amount” means at any time an amount (not less than
zero) equal to the aggregate amount of all Commitment Increases obtained after
the date hereof and at or prior to such time minus the aggregate amount of all
reductions of the Revolving Credit Commitments effected after the date hereof
and at or prior to such time.

“Net Incremental Increase Amount” means at any time an amount (not less than
zero) equal to the aggregate principal amount of all Incremental Loans
outstanding at such time plus the aggregate unused Incremental Loan Commitments
outstanding at any such time.

“New Lender” has the meaning assigned to such term in Section 2.09(d).

“Non-Extending Lender” has the meaning assigned to such term in Section 2.09(b).

“Non-Recourse Project Indebtedness” means Indebtedness of a Project Entity
(i) that is without recourse to, and is not secured by any lien on, any assets
of any Group Member other than (x) recourse in the nature of a guaranty of
completion or performance that does not itself constitute Indebtedness of any
Group Member (determined without regard to clause (y) of the last sentence of
the definition of the term “Indebtedness”) and (y) liens on the Equity Interests
of such Project Entity, and (ii) any default in respect of which will not result
in a cross-default under Indebtedness of any Group Member in excess of
$50,000,000.

“Notice Date” has the meaning assigned to such term in Section 2.09(b).

“Obligations” means all indebtedness, obligations and liabilities of each
Obligor to any Lender, the Swingline Lender, any Issuing Lender or the
Administrative Agent from time to time arising under or in connection with or
related to or evidenced by or secured by this Agreement or any other Loan
Document, and all extensions or renewals thereof, whether such indebtedness,
obligations or liabilities are direct or indirect, otherwise secured or
unsecured, joint or several, absolute or contingent, due or to become due,
whether for payment or performance, now, existing or hereafter arising. Without
limitation of the foregoing, such indebtedness, obligations and liabilities
include the principal amount of Loans, LC Exposure, interest, fees, indemnities
or expenses under or in connection with this Agreement or any other Loan
Document, and all extensions and renewals thereof, whether or not such
extensions of credit were made in compliance with the terms and conditions of
this Agreement or in excess of the

 

22



--------------------------------------------------------------------------------

obligation of the Lenders to extend credit hereunder. Obligations shall remain
Obligations notwithstanding any assignment or transfer or any subsequent
assignment or transfer of any of the Obligations or any interest therein.

“Obligors” means, collectively, the Borrowers and the Guarantors.

“OFAC” has the meaning assigned to such term in Section 5.16.

“OFAC List” has the meaning assigned to such term in Section 5.16.

“Other Taxes” means any and all present or future stamp or documentary Taxes or
any other excise or property Taxes, charges or similar levies arising from any
payment or prepayment made hereunder or from the execution, delivery or
enforcement of, or otherwise with respect to, this Agreement and the other Loan
Documents other than Excluded Taxes.

“Parent” has the meaning assigned to such term in the recital of parties hereto.

“Participant” has the meaning assigned to such term in Section 11.08(c).

“Participant Register” has the meaning assigned to such term in Section 11.08.

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.

“Performance Letter of Credit” means (a) a standby Letter of Credit issued to
secure ordinary course performance obligations, including any performance
related advance payment, retention or warranty obligations, in each case in
connection with project engineering, procurement, construction, power business,
maintenance and other similar projects (including projects about to be
commenced) or bids for prospective project engineering, procurement,
construction, power business, maintenance and other similar projects, and (b) a
standby Letter of Credit issued to back a bank guarantee, surety bond,
performance bond, or other similar obligation in each case issued to support
ordinary course performance obligations including any performance related
advance payment, retention or warranty obligations, in each case in connection
with project engineering, procurement, construction, power business, maintenance
and other similar projects (including projects about to be commenced) or bids
for prospective project engineering, procurement, construction, power business,
maintenance and other similar projects. For the avoidance of doubt, the term
“Performance Letter of Credit” includes each Existing Letter of Credit that is
identified as a “Performance Letter of Credit” on Schedule 1.01(b).

“Permitted Investments” means:

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;

 

23



--------------------------------------------------------------------------------

(b) investments in commercial paper maturing within 365 days from the date of
acquisition thereof and having, at such date of acquisition, a rating of at
least A1 from S&P or P1 from Moody’s;

(c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 365 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any office of any commercial bank which has a combined capital and
surplus and undivided profits of not less than $250,000,000;

(d) fully collateralized repurchase agreements with a term of not more than 365
days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above;

(e) money market funds either (i) rated AAA by S&P or Aaa by Moody’s or (ii) at
least 95% of the assets of which constitute Permitted Investments of the kinds
described in clauses (a) through (d) of this definition;

(f) obligations issued or guaranteed by the government or governmental agencies
of the United States of America, Canada, Japan, Australia, Switzerland and the
countries belonging to the European Union with a country credit rating of at
least AA from S&P or similar rating from any other recognized credit rating
agency maturing within one year from the date of acquisition thereof;

(g) obligations of a Group Member to any other Group Member arising from any
cash management arrangement maintained for the purpose of investing in Permitted
Investments; and

(h) other Investments permitted by the Administrative Agent from time to time.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which any the Parent or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Platform” has the meaning assigned to such term in Section 11.01(d).

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by BNP Paribas, as its prime rate in effect at its office in New York
City; each change in the Prime Rate shall be effective from and including the
date such change is publicly announced as being effective.

 

24



--------------------------------------------------------------------------------

“Project Entity” means each and all of (a) the Subsidiaries listed on
Schedule 5.13 identified as “Project Entities” therein and their present and
future Subsidiaries and (b) any other existing or future Subsidiary of the
Company designated by the Company, by written notice to the Administrative
Agent, as formed or acquired for the primary purpose of constructing, acquiring,
owning, leasing and/or operating one or more sites, facilities or projects and
any agreements related thereto and the Subsidiaries of such Subsidiary,
together, in the case of each Subsidiary referred to in clause (a) or (b), with
any intermediate holding companies of any such Subsidiary, provided that such
designation will be deemed to be an Investment under, and must be permitted by,
Section 8.05(a)(iv).

“provide cover” means, when used in reference to a Letter of Credit, the deposit
of cash collateral pursuant to Section 2.05(k).

“Quarterly Dates” means the last Business Day of March, June, September and
December in each year, the first of which shall be the first such day after the
Effective Date.

“Ratings” means the Moody’s Rating and the S&P Rating.

“Recipient” means (a) the Administrative Agent, (b) any Lender, (c) the
Swingline Lender and (d) any Issuing Lender, as applicable.

“Register” has the meaning assigned to such term in Section 11.08.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Removal Effective Date” has the meaning assigned to such term in Article X.

“Requested Extension Date” has the meaning assigned to such term in
Section 2.09(a).

“Required Incremental Lenders” means, at any time, with respect to Incremental
Lenders of any Series, Incremental Lenders of such Series having Incremental
Loan Exposures and unused Incremental Loan Commitments of such Series
representing more than 50% of the total Incremental Loan Exposures of such
Series and unused Incremental Loan Commitments of such Series at such time.

“Required Lenders” means, at any time, Lenders having Exposures and unused
Commitments representing more than 50% of the sum of the total Exposures and
unused Commitments at such time.

“Required Revolving Credit Lenders” means, at any time, Revolving Credit Lenders
having Revolving Credit Exposures and unused Revolving Credit Commitments
representing more than 50% of the total Revolving Credit Exposures and unused
Revolving Credit Commitments at such time.

“Resignation Effective Date” has the meaning assigned to such term in Article X.

 

25



--------------------------------------------------------------------------------

“Restricted Payment” means any dividend or other distribution (whether in cash,
contractual obligations, securities or other property) with respect to any class
of outstanding equity interests of the Parent, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such equity interest of the Parent, but excluding dividends
payable solely in equity interests of the Parent (other than Disqualified Equity
Interests).

“Restricted Subsidiary” means all Subsidiaries of the Parent other than the
Project Entities.

“Revolving Credit”, when used in reference to any Loan or Borrowing, means that
such Loan, or the Loans constituting such Borrowing, are made pursuant to
Section 2.01(a).

“Revolving Credit Availability Period” for each Lender, means the period from
and including the Effective Date to but excluding the earlier of (a) such
Lender’s Commitment Termination Date and (b) the date of termination of the
Revolving Credit Commitments.

“Revolving Credit Commitment” means, with respect to each Lender, the commitment
of such Lender to make Revolving Credit Loans and to acquire participations in
Letters of Credit and Swingline Loans hereunder, as such commitment may be
(a) reduced, increased or terminated from time to time pursuant to Section 2.08
and (b) reduced or increased from time to time pursuant to assignments by or to
such Lender pursuant to Section 11.08. The initial amount of each Lender’s
Revolving Credit Commitment is set forth opposite the name of such Lender on
Schedule 1.01(a) under the caption “Revolving Credit Commitment”, or in the
Assignment and Assumption pursuant to which such Lender shall have assumed its
Revolving Credit Commitment, as applicable. The initial aggregate amount of the
Revolving Credit Commitments is $750,000,000.

“Revolving Credit Exposure” means, with respect to any Revolving Credit Lender
at any time, the sum of (a) the outstanding principal amount of such Lender’s
Syndicated Revolving Credit Loans, its LC Exposure and Swingline Exposure at
such time minus (b) for purposes of Sections 2.11(c) and (d), the aggregate
balance then held by the Administrative Agent in the Letter of Credit Collateral
Account.

“Revolving Credit Lender” means (a) initially, a Lender that has a “Revolving
Credit Commitment” set forth opposite the name of such Lender on Schedule
1.01(a) and (b) thereafter, the Lenders from time to time holding Revolving
Credit Loans and Revolving Credit Commitments, after giving effect to any
assignments thereof permitted by Section 11.08.

“Revolving Credit Loan Sublimit” means $250,000,000.

“S&P” means Standard & Poor’s Ratings Services, a Division of The McGraw-Hill
Companies, Inc.

“S&P Rating” means the corporate credit rating (or any substantially similar
successor rating, however styled) of the Parent or the Company, as applicable,
from S&P. If S&P has in effect a rating for both the Parent and the Company and
the ratings are different the

 

26



--------------------------------------------------------------------------------

Company (on its own behalf and on behalf of each other Borrower) and (x) the
Required Revolving Credit Lenders (in the case of Revolving Credit Borrowings)
or (y) the Required Incremental Lenders for the relevant Series (in the case of
Incremental Borrowings) shall negotiate in good faith to amend the Applicable
Margin definition to reflect the dual rating from such rating agency (and,
notwithstanding anything to the contrary herein, such amendment shall be
effective when executed and delivered by the Company and by the Administrative
Agent) and, pending the effectiveness of any such amendment, the Applicable
Margin shall be determined by reference to the rating most recently in effect
prior to such dual rating.

“Sale and Leaseback Transaction” has the meaning assigned thereto in
Section 8.03.

“Secured LOCs” has the meaning assigned to such term in Section 8.01(c).

“Series” has the meaning assigned to such term in Section 2.01(b).

“Significant Subsidiary” means a Restricted Subsidiary (other than an Obligor)
that has aggregate assets or aggregate revenues (excluding in each case
intercompany loans or receivables that are eliminated on the consolidated
financial statements of the Group Members in accordance with GAAP) greater than
5% of the aggregate assets or aggregate revenues of the Group Members taken as a
whole.

“Special Counsel” means Milbank, Tweed, Hadley & McCloy LLP, in its capacity as
special counsel to BNP Paribas in connection with this Agreement.

“Statutory Reserve Rate” means, for the Interest Period for any Eurodollar
Borrowing, a fraction (expressed as a decimal), the numerator of which is the
number one and the denominator of which is the number one minus the arithmetic
mean, taken over each day in such Interest Period, of the aggregate of the
maximum reserve percentages (including any marginal, special, emergency or
supplemental reserves) expressed as a decimal established by the Board to which
the Administrative Agent is subject for eurocurrency funding (currently referred
to as “Eurocurrency liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to Regulation D. Eurodollar
Loans shall be deemed to constitute eurocurrency funding and to be subject to
such reserve requirements without benefit of or credit for proration, exemptions
or offsets that may be available from time to time to any Lender under such
Regulation D or any comparable regulation. The Statutory Reserve Rate shall be
adjusted automatically on and as of the effective date of any change in any
reserve percentage.

“Sterling” or “£” refers to the lawful currency of the United Kingdom.

“Subsidiary” means, with respect to any Person (the “parent”) at any date,
(a) any other Person (other than a partnership) the accounts of which would be
consolidated with those of the parent in the parent’s consolidated financial
statements if such financial statements were prepared in accordance with GAAP as
of such date or (b) any partnership the accounts of which would be consolidated
with those of the parent in the parent’s consolidated financial statements if
such financial statements were prepared in accordance with GAAP as of such date.
References herein to “Subsidiaries” shall, unless the context requires
otherwise, be deemed to be references to Subsidiaries of the Parent.

 

27



--------------------------------------------------------------------------------

“Subsidiary Guarantors” means the Persons listed under the caption “SUBSIDIARY
GUARANTORS” on the signature pages hereto or which become a party hereto as a
“Subsidiary Guarantor” hereunder pursuant to any Joinder Agreement; provided
that for the avoidance of doubt, “Subsidiary Guarantors” will not include
(unless such Subsidiary becomes a Subsidiary Guarantor in accordance with
Section 7.10(b)) (a) any Project Entity, (b) any Immaterial Subsidiary, (c) FW
Energie B.V., (d) Foster Wheeler Europe B.V., (e) Foster Wheeler Power Systems,
S.A., (f) Foster Wheeler Environmental Corporation, (g) FW Management
Operations, Ltd., (h) Perryville Service Company Ltd., (i) Continental Finance
Company Ltd., (j) Foster Wheeler Power Company Ltd. – La Societe D’Energie
Foster Wheeler Ltee, (k) Foster Wheeler Canada Ltd., (l) Foster Wheeler Europe,
(m) Foster Wheeler (Malaysia) SDN. BHD., (n) Foster Wheeler Continental B.V.,
(o) FW Netherlands C.V., (p) Foster Wheeler Asia Pacific Pte. Ltd., (q) P.E.
Consultants, Inc., (r) Manops Limited, (s) Foster Wheeler Caribe Corporation,
C.A., (t) FW Overseas Operations Limited, (u) FW Holdings S.à r.l., (v) FW
Investment Holdings S.à r.l. and/or (w) Graf-Wulff US Corp.

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.

“Swingline Lender” means BNP Paribas, in its capacity as lender of Swingline
Loans hereunder.

“Swingline Loan” means a Loan made pursuant to Section 2.04.

“Syndicated”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans constituting such Borrowing, are made pursuant to
Section 2.01.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

“Total Leverage Ratio” means as at any date the ratio of (a) all Indebtedness of
the Group Members (determined on a consolidated basis without duplication in
accordance with GAAP, but in any event excluding all cash collateral referred to
in Section 8.01(k)) on such date to (b) EBITDA for the period of four
consecutive fiscal quarters ending on the last day of the most recent fiscal
quarter for which financial statements have been delivered pursuant to this
Agreement.

“Transactions” means (a) with respect to a Borrower, the execution, delivery and
performance by such Borrower of the Loan Documents to which it is a party, the
borrowing of Loans and the use of the proceeds thereof, and the issuance of
Letters of Credit hereunder and (b) with respect to an Obligor (other than the
Borrowers), the execution, delivery and performance by such Obligor of the Loan
Documents to which it is a party.

 

28



--------------------------------------------------------------------------------

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

“U.S. Person” means a “United States person” as defined in Section 7701(a)(30)
of the Code.

“U.S. Tax Compliance Certificate” means a certificate substantially in the form
of Exhibit G-1, G-2, G-3 or G-4, as applicable.

“Unapplied Equity Proceeds” means, at any date of determination, (a) the
aggregate cash proceeds received by the Parent in respect of its equity capital
(whether through the issuance of additional equity interests, through the
receipt of capital contributions to the Parent or otherwise) during the period
commencing on the Effective Date through and including such date or
determination minus (b) the aggregate amount of Investments made by the Parent
or any of its Subsidiaries pursuant to clauses (iii) and (iv) of Section 8.05(a)
during such period; provided that if the amount obtained pursuant to clause
(b) is greater than the amount obtained pursuant to clause (a), then the amount
of “Unapplied Equity Proceeds” for purposes of this Agreement and each other
Loan Document shall be deemed to be zero.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part 1 of Subtitle E of Title IV of ERISA.

SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Syndicated
Revolving Credit Loan” or “Incremental Loan”) or by Type (e.g., an “ABR Loan”,
or a “Eurodollar Loan”) or by Class and Type (e.g., a “Syndicated ABR Revolving
Credit Loan” or a “Syndicated Eurodollar Revolving Credit Loan”); each Series of
Incremental Loans shall be deemed a separate Class of Loans hereunder. In
similar fashion, (i) Borrowings may be classified and referred to by Class, by
Type and by Class and Type, and (ii) Commitments may be classified and referred
to by Class; each Series of Incremental Loan Borrowings and Incremental Loan
Commitments shall be deemed a separate Borrowing and Commitment hereunder.

SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and

 

29



--------------------------------------------------------------------------------

Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement, (e) any reference to an undertaking,
obligation or liability in this Agreement shall be construed as a reference to
such undertaking, obligation or liability as the same shall from time to time be
modified or supplemented and (f) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

SECTION 1.04. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that if the
Parent notifies the Administrative Agent that the Parent requests an amendment
to any provision hereof to eliminate the effect of any change occurring after
the date hereof in GAAP or in the application thereof on the operation of such
provision (or if the Administrative Agent notifies the Parent that the Required
Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith.

SECTION 1.05. Currencies; Currency Equivalents. At any time, any reference in
the definition of the term “Agreed Foreign Currency” or in any other provision
of this Agreement to the Currency of any particular nation means the lawful
currency of such nation at such time whether or not the name of such Currency is
the same as it was on the date hereof. Except as provided in Section 2.11(d),
for purposes of determining

(i) whether the amount of any Revolving Credit Borrowing or Letter of Credit,
together with all other Revolving Credit Borrowings and Letters of Credit then
outstanding or to be borrowed or issued at the same time that such Revolving
Credit Borrowing or Letter of Credit is outstanding, would exceed the aggregate
amount of the Revolving Credit Commitments,

(ii) whether the amount of any Incremental Borrowing of any Class, together with
all other Incremental Borrowings of such Class then outstanding or to be
borrowed at the same time that such Incremental Borrowing is outstanding, would
exceed the aggregate amount of the Incremental Commitments of such Class,

(iii) the aggregate unutilized amount of the Commitments of any Class or

(iv) the Revolving Credit Exposure, the LC Exposure or the Incremental Loan
Exposure of any Class,

the outstanding principal amount of any Letter of Credit that is denominated in
any Foreign Currency shall be deemed to be the Dollar Equivalent of the amount
of the Foreign Currency of such Letter of Credit, determined as of the date of
such Letter of Credit. Wherever in this Agreement in connection with a Letter of
Credit a required minimum or multiple amount is expressed in Dollars, but such
Letter of Credit is denominated in a Foreign Currency, such amount shall be the
relevant Foreign Currency Equivalent of such Dollar amount (rounded to the
nearest 1,000 units of such Foreign Currency).

 

30



--------------------------------------------------------------------------------

ARTICLE II

LOAN COMMITMENTS

SECTION 2.01. Revolving Credit Commitments.

(a) Revolving Credit Loans. Subject to the terms and conditions set forth
herein, each Revolving Credit Lender agrees to make Syndicated Revolving Credit
Loans to the Borrowers from time to time during each such Lender’s Revolving
Credit Availability Period, in Dollars, in an aggregate principal amount that
will not result in such Lender’s Revolving Credit Exposure exceeding such
Lender’s Revolving Credit Commitment, provided that (i) the aggregate
outstanding principal amount of Revolving Credit Loans and Swingline Loans shall
not at any time exceed the Revolving Credit Loan Sublimit and (ii) the total
Revolving Credit Exposure shall not at any time exceed the total Revolving
Credit Commitments. Within the foregoing limits and subject to the terms and
conditions set forth herein, the Borrowers may borrow, prepay and reborrow
Revolving Credit Loans.

(b) Incremental Loans. In addition to Borrowings of Syndicated Revolving Credit
Loans pursuant to paragraph (a) above, at any time and from time to time, the
Company may request that any one or more of the Lenders or, at the option of the
Company, other financial institutions or funds selected by the Company offer to
enter into commitments to make additional revolving Incremental Loans, in
Dollars, under this paragraph (b) to the Borrowers. In the event that one or
more of the Lenders or such other financial institutions or funds offer, in
their sole discretion, to enter into such commitments, and such Lenders or
financial institutions or funds and the Company agree as to the amount of such
commitments that shall be allocated to the respective Lenders or financial
institutions or funds making such offers and the fees (if any) to be payable by
the Borrowers in connection therewith, such Lenders or financial institutions or
funds shall become obligated to make Incremental Loans under this Agreement in
an amount equal to the amount of their respective Incremental Loan Commitments
(and such financial institutions shall become “Incremental Lenders” hereunder).
The Incremental Loans to be made pursuant to any such agreement between the
Company in response to any such request by the Company shall be deemed to be a
separate “Series” of Incremental Loans for all purposes of this Agreement.

Anything herein to the contrary notwithstanding, (i) the minimum aggregate
principal amount of Incremental Loan Commitments entered into pursuant to any
such request (and, accordingly, the minimum aggregate principal amount of any
Series of Incremental Loans) shall be $20,000,000 or a larger multiple of
$1,000,000 and (ii) immediately after giving effect to the establishment of each
Incremental Loan Commitment, the sum of the Net Commitment Increase Amount plus
the Net Incremental Increase Amount plus the aggregate undrawn amount of all
Secured LOCs shall not exceed $300,000,000. Except as otherwise expressly
provided herein, the Incremental Loans of any Series shall have the interest
rate, participation, commitment, arrangement, upfront and similar fees,
commitment reduction schedule (if any) and maturity date, and be subject to such
conditions to effectiveness and initial credit extension, as shall be agreed
upon by the respective Incremental Lenders of such Series and the Company,
provided

 

31



--------------------------------------------------------------------------------

that in any event (i) the Incremental Loans shall be subject to, and entitled to
the benefits of, the Guarantees provided for herein and in the other Loan
Documents on an equal and ratable basis with each other Guaranteed Obligation,
(ii) the maturity for Incremental Loans shall not be earlier than the Later
Commitment Termination Date and may be later than the Later Commitment
Termination Date to the extent so agreed by the Company and such Incremental
Lenders and (iii) the weighted average-life-to-maturity for each Series of
Incremental Loans shall not be shorter than the longest remaining Revolving
Credit Availability Period.

Following the acceptance by the Company of the offers made by any one or more
Lenders to make any Series of Incremental Loans pursuant to the foregoing
provisions of this paragraph (b), each Incremental Lender in respect of such
Series of Incremental Loans severally agrees, on the terms and conditions of
this Agreement, to make such Incremental Loans to the Borrowers during the
period from and including the date of such acceptance to and including the
commitment termination date specified in the agreement entered into with respect
to such Series in an aggregate principal amount up to but not exceeding the
amount of the Incremental Loan Commitment of such Incremental Lender in respect
of such Series as in effect from time to time. Thereafter, subject to the terms
and conditions of this Agreement, the Borrowers may convert Incremental Loans of
such Series of one Type into Incremental Loans of such Series of another Type
(as provided in Section 2.07) or continue Incremental Loans of such Series of
one Type as Incremental Loans of such Series of the same Type (as provided in
Section 2.07).

SECTION 2.02. Loans and Borrowings.

(a) Obligations Several. Each Revolving Credit Loan or Incremental Loan of a
particular Class and Type (other than Swingline Loans, as to which the
provisions of Section 2.04 shall be applicable) shall be made as part of a
Borrowing consisting of Loans of such Class and Type made by the respective
Lenders ratably in accordance with their respective Commitments of such Class.
The failure of any such Lender to make any Loan required to be made by it shall
not relieve any other Lender of its obligations hereunder; provided that the
Commitments of the Lenders are several and no Lender shall be responsible for
any other Lender’s failure to make Loans as required.

(b) Type of Loans. Subject to Section 2.15, each Syndicated Borrowing of a Class
shall be constituted entirely of ABR Loans or of Eurodollar Loans of such Class
as the respective Borrower may request in accordance herewith. Each Lender at
its option may make any Eurodollar Loan by causing any domestic or foreign
branch or Affiliate of such Lender to make such Loan; provided that any exercise
of such option shall not affect the obligation of such Borrower to repay such
Loan in accordance with the terms of this Agreement.

(c) Minimum Amounts. Each Revolving Credit Loan or Incremental Loan Borrowing
(whether Eurodollar, Syndicated ABR or Swingline) shall be in an aggregate
amount of $1,000,000 or a larger multiple of $1,000,000; provided that (i) each
Swingline Loan shall be in an amount equal to $500,000 or a larger multiple of
$250,000 and (ii) any Borrowing of a Class may be in an aggregate amount that is
equal to the entire unused balance of the total Commitments of such Class or, in
the case of Revolving Credit Loans, that is required to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.05(f).
Borrowings of more than one Class and Type may be outstanding at the same time;
provided that there shall not at any time be more than a total of ten Eurodollar
Borrowings outstanding.

 

32



--------------------------------------------------------------------------------

(d) Limitations on Interest Periods. Notwithstanding any other provision of this
Agreement, a Borrower shall not be entitled to request (or to elect to convert
to or continue as a Eurodollar Borrowing) any Revolving Credit Borrowing if the
Interest Period requested therefor would end after the Later Commitment
Termination Date, or any Incremental Loan Borrowing of any Series if the
Interest Period requested therefor would end after the commitment termination
date for such Series.

SECTION 2.03. Requests for Borrowings.

(a) Notice by the Borrowers. To request a Syndicated Borrowing, the respective
Borrower shall notify the Administrative Agent of such request by telephone
(i) in the case of a Eurodollar Borrowing, not later than 11:00 a.m., New York
City time, three Business Days before the date of the proposed Borrowing or
(ii) in the case of a Syndicated ABR Borrowing, not later than 11:00 a.m., New
York City time, on the date of the proposed Borrowing; provided that any such
notice of a Revolving ABR Borrowing to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.05(f) may be given not later than
10:00 a.m., New York City time, on the date of the proposed Borrowing. Each such
telephonic Borrowing Request shall be irrevocable and shall be confirmed
promptly by hand delivery or telecopy or other electronic transmission to the
Administrative Agent of a written Borrowing Request in a form approved by the
Administrative Agent and signed by the relevant Borrower.

(b) Content of Request for Syndicated Loans. Each telephonic and written
Borrowing Request shall specify the following information in compliance with
Section 2.02:

(i) whether such Borrowing is to be a Revolving Credit Borrowing or an
Incremental Borrowing (and, if so, which Series of Incremental Loans will arise
therefrom);

(ii) the aggregate amount of the requested Borrowing;

(iii) the date of such Borrowing, which shall be a Business Day;

(iv) in the case of a Syndicated Borrowing, whether such Borrowing is to be an
ABR Borrowing or a Eurodollar Borrowing;

(v) in the case of a Eurodollar Borrowing, the Interest Period therefor, which
shall be a period contemplated by the definition of the term “Interest Period”
and permitted under Section 2.02(d); and

(vi) the location and number of the respective Borrower’s account to which funds
are to be disbursed, which shall comply with the requirements of Section 2.06.

(c) Notice by the Administrative Agent to the Lenders. Promptly following
receipt of a Borrowing Request in accordance with this Section 2.03, the
Administrative Agent

 

33



--------------------------------------------------------------------------------

shall advise each Revolving Credit Lender or relevant Incremental Lenders, as
the case may be, of the details thereof and of the amounts of such Lender’s Loan
to be made as part of the requested Borrowing.

(d) Failure to Elect. If no election as to the Type of a Syndicated Borrowing is
specified, then the requested Borrowing shall be an ABR Borrowing. If a
Eurodollar Borrowing is requested but no Interest Period is specified, the
requested Borrowing shall be a Eurodollar Borrowing having an Interest Period of
one month’s duration.

SECTION 2.04. Swingline Loans.

(a) Agreement to Make Swingline Loans. Subject to the terms and conditions set
forth herein, the Swingline Lender agrees to make Swingline Loans to the
Borrowers from time to time during such Lender’s Revolving Credit Availability
Period, in Dollars, in an aggregate principal amount at any time outstanding
that will not result in (i) the aggregate principal amount of outstanding
Swingline Loans exceeding $10,000,000, (ii) the aggregate outstanding principal
amount of Revolving Credit Loans and Swingline Loans exceeding the Revolving
Credit Loan Sublimit or (iii) the total Revolving Credit Exposures exceeding the
aggregate Revolving Credit Commitments, provided that the Swingline Lender shall
not be required to make a Swingline Loan to refinance an outstanding Swingline
Loan. All Swingline Loans shall be ABR Loans. Within the foregoing limits and
subject to the terms and conditions set forth herein, the Borrowers may borrow,
prepay and reborrow Swingline Loans.

(b) Notice of Swingline Loans by the Borrowers. To request a Swingline Loan, the
respective Borrower shall notify the Administrative Agent of such request by
telephone (confirmed by telecopy or other electronic transmission) not later
than 12:00 noon, New York City time, on the day of such proposed Swingline Loan.
Each such notice shall be irrevocable and shall specify the requested date
(which shall be a Business Day) and the amount of the requested Swingline Loan.
The Administrative Agent will promptly advise the Swingline Lender of any such
notice received from a Borrower. The Swingline Lender shall make each Swingline
Loan available to such Borrower by means of a credit to the general deposit
account of such Borrower with the Swingline Lender (or, in the case of a
Swingline Loan made to finance the reimbursement of an LC Disbursement as
provided in Section 2.05(f), by remittance to the applicable Issuing Lender) by
3:00 p.m., New York City time, on the requested date of such Swingline Loan.

(c) Participations by Lenders in Swingline Loans. The Swingline Lender may, by
written notice given to the Administrative Agent not later than 10:00 a.m., New
York City time on any Business Day, require the Revolving Credit Lenders to
acquire participations on such Business Day in all or a portion of the Swingline
Loans then outstanding. Such notice to the Administrative Agent shall specify
the aggregate amount of Swingline Loans in which the applicable Lenders will
participate. Promptly upon receipt of such notice, the Administrative Agent will
give notice thereof to each applicable Lender, specifying in such notice such
Lender’s Applicable Percentage of such Swingline Loan or Loans. Each Lender
hereby absolutely and unconditionally agrees, upon receipt of notice as provided
above in this paragraph, to pay to the Administrative Agent, for account of the
Swingline Lender, such Lender’s Applicable Percentage of such Swingline Loan or
Loans, provided that no Lender shall be required to

 

34



--------------------------------------------------------------------------------

purchase a participation in a Swingline Loan pursuant to this paragraph (c) if
(x) the conditions set forth in Section 6.02 would not be satisfied in respect
of a Borrowing at the time such Swingline Loan was made and (y) the Required
Revolving Credit Lenders shall have so notified the Swingline Lender in writing
before such Swingline Loan was made and shall not have subsequently determined
that the circumstances giving rise to such conditions not being satisfied no
longer exist.

Subject to the foregoing, each Revolving Credit Lender acknowledges and agrees
that its obligation to acquire participations in Swingline Loans pursuant to
this paragraph (c) is absolute and unconditional and shall not be affected by
any circumstance whatsoever, including the occurrence and continuance of a
Default or reduction or termination of the Revolving Credit Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever. Each Revolving Credit Lender shall comply with its
obligation under this paragraph by wire transfer of immediately available funds,
in the same manner as provided in Section 2.07 with respect to Loans made by
such Lender (and Section 2.07 shall apply, mutatis mutandis, to the payment
obligations of the Revolving Credit Lenders), and the Administrative Agent shall
promptly pay to the Swingline Lender the amounts so received by it from the
Revolving Credit Lenders. The Administrative Agent shall notify the applicable
Borrower of any participations in any Swingline Loan acquired pursuant to this
paragraph (c), and thereafter payments in respect of such Swingline Loan shall
be made to the Administrative Agent and not to the Swingline Lender. Any amounts
received by the Swingline Lender from such Borrower (or other party on behalf of
such Borrower) in respect of a Swingline Loan after receipt by the Swingline
Lender of the proceeds of a sale of participations therein shall be promptly
remitted to the Administrative Agent; any such amounts received by the
Administrative Agent shall be promptly remitted by the Administrative Agent to
the Lenders that shall have made their payments pursuant to this paragraph and
to the Swingline Lender, as their interests may appear. The purchase of
participations in a Swingline Loan pursuant to this paragraph shall not relieve
a Borrower of any default in the payment thereof.

SECTION 2.05. Letters of Credit.

(a) General. Subject to the terms and conditions set forth herein (including the
penultimate paragraph of Section 2.05(b)), in addition to the Revolving Credit
Loans provided for in Section 2.01, any Borrower may request the issuance of
Letters of Credit for its own account (or for the account of any of its direct
or indirect Subsidiaries) by an Issuing Lender, at any time and from time to
time during the period commencing on the Effective Date through and including
the date five Business Days preceding the Later Commitment Termination Date,
which Letters of Credit may be denominated in Dollars or in any Agreed Foreign
Currency and shall be in such form as is acceptable to such Issuing Lender in
its reasonable determination, provided that no Issuing Lender shall be under any
obligation to issue any Letter of Credit if the issuance of such Letter of
Credit would violate one or more of the policies of such Issuing Lender
generally applicable to the issuance of letters of credit (other than policies
as to expiration dates that conflict with Section 2.05(d)). Letters of Credit
issued hereunder shall constitute utilization of the Revolving Credit
Commitments up to the aggregate amount available to be drawn thereunder.

(b) Notice of Issuance; Redesignation, Etc. To request the issuance of a Letter
of Credit (or the amendment, renewal or extension of an outstanding Letter of
Credit), the

 

35



--------------------------------------------------------------------------------

respective Borrower shall hand deliver or telecopy (or transmit by electronic
communication, if arrangements for doing so have been approved by the respective
Issuing Lender) to an Issuing Lender and the Administrative Agent (by the times
specified in the next following sentence) a notice requesting the issuance of
such Letter of Credit, or identifying the Letter of Credit to be amended,
renewed or extended, and specifying the date of issuance, amendment, renewal or
extension (which shall be a Business Day), the date on which such Letter of
Credit is to expire (which shall comply with paragraph (d) of this
Section 2.05), the amount and Currency of such Letter of Credit, the name and
address of the beneficiary thereof and such other information as shall be
necessary to prepare, amend, renew or extend such Letter of Credit. Such notice
shall be given to the Administrative Agent (i) in the case of a Letter of Credit
to be denominated in Dollars, not later than 11:00 a.m., New York City time,
three Business Days before the date of the proposed issuance, amendment, renewal
or extension and (ii) in the case of a Letter of Credit to be denominated in a
Foreign Currency, not later than 11:00 a.m., London time, three Business Days
(or four Business Days if longer notice is determined by the Administrative
Agent to be required) before the date of the proposed issuance, amendment,
renewal or extension.

If requested by such Issuing Lender, such Borrower also shall submit a letter of
credit application on such Issuing Lender’s standard form in connection with any
request for a Letter of Credit. In the event of any inconsistency between the
terms and conditions of this Agreement and the terms and conditions of any form
of letter of credit application or other agreement submitted by a Borrower to,
or entered into by a Borrower with, an Issuing Lender relating to any Letter of
Credit, the terms and conditions of this Agreement shall control.

Each Issuing Lender shall promptly notify the Administrative Agent of any
Letters of Credit issued, amended, renewed or extended by it hereunder (or any
Letter of Credit that shall have been cancelled or terminated) and shall deliver
a report (in form and substance reasonably acceptable to the Administrative
Agent) on the last Business Day of each month after the Effective Date detailing
its Letter of Credit activity under this Agreement during such month.

(c) Limitation on Amount. A Letter of Credit shall be issued, amended, renewed
or extended only if (and upon issuance, amendment, renewal or extension of each
Letter of Credit the respective Borrower shall be deemed to represent and
warrant that), after giving effect to such issuance, amendment, renewal or
extension, the total Revolving Credit Exposure shall not exceed the total
Revolving Credit Commitments, provided that after any Lender’s Commitment
Termination Date has been extended, then immediately after any Letter of Credit
is issued, amended, renewed or extended, at no time prior to the Earlier
Commitment Termination Date may the sum of the aggregate undrawn stated amount
of all outstanding Letters of Credit that expire after the fifth Business Day
prior to the Earlier Commitment Termination Date plus the aggregate amount of
the Extending Lenders’ Applicable Percentage of all Loans (including Swing Line
Loans) exceed the aggregate amount of the Commitments of all of the Extending
Lenders, with all relevant amounts determined after giving effect to any
reductions or increases in Commitments scheduled to occur on the date on which
each such Letter of Credit is issued, amended, renewed or extended.

(d) Expiration Date. The applicable Borrower will have the right to request that
the expiration date for a Letter of Credit be fixed (without giving effect to
any extension thereof by reason of an interruption of business) for any date
selected by such Borrower that is

 

36



--------------------------------------------------------------------------------

not later than five Business Days prior to the Later Commitment Termination
Date. If any Letter of Credit includes an extension clause, it may provide that
the respective Issuing Lender shall have the option to refuse to extend the
expiration of such Letter of Credit to a date that is later than five Business
Days prior to the Later Commitment Termination Date (and with respect to each
such Letter of Credit, the Issuing Lender shall refuse to do so) or that
automatic extensions thereof will not be effective if the extended expiration
date is later than the date five Business Days prior to the Later Commitment
Termination Date.

(e) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) by any Issuing Lender, and
without any further action on the part of such Issuing Lender or any Lender,
such Issuing Lender hereby grants to each Revolving Credit Lender, and each
Revolving Credit Lender hereby acquires from such Issuing Lender, a
participation in such Letter of Credit equal to such Revolving Credit Lender’s
Applicable Percentage of the aggregate amount available to be drawn under such
Letter of Credit. Such granting and acquisition of participations in Existing
Letters of Credit shall occur automatically and without further action on the
Effective Date. Each Revolving Credit Lender acknowledges and agrees that its
obligation to acquire participations pursuant to this paragraph is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including any amendment, renewal or extension of any Letter of Credit or the
occurrence and continuance of a Default or reduction or termination of the
Revolving Credit Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.

In consideration and in furtherance of the foregoing, each Revolving Credit
Lender hereby absolutely and unconditionally agrees to pay to the Administrative
Agent, for account of the respective Issuing Lender, such Revolving Credit
Lender’s Applicable Percentage of the Dollar Equivalent of each LC Disbursement
(calculated on the date of such LC Disbursement) made by such Issuing Lender in
respect of Letters of Credit issued by such Issuing Lender promptly upon the
request of such Issuing Lender at any time from the time of such LC Disbursement
until such LC Disbursement is reimbursed by the respective Borrower or at any
time after any reimbursement payment is required to be refunded to such Borrower
for any reason. Such payment shall be made without any offset, abatement,
withholding or reduction whatsoever. Each such payment shall be made in the same
manner as provided in Section 2.06 with respect to Revolving Credit Loans made
by such Revolving Credit Lender (and Section 2.06 shall apply, mutatis mutandis,
to the payment obligations of the Revolving Credit Lenders), and the
Administrative Agent shall promptly pay to such Issuing Lender the amounts so
received by it from the Revolving Credit Lenders. Promptly following receipt by
the Administrative Agent of any payment from a Borrower pursuant to the next
following paragraph, the Administrative Agent shall distribute such payment to
the respective Issuing Lender or, to the extent that the Revolving Credit
Lenders have made payments pursuant to this paragraph to reimburse such Issuing
Lender, then to such Revolving Credit Lenders and such Issuing Lender as their
interests may appear. Any payment made by a Lender pursuant to this paragraph to
reimburse an Issuing Lender for any LC Disbursement shall not constitute a Loan
and shall not relieve the respective Borrower of its obligation to reimburse
such LC Disbursement.

(f) Reimbursement. If an Issuing Lender shall make any LC Disbursement in
respect of a Letter of Credit, the respective Borrower shall reimburse such
Issuing Lender in respect of such LC Disbursement by paying to the
Administrative Agent an amount equal to the

 

37



--------------------------------------------------------------------------------

Dollar Equivalent of such LC Disbursement (calculated on the date of such LC
Disbursement) not later than 12:00 noon, New York City time, on the Business Day
immediately following the day that such Borrower receives notice of such LC
Disbursement, provided that if the Dollar Equivalent of such LC Disbursement is
not less than $1,000,000, such Borrower may, subject to the conditions to
borrowing set forth herein, request in accordance with Section 2.03 or 2.04 that
such payment be financed with a Syndicated ABR Borrowing or a Swingline Loan in
an equivalent amount and, to the extent so financed, such Borrower’s obligation
to make such payment shall be discharged and replaced by the resulting
Syndicated ABR Borrowing or Swingline Loan.

If the respective Borrower fails to make such payment when due, the
Administrative Agent shall notify each Revolving Credit Lender of the applicable
LC Disbursement, the payment then due from such Borrower in respect thereof and
such Revolving Credit Lender’s Applicable Percentage of the Dollar Equivalent
thereof.

(g) Obligations Absolute. A Borrower’s obligation to reimburse LC Disbursements
made in respect of a Letter of Credit issued for its account as provided in
paragraph (f) of this Section 2.05 shall be absolute, unconditional and
irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement under any and all circumstances whatsoever and irrespective of
(i) any lack of validity or enforceability of any Letter of Credit, or any term
or provision therein, (ii) any draft or other document presented under a Letter
of Credit proving to be forged, fraudulent or invalid in any respect or any
statement therein being untrue or inaccurate in any respect, (iii) payment by
the respective Issuing Lender under a Letter of Credit against presentation of a
draft or other document that does not comply strictly with the terms of such
Letter of Credit and (iv) any other event or circumstance whatsoever, whether or
not similar to any of the foregoing, that might, but for the provisions of this
Section 2.05, constitute a legal or equitable discharge of such Borrower’s
obligations hereunder.

Neither the Administrative Agent, the Revolving Credit Lenders nor any Issuing
Lender, nor any of their Related Parties, shall have any liability or
responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit by any Issuing Lender or any payment or failure to make any
payment thereunder (irrespective of any of the circumstances referred to in the
preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms or any
consequence arising from causes beyond the control of such Issuing Lender;
provided that the foregoing shall not be construed to excuse an Issuing Lender
from liability to the Borrowers to the extent of any direct damages (as opposed
to consequential damages, claims in respect of which are hereby waived by the
Borrowers to the extent permitted by applicable law) suffered by the Borrowers
that are caused by such Issuing Lender’s gross negligence or willful misconduct
when determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. The parties hereto expressly agree that:

(i) an Issuing Lender may accept documents that appear on their face to be in
substantial compliance with the terms of a Letter of Credit without
responsibility for

 

38



--------------------------------------------------------------------------------

further investigation, regardless of any notice or information to the contrary,
and may make payment upon presentation of documents that appear on their face to
be in substantial compliance with the terms of such Letter of Credit;

(ii) an Issuing Lender shall have the right, in its sole discretion, to decline
to accept such documents and to make such payment if such documents are not in
strict compliance with the terms of such Letter of Credit; and

(iii) this sentence shall establish the standard of care to be exercised by an
Issuing Lender when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof (and the parties hereto
hereby waive, to the extent permitted by applicable law, any standard of care
inconsistent with the foregoing).

(h) Disbursement Procedures. The Issuing Lender for any Letter of Credit shall,
within a reasonable time following its receipt thereof, examine all documents
purporting to represent a demand for payment under any Letter of Credit. Such
Issuing Lender shall promptly after such examination notify the Administrative
Agent and the relevant Borrower for whose account such Letter of Credit was
issued by telephone (confirmed by telecopy) of such demand for payment and
whether such Issuing Lender has made or will make an LC Disbursement thereunder;
provided that any failure to give or delay in giving such notice shall not
relieve such Borrower of its obligation to reimburse such Issuing Lender and the
Revolving Credit Lenders with respect to any such LC Disbursement.

(i) Interim Interest. If the Issuing Lender for any Letter of Credit shall make
any LC Disbursement, then, unless the Borrowers shall reimburse such LC
Disbursement in full on the date such LC Disbursement is made, the unpaid amount
thereof shall bear interest, for each day from and including the date such LC
Disbursement is made to but excluding the date that the Borrowers reimburse such
LC Disbursement, at the rate per annum then applicable to Syndicated ABR Loans;
provided that if the Borrowers fail to reimburse such LC Disbursement when due
pursuant to paragraph (f) of this Section 2.05, then Section 2.13(c) shall
apply. Interest accrued pursuant to this paragraph shall be for the account of
such Issuing Lender, except that interest accrued on and after the date of
payment by any Revolving Credit Lender pursuant to paragraph (f) of this
Section 2.05 to reimburse such Issuing Lender shall be for the account of such
Revolving Credit Lender to the extent of such payment.

(j) Existing Letters of Credit. Any letter of credit that has been issued under
the Existing Credit Agreement by an Issuing Lender hereunder and that is
designated as a “Letter of Credit” hereunder by the Company in a notice
substantially in the form of Exhibit F to the Administrative Agent and such
Issuing Lender on the Effective Date (each such letter of credit being referred
to herein as an “Existing Letter of Credit”) shall, on the Effective Date,
become a Letter of Credit of such Issuing Lender hereunder.

(k) Cash Collateralization. If any Borrower shall be required to provide cover
for LC Exposure pursuant to paragraph (c) or (d) of Section 2.11, or the last
paragraph of Article IX, such Borrower shall immediately deposit into a
segregated collateral account or accounts (collectively, the “Letter of Credit
Collateral Account”) in the name and under the

 

39



--------------------------------------------------------------------------------

dominion and control of the Administrative Agent cash in an amount in Dollars
equal to the amount required under said paragraphs of Section 2.11 or the last
paragraph of Article IX, as applicable. Such deposit shall be held by the
Administrative Agent as collateral in the first instance for the LC Exposure
under this Agreement and, subject to the immediately following paragraph,
thereafter for the payment of the other Guaranteed Obligations, and for these
purposes each Borrower hereby grants a security interest to the Administrative
Agent for the benefit of the Lenders in such Letter of Credit Collateral Account
and in any financial assets (as defined in the Uniform Commercial Code) or other
property held therein.

Amounts deposited in the Letter of Credit Collateral Account by any Borrower
pursuant to paragraph (c) or (d) of Section 2.11 shall be retained by the
Administrative Agent and (i) in the case of amounts deposited pursuant to said
paragraph (c), (x) applied to the payment of LC Disbursements in respect of
Letters of Credit as and when the same shall become due (applied ratably to the
respective amounts then due and payable to the respective Issuing Lenders) and
(y) when all Letters of Credit shall have been drawn in full or terminated or
expired or the condition set forth in said paragraph (c) ceases to exist, any
balance therein shall be remitted to such Borrower upon three Business Days’
prior request to the Administrative Agent and (ii) in the case of amounts
deposited pursuant to said paragraph (d), either (x) applied to the payment when
due of that portion of the LC Disbursements made by the respective Issuing
Lenders in excess of the amount thereof that the Revolving Credit Lenders are
required to pay to the Issuing Lenders under paragraph (e) of this Section 2.05
in respect of drawings on Letters of Credit (applied to the respective Issuing
Lenders ratably in accordance with such excess amounts held by them) or
(y) remitted to such Borrower as and to the extent required by Section 2.11(d),
provided that if any Event of Default shall occur and be continuing and the
Lenders shall request the provision of cover for outstanding Letters of Credit
pursuant to the last paragraph of Article IX, then the amounts deposited
pursuant to paragraph (c) or (d) of Section 2.11 shall be deemed to have instead
been deposited pursuant to the last paragraph of Article IX.

Amounts deposited in the Letter of Credit Collateral Account by any Borrower
pursuant to the last paragraph of Article IX shall be retained by the
Administrative Agent until the payment in full of all Guaranteed Obligations and
shall be applied as follows: first, to the payment of LC Disbursements in
respect of Letters of Credit (applied to the LC Disbursements of the respective
Issuing Lenders ratably in accordance with the respective amounts thereof),
second, to the ratable payment of other Guaranteed Obligations that are then due
and payable and third, after the payment in full of all Guaranteed Obligations,
any balance in the Letter of Credit Collateral Account shall be remitted to such
Borrower.

(l) Termination and Re-allocation of Letter of Credit Participations on Fifth
Business Day prior to the Earlier Commitment Termination Date. Notwithstanding
anything contained in this Agreement or any other Loan Document to the contrary,
on the fifth Business Day prior to the Earlier Commitment Termination Date, the
interests and participations of the Non-Extending Lenders in the Letters of
Credit outstanding as of the fifth Business Day prior to the Earlier Commitment
Termination Date shall automatically terminate and (i) from and after the fifth
Business Day prior to the Earlier Commitment Termination Date, the Non-Extending
Lenders shall have no liability arising from, relating to, in connection with or
otherwise in respect of, such interests and participations or any Letters of
Credit, and (ii) such interests and participations in outstanding Letters of
Credit shall thereupon automatically and without further

 

40



--------------------------------------------------------------------------------

action be re-allocated to the extent necessary such that the interests and
participations in such Letters of Credit shall be held by the remaining Lenders
ratably in proportion to their respective Applicable Percentage (determined
after giving effect to the termination of the interests and participations of
the Non-Extending Lenders on the fifth Business Day prior to the Earlier
Commitment Termination Date, with all such terminations of interests and
participations being treated as reductions in Commitments solely for the
purposes of this calculation).

SECTION 2.06. Funding of Revolving Credit and Incremental Loan Borrowings.

(a) Funding by Lenders. Each Lender shall make each Revolving Credit Loan or
Incremental Loan to be made by it hereunder on the proposed date thereof by wire
transfer of immediately available funds by 2:00 p.m., New York City time, to the
account of the Administrative Agent most recently designated by it for such
purpose by notice to the Lenders; provided that Swingline Loans shall be made as
provided in Section 2.04. The Administrative Agent will make such Loans
available to the respective Borrower by promptly crediting the amounts so
received, in like funds, to an account of such Borrower designated by such
Borrower in the applicable Borrowing Request; provided that Syndicated
ABR Borrowings made to finance the reimbursement of an LC Disbursement as
provided in Section 2.05(f) shall be remitted by the Administrative Agent to the
respective Issuing Lender.

(b) Presumption by Administrative Agent. Unless the Administrative Agent shall
have received notice from a Lender prior to the proposed date of any Borrowing
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with
paragraph (a) of this Section 2.06 and may, in reliance upon such assumption and
in its sole discretion, make available to the relevant Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and such Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to such Borrower
to but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the Federal Funds Effective Rate or (ii) in the case of
such Borrower, the interest rate applicable to ABR Loans. If such Lender pays
such amount to the Administrative Agent, then such amount shall constitute such
Lender’s Loan included in such Borrowing.

SECTION 2.07. Interest Elections.

(a) Elections for Syndicated Borrowings. Subject to Section 2.03(d), the Loans
constituting each Syndicated Borrowing initially shall be of the Type specified
in the applicable Borrowing Request and, in the case of a Eurodollar Borrowing,
shall have the Interest Period specified in such Borrowing Request. Thereafter,
the respective Borrower may elect to convert such Borrowing to a Borrowing of a
different Type or to continue such Borrowing as a Borrowing of the same Type
and, in the case of a Eurodollar Borrowing, may elect the Interest Period
therefor, all as provided in this Section 2.07; provided that (i) a Syndicated
Borrowing of a Class may only be continued or converted into a Syndicated
Borrowing of the same Class and (ii) no Eurodollar Borrowing of any Class may be
continued if, after giving effect thereto, the

 

41



--------------------------------------------------------------------------------

aggregate Revolving Credit Exposures or Incremental Loan Exposures of the
relevant Class would exceed the aggregate Commitments. The respective Borrower
may elect different options with respect to different portions of the affected
Borrowing, in which case each such portion shall be allocated ratably among the
Lenders of the respective Class holding the Loans constituting such Borrowing,
and the Loans constituting each such portion shall be considered a separate
Borrowing. This Section shall not apply to Swingline Borrowings, which may not
be converted or continued.

(b) Notice of Elections. To make an election pursuant to this Section 2.07, a
Borrower shall notify the Administrative Agent of such election by telephone by
the time that a Borrowing Request would be required under Section 2.03 if such
Borrower were requesting a Syndicated Borrowing of the Type resulting from such
election to be made on the effective date of such election. Each such telephonic
Interest Election Request shall be irrevocable and shall be confirmed promptly
(but no later than the close of business on the date of such request) by hand
delivery or telecopy or other electronic transmission to the Administrative
Agent of a written Interest Election Request in a form approved by the
Administrative Agent and signed by the relevant Borrower.

(c) Content of Interest Election Requests. Each telephonic and written Interest
Election Request shall specify the following information in compliance with
Section 2.02:

(i) the Borrowing (including the Class) to which such Interest Election Request
applies and, if different options are being elected with respect to different
portions thereof, the portions thereof to be allocated to each resulting
Borrowing (in which case the information to be specified pursuant to
clauses (iii) and (iv) of this paragraph shall be specified for each resulting
Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
therefor after giving effect to such election, which shall be a period
contemplated by the definition of the term “Interest Period” and permitted under
Section 2.02(d).

(d) Notification by Administrative Agent to Lenders. Promptly following receipt
of an Interest Election Request, the Administrative Agent shall advise each
affected Lender of the details thereof and of such Lender’s portion of each
resulting Borrowing.

(e) Failure to Elect; Events of Default. If the respective Borrower fails to
deliver a timely and complete Interest Election Request with respect to a
Eurodollar Borrowing prior to the end of the Interest Period therefor, then,
unless such Borrowing is repaid as provided herein, at the end of such Interest
Period such Borrowing shall be converted to a Syndicated ABR Borrowing of the
same Class. Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Administrative Agent at the
request of the

 

42



--------------------------------------------------------------------------------

Required Revolving Credit Lenders (in the case of Revolving Credit Borrowings)
or the Required Incremental Lenders for a particular Series (in the case of
Incremental Borrowings of such Series) so notifies such Borrower, then, so long
as an Event of Default is continuing no outstanding Eurodollar Borrowing may
have an Interest Period of more than one month’s duration.

SECTION 2.08. Termination, Reduction and Increase of Revolving Credit
Commitments.

(a) Scheduled Termination and Reduction. Unless previously terminated, (i) the
Revolving Credit Commitments shall terminate at the close of business on the
Later Commitment Termination Date and (ii) the Incremental Loan Commitments of
any Series shall terminate on the close of business on the commitment
termination date, and shall reduce on the dates and in the amounts (if any), in
each case specified in the agreement establishing such Series pursuant to
Section 2.01(b).

(b) Voluntary Terminations and Reductions. The Borrowers may at any time
terminate, or from time to time reduce, the Commitments of any Class; provided
that (i) each reduction of the Commitments of such Class shall be in an amount
that is at least equal to $10,000,000 or any greater multiple of $5,000,000,
(ii) the Borrowers shall not terminate or reduce the Revolving Credit
Commitments if, after giving effect to any concurrent prepayment of Revolving
Credit Loans (or cover for Letters of Credit by deposit by any Obligor to the
Letter of Credit Collateral Account) in accordance with the terms hereof, the
total Revolving Credit Exposures would exceed the total Revolving Credit
Commitments and (iii) the Borrowers shall not terminate or reduce the
Incremental Loan Commitments of any Series if, after giving effect to any
concurrent prepayment of the Incremental Loans of such Series in accordance with
Section 2.11, the total Incremental Loan Exposures of such Series would exceed
the total Incremental Loan Commitments of such Series.

(c) Notification of Termination or Reduction. The Borrowers shall notify the
Administrative Agent of any election to terminate or reduce Commitments of any
Class under paragraph (b) of this Section 2.08 at least three Business Days
prior to the effective date of such termination or reduction, specifying such
election and the effective date thereof. Promptly following receipt of any such
notice, the Administrative Agent shall advise the affected Lenders of the
contents thereof. Each notice delivered by the Borrowers pursuant to this
Section 2.08 shall be irrevocable; provided that a notice of termination of
Commitments of a Class delivered by the Borrowers may state that such notice is
conditioned upon the issuance of securities or the effectiveness of other credit
facilities, in which case such notice may be revoked by the Borrowers (by notice
to the Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied.

(d) Effect of Termination or Reduction. Any termination or reduction of the
Commitments of a Class shall be permanent. Each reduction of the Commitments of
a Class shall be made ratably among the Lenders of such Class in accordance with
their respective Commitments.

 

43



--------------------------------------------------------------------------------

(e) Increase of the Commitments.

(i) Requests for Increase by Borrowers. The Borrowers may, at any time prior to
the Later Commitment Termination Date, propose that the Revolving Credit
Commitments be increased (each such proposed increase being a “Commitment
Increase”) by notice to the Administrative Agent, specifying each existing
Revolving Credit Lender (each an “Increasing Lender”) and/or each additional
lender (each an “Assuming Lender”) that shall have agreed to an additional
Revolving Credit Commitment and the date on which such increase is to be
effective (the “Commitment Increase Date”), which shall be a Business Day at
least three Business Days after delivery of such notice and 30 days prior to the
Later Commitment Termination Date; provided that:

(A) the minimum amount of any such increase shall be $20,000,000 or a larger
multiple of $1,000,000, and the minimum amount of the Revolving Credit
Commitment of any Assuming Lender, and the minimum amount of the increase of the
Revolving Credit Commitment of any Increasing Lender, as part of such Commitment
Increase shall be $5,000,000 or a larger multiple of $1,000,000 in excess
thereof;

(B) immediately after giving effect to each Commitment Increase, the sum of the
Net Commitment Increase Amount plus the Net Incremental Increase Amount plus the
aggregate undrawn amount of all Secured LOCs shall not exceed $300,000,000;

(C) the Company shall have delivered to the Administrative Agent certificate of
the Company stating on such Commitment Increase Date that (i) no Default has
occurred and is continuing and (ii) the representations and warranties contained
in this Agreement are true and correct in all material respects as if made on
and as of such date (or, if any such representation or warranty is expressly
stated to have been made as of a specific date, as of such specific date); and

(D) each Assuming Lender shall be acceptable to the Administrative Agent and
each Issuing Lender (who agree not to withhold acceptance unreasonably).

(ii) Effectiveness of Commitment Increase. Each Assuming Lender, if any, shall
become a Revolving Credit Lender hereunder as of such Commitment Increase Date
and the Revolving Credit Commitment of any Increasing Lender and such Assuming
Lender shall be increased as of such Commitment Increase Date; provided that:

(x) the Administrative Agent shall have received on or prior to 11:00 a.m., New
York City time, on such Commitment Increase Date (or on or prior to a time on an
earlier date specified by the Administrative Agent) a certificate of a duly
authorized officer of the Company stating that each of the applicable conditions
to such Commitment Increase set forth in the foregoing paragraph (i) has been
satisfied; and

 

44



--------------------------------------------------------------------------------

(y) each Assuming Lender or Increasing Lender shall have delivered to the
Administrative Agent, on or prior to 11:00 a.m., New York City time on such
Commitment Increase Date (or on or prior to a time on an earlier date specified
by the Administrative Agent), an agreement, in form and substance reasonably
satisfactory to the Borrowers and the Administrative Agent, pursuant to which
such Lender shall, effective as of such Commitment Increase Date, undertake a
Revolving Credit Commitment or an increase of Revolving Credit Commitment duly
executed by such Assuming Lender and the Borrowers and acknowledged by the
Administrative Agent.

Promptly following satisfaction of such conditions, the Administrative Agent
shall notify the Revolving Credit Lenders (including any Assuming Lenders)
thereof and of the occurrence of the Commitment Increase Date by facsimile
transmission or electronic messaging system.

(iii) Recordation into Register. Upon its receipt of an agreement referred to in
clause (ii)(y) above executed by an Assuming Lender or any Increasing Lender,
together with the certificate referred to in clause (ii)(x) above, the
Administrative Agent shall, if such agreement has been completed, (x) accept
such agreement, (y) record the information contained therein in the Register and
(z) give prompt notice thereof to the Borrowers.

(iv) Adjustments of Borrowings. On the Commitment Increase Date, the Borrowers
shall (A) prepay in full the outstanding Revolving Credit Loans (if any) made to
them, (B) simultaneously borrow new Revolving Credit Loans hereunder in an
amount equal to such prepayment and (C) pay to the Revolving Credit Lenders the
amounts, if any, payable under Section 2.16 as a result of any such prepayment;
provided that with respect to subclauses (A) and (B), (x) the prepayment to, and
borrowing from, any existing Lender shall be effected by book entry to the
extent that any portion of the amount prepaid to such Lender will be
subsequently borrowed from such Lender and (y) the existing Lenders, the
Increasing Lenders and the Assuming Lenders shall make and receive payments
among themselves, in a manner acceptable to the Administrative Agent, so that,
after giving effect thereto, the Revolving Credit Borrowings are held ratably by
the Revolving Credit Lenders in accordance with the respective Revolving Credit
Commitments of the Revolving Credit Lenders (after giving effect to such
Commitment Increase). Concurrently therewith, the Revolving Credit Lenders shall
be deemed to have adjusted their participation interests in any outstanding
Letters of Credit so that such interests are held ratably in accordance with
their Revolving Credit Commitments as so increased.

SECTION 2.09. Extension of Commitment Termination Date.

(a) Requests for Extension. The Company may, by notice to the Administrative
Agent (who shall promptly notify the Lenders) not earlier than the first
anniversary of the Effective Date and not later than 35 days prior to a
Commitment Termination Date hereunder in respect of the Revolving Credit Loan
(the “Existing Commitment Termination

 

45



--------------------------------------------------------------------------------

Date”), request that each Revolving Credit Lender extend such Lender’s
Commitment Termination Date in respect of the Revolving Credit Loan for an
additional 364 days after the Existing Commitment Termination Date (the date of
such request, the “Extension Request Date”), which notice shall set forth the
desired effective date for such extension (the “Requested Extension Date”),
provided that in no case shall (i) there be more than two one-year extensions of
a Commitment Termination Date pursuant to this Section 2.09 and (ii) the Company
make an extension request that would result in three different Commitment
Termination Dates existing simultaneously.

(b) Lender Elections to Extend. Each Revolving Credit Lender, acting in its sole
and individual discretion, shall, by notice to the Administrative Agent given
not later than the date (the “Notice Date”) that is 20 days after the Extension
Request Date (or, if such date is not a Business Day, on the next preceding
Business Day), advise the Administrative Agent whether or not such Revolving
Credit Lender agrees to such extension (and each Revolving Credit Lender that
determines not to so extend its Commitment Termination Date (each, a
“Non-Extending Lender”) shall notify the Administrative Agent of such fact
promptly after such determination (but in any event no later than the Notice
Date) and any Revolving Credit Lender that does not so advise the Administrative
Agent on or before the Notice Date shall be deemed to be a Non-Extending
Lender. The election of any Revolving Credit Lender to agree to such extension
shall not obligate any other Revolving Credit Lender to so agree.

(c) Notification by Administrative Agent. The Administrative Agent shall notify
the Company of each Revolving Credit Lender’s determination under this
Section 2.09 no later than the date 25 days after the Extension Request Date
(or, if such date is not a Business Day, on the next preceding Business Day).

(d) New Lenders. The Company shall have the right to replace each Non-Extending
Lender with, and add as “Revolving Credit Lenders” under this Agreement in place
thereof, one or more assignees (each, a “New Lender”) as provided in
Section 2.18; provided that each of such New Lenders shall enter into an
Assignment and Assumption pursuant to which such New Lender shall, effective as
of the Existing Commitment Termination Date, undertake a Revolving Credit
Commitment having a Commitment Termination Date occurring on the date falling
364 days after the Existing Commitment Termination Date (and, if any such New
Lender is already a Revolving Credit Lender, its Revolving Credit Commitment
shall be in addition to any other Revolving Credit Commitment of such Lender
hereunder on such date). New Lenders shall only become Revolving Credit Lenders
pursuant to Section 2.18 if the extension request is approved pursuant to
subsection (e) below.

(e) Minimum Extension Requirement. If (and only if) the Required Lenders,
immediately prior to the Requested Extension Date, have agreed so to extend
their Commitment Termination Date (each, including the New Lenders, an
“Extending Lender”), then, effective as of the Requested Extension Date, the
Commitment Termination Date of each Extending Lender shall be extended to the
date falling 364 days after the Existing Commitment Termination Date (except
that, if such date is not a Business Day, such Commitment Termination Date as so
extended shall be the next preceding Business Day).

 

46



--------------------------------------------------------------------------------

(f) Conditions to Effectiveness of Extensions. As a condition precedent to such
extension, the Company shall deliver to the Administrative Agent a certificate
of each Obligor dated as of the Requested Extension Date signed by a Responsible
Officer of such Obligor (i) certifying and attaching the resolutions adopted by
such Obligor approving or consenting to such extension and (ii) certifying that,
before and after giving effect to such extension, (A) the representations and
warranties contained in Article V and the other Loan Documents are true and
correct in all material respects (or, to the extent modified by materiality or
Material Adverse Effect, in all respects) on and as of the Requested Extension
Date, except to the extent that such representations and warranties specifically
refer to an earlier date, in which case they are true and correct in all
material respects (or, to the extent modified by materiality or Material Adverse
Effect, in all respects) as of such earlier date, and except that for purposes
of this Section 2.09, the representations and warranties contained in
Section 5.04 shall be deemed to refer to the most recent statements furnished
pursuant to subsections (a) and (b), respectively, of Section 7.01, and (B) no
Default exists. In addition, on the Commitment Termination Date of each
Non-Extending Lender, the Borrowers shall prepay any Revolving Credit Loans of
such Non-Extending Lenders outstanding on such date (and pay any additional
amounts required pursuant to Section 2.16) to the extent necessary to keep
outstanding Revolving Credit Loans ratable with any revised Applicable
Percentages of the respective Lenders effective as of such date.

(g) Extension by Additional Lenders. At any time after the effectiveness of an
extension of the Commitment Termination Date pursuant to this Section 2.09 but
prior to the Commitment Termination Date in effect with regard to such Lender
prior to it becoming an Extending Lender, any Lender that is originally a
Non-Extending Lender in connection with any extension that becomes effective may
agree to become an Extending Lender by a writing delivered to the Administrative
Agent and the Company, and promptly after receipt of such writing by the
Administrative Agent, such Lender shall be an Extending Lender.

(h) Conflicting Provisions. This Section shall supersede any provisions in
Section 2.17 or 11.02 to the contrary.

SECTION 2.10. Repayment of Loans; Evidence of Debt.

(a) Repayment. The Borrowers hereby unconditionally jointly and severally
promise to pay the Loans of each Class as follows:

(i) to the Administrative Agent for account of the Revolving Credit Lenders, the
outstanding principal amount of the Syndicated Revolving Credit Loans on each
such Lenders’ Commitment Termination Date;

(ii) to the Swingline Lender, the then unpaid principal amount of each Swingline
Loan on the earlier of such Lender’s Commitment Termination Date and the fifth
Business Day after such Swingline Loan is made; and

(iii) to the Administrative Agent for account of the Incremental Lenders of any
Series, the outstanding principal amount of the Incremental Loans of such Series
on the maturity date for such Incremental Loans specified at the date such
Incremental Loans are established hereunder.

 

47



--------------------------------------------------------------------------------

(b) Manner of Payment. Prior to any repayment or prepayment of any Borrowings of
any Class hereunder, the respective Borrower shall select the Borrowing or
Borrowings of such Class to be paid and shall notify the Administrative Agent by
telephone (confirmed by telecopy) of such selection not later than 11:00 a.m.,
New York City time, three Business Days before the scheduled date of such
repayment; provided that each repayment of Borrowings of a Class shall be
applied to repay any outstanding ABR Borrowings of such Class before any other
Borrowings of such Class. If the respective Borrower fails to make a timely
selection of the Borrowing or Borrowings to be repaid or prepaid, such payment
shall be applied, first, to pay any outstanding ABR Borrowings of the applicable
Class and, second, to other Borrowings of such Class in the order of the
remaining duration of their respective Interest Periods (the Borrowing with the
shortest remaining Interest Period to be repaid first). Each payment of a
Syndicated Borrowing shall be applied ratably to the Loans included in such
Borrowing.

(c) Maintenance of Records by Lenders. Each Revolving Credit Lender and
Incremental Lender shall maintain in accordance with its usual practice records
evidencing the indebtedness of each Borrower to such Lender resulting from each
Revolving Credit or Incremental Loan of any Series made by such Lender,
including the amounts of principal and interest payable and paid to such Lender
from time to time hereunder.

(d) Maintenance of Records by the Administrative Agent. The Administrative Agent
shall maintain records in which it shall record (i) the relevant Borrower,
amount of each Revolving Credit Loan and Incremental Loan made hereunder, the
Class and Type thereof and each Interest Period therefor, (ii) the amount of any
principal or interest due and payable or to become due and payable from such
Borrower to each Lender of such Class hereunder and (iii) the amount of any sum
received by the Administrative Agent hereunder for account of such Lenders and
each such Lender’s share thereof.

(e) Effect of Entries. The entries made in the records maintained pursuant to
paragraph (c) or (d) of this Section 2.10 shall be prima facie evidence, absent
obvious error, of the existence and amounts of the obligations recorded therein;
provided that the failure of any Revolving Credit Lender or Incremental Lender
or the Administrative Agent to maintain such records or any error therein shall
not in any manner affect the obligation of a Borrower to repay the Revolving
Credit Loans or Incremental Loans made to it in accordance with the terms of
this Agreement; provided further that in the event of any conflict between the
records maintained pursuant to paragraph (c) and (d) of this Section 2.10,
entries made in the Register shall control.

(f) Promissory Notes. Any Revolving Credit Lender or Incremental Lender may
request that Loans of any Class made by it be evidenced by a promissory note. In
such event, each Borrower shall prepare, execute and deliver to such Lender a
promissory note payable to such Lender (or, if requested by such Lender, to such
Lender and its registered assigns) and in a form approved by the Administrative
Agent. Thereafter, the Loans evidenced by such promissory note and interest
thereon shall at all times (including after assignment pursuant to
Section 11.08) be represented by one or more promissory notes in such form
payable to the payee named therein (or, if such promissory note is a registered
note, to such payee and its registered assigns).

 

48



--------------------------------------------------------------------------------

SECTION 2.11. Prepayment of Loans.

(a) Optional Prepayments. The Borrowers shall have the right at any time and
from time to time to prepay any Syndicated Loans or Swingline Loans in whole or
in part, without premium or penalty, subject to prior notice in accordance with
paragraph (e) of this Section 2.11.

(b) Mandatory Prepayments – Asset Sales. The Borrowers shall make prepayments of
the Revolving Credit Loans and Incremental Loans hereunder as follows (it being
understood that the Borrowers shall not be required to provide cover for
LC Exposure as a result of any such events):

(i) Sale of Assets. Without limiting the obligation of the Borrowers to obtain
the consent of the Required Lenders to any Disposition not otherwise permitted
hereunder, each Borrower agrees, on or prior to the occurrence of any
Disposition affecting property of such Borrower or any of its Restricted
Subsidiaries, to deliver to the Administrative Agent a statement certified by a
Financial Officer, in form and detail reasonably satisfactory to the
Administrative Agent, of the estimated amount of the Net Cash Proceeds of such
Disposition that will (on the date of such Disposition) be received by such
Borrower or any of its Restricted Subsidiaries in cash and, unless such Borrower
or Restricted Subsidiary shall elect to reinvest such Net Cash Proceeds as
provided below, such Borrower or any other Borrower (at such Borrower’s option)
will prepay such Loans hereunder as follows:

(x) upon the date of such Disposition, in an aggregate amount equal to 100% of
such estimated amount of the Net Cash Proceeds of such Disposition, to the
extent received by such Borrower or any of its Restricted Subsidiaries in cash
on the date of such Disposition; and

(y) thereafter, quarterly, on the date of the delivery by the Parent to the
Administrative Agent pursuant to Section 7.01 of the financial statements for
any quarterly fiscal period or fiscal year, to the extent such Borrower or any
of its Restricted Subsidiaries shall receive Net Cash Proceeds during the
quarterly fiscal period ending on the date of such financial statements in cash
under deferred payment arrangements or Disposition Investments entered into or
received in connection with any Disposition, an amount equal to (A) 100% of the
aggregate amount of such Net Cash Proceeds minus (B) any transaction expenses
associated with Dispositions and not previously deducted in the determination of
Net Cash Proceeds plus (or minus, as the case may be) (C) any other adjustment
received or paid by such Borrower or any of its Restricted Subsidiaries pursuant
to the respective agreements giving rise to Dispositions and not previously
taken into account in the determination of the Net Cash Proceeds of
Dispositions, provided that if prior to the date upon which such Borrower would
otherwise be required to make a prepayment under this clause (y) with respect to
any quarterly fiscal

 

49



--------------------------------------------------------------------------------

period, the aggregate amount of such Net Cash Proceeds (after giving effect to
the adjustments provided for in this clause (y)) shall exceed $25,000,000, then
such Borrower shall within three Business Days make a prepayment under this
clause (y) in an amount equal to such required prepayment.

Prepayments of Loans shall be effected in each case in the manner and to the
extent specified in clause (ii) of this Section 2.11(b).

Notwithstanding the foregoing, (A) a Borrower shall not be required to make a
prepayment pursuant to this Section 2.11(b)(i) with respect to the Net Cash
Proceeds from any Disposition in the event that such Borrower advises the
Administrative Agent at the time a prepayment is required to be made under the
foregoing clauses (x) or (y) that it or such Restricted Subsidiary intends to
reinvest, directly or through one of more of its Subsidiaries, such Net Cash
Proceeds into assets pursuant to one or more Capital Expenditures or
acquisitions of assets permitted hereunder, so long as the Net Cash Proceeds
from any Disposition by such Borrower or any of its Restricted Subsidiaries are
in fact so reinvested within twelve months of such Disposition (it being
understood that, in the event more than one Disposition shall occur during any
twelve-month period, the Net Cash Proceeds received in connection with such
Dispositions shall be reinvested in the order in which such Dispositions shall
have occurred) and, accordingly, any such Net Cash Proceeds so held for more
than twelve months shall be forthwith applied to the prepayment of Loans as
provided in clause (ii) of this Section 2.11(b) and (B) in no event shall a
Borrower be required to make a prepayment pursuant to this Section 2.11(b)(i)
with respect to Net Cash Proceeds received in any fiscal year of the Parent
except to the extent that the aggregate amount of Net Cash Proceeds of
Dispositions received by the Parent and its Subsidiaries in such fiscal year
exceeds 7.5% of consolidated tangible assets of the Parent and its Subsidiaries
as at the last day of the fiscal year of the Parent preceding such fiscal year,
in which case the provisions of this Section 2.11(b)(i) shall apply with respect
to such excess amount.

(ii) Application. Upon the occurrence of any of the events described in the
above paragraphs of this Section 2.11(b), but subject to the last paragraph of
Section 11.05(a), the amount of the required prepayment shall be applied first
to the prepayment of any Swingline Loans and second to the prepayment of any
other Loans (including Incremental Loans), without reduction of the Revolving
Credit Commitments or any Incremental Loan Commitments.

(c) Mandatory Prepayments – Outstandings Exceeding Commitments. The Borrowers
will prepay the Revolving Credit Loans (and/or provide cover for the LC Exposure
as specified in Section 2.05(k)) in the event that the aggregate amount of the
Revolving Credit Exposure shall at any time exceed the aggregate amount of the
Revolving Credit Commitments for any reason other than changes in exchange
rates, and will prepay the Incremental Loans of any Series in the event that the
aggregate amount of the Incremental Loan Exposure of such Series shall at any
time exceed the aggregate amount of the Incremental Loan Commitments of such
Series for any such reason.

 

50



--------------------------------------------------------------------------------

(d) Mandatory Prepayments due to Changes in Exchange Rates.

(i) Determination of Amount Outstanding. On each Monthly Date, on each Revolving
Discretionary Request Date (as defined below), on each date that a Borrower
shall request a Revolving Credit Borrowing or the issuance, amendment, renewal
or extension of a Letter of Credit and, in addition, promptly upon the receipt
by the Administrative Agent of a Currency Valuation Notice (as defined below),
the Administrative Agent shall determine the aggregate Revolving Credit
Exposure. For the purpose of this determination, the outstanding face amount of
any Letter of Credit that is denominated in any Foreign Currency shall be deemed
to be the Dollar Equivalent of the amount in the Foreign Currency of such Letter
of Credit, determined as of such Monthly Date, Revolving Discretionary Request
Date, date of such proposed Revolving Credit Borrowing, issuance, amendment,
renewal or extension or, in the case of a Currency Valuation Notice received by
the Administrative Agent prior to 11:00 a.m., New York City time, on a Business
Day, on such Business Day or, in the case of a Currency Valuation Notice
otherwise received, on the first Business Day after such Currency Valuation
Notice is received. Upon making such determination, the Administrative Agent
shall promptly notify the Revolving Credit Lenders and the Borrowers thereof.

(ii) Prepayment and Cover. If, on the date of such determination (after giving
effect to any prior or substantially concurrent deposit made by the respective
Borrower, at its option, to the Letter of Credit Collateral Account) the
aggregate Revolving Credit Exposure exceeds the aggregate amount of the
Revolving Credit Commitments as then in effect (such excess, an “Excess”), the
Borrowers shall, if requested by the Administrative Agent (or, in the case of
Revolving Credit Exposure, by any Issuing Lender), within three Business Days
following the Borrowers’ receipt of such request:

(A) if any Revolving Credit Loans are outstanding, prepay all such Revolving
Credit Loans or such portion thereof as is sufficient to eliminate the Excess,
and

(B) if such prepayment is not sufficient to eliminate the Excess, provide cover
for LC Exposure pursuant to Section 2.05(k) in an amount sufficient to eliminate
the Excess.

For purposes hereof, “Currency Valuation Notice” means a notice given by the
Required Revolving Credit Lenders or any Issuing Lender to the Administrative
Agent stating that such notice is a “Currency Valuation Notice” and requesting
that the Administrative Agent determine the aggregate Revolving Credit Exposure.

Any prepayment of Loans constituting Revolving Credit Exposure pursuant to this
paragraph shall be applied, first, to Swingline Loans outstanding and second, to
Syndicated Revolving Credit Loans outstanding.

If as at any Monthly Date (or on up to two other dates during any calendar year
requested by the Company; any such date being herein called a “Revolving
Discretionary Request Date”) it shall be determined that the aggregate amount of
Revolving Credit Exposure is

 

51



--------------------------------------------------------------------------------

less than the Revolving Credit Commitments and any cover is at the time held by
the Administrative Agent under Section 2.05(k), the Administrative Agent shall,
within three Business Days after request therefor by the Company, remit such
portion (or all) of such cover as will not result in the aggregate Revolving
Credit Exposure exceeding the Revolving Credit Commitments.

(e) Notices, Etc. The Borrowers shall notify the Administrative Agent (and, in
the case of prepayment of a Swingline Loan, the Swingline Lender) by telephone
(confirmed by telecopy) of any prepayment hereunder (i) in the case of
prepayment of a Eurodollar Borrowing, not later than 11:00 a.m., New York City
time, three Business Days before the date of prepayment, (ii) in the case of
prepayment of a Syndicated ABR Borrowing, not later than 11:00 a.m., New York
City time, on the date of prepayment or (iii) in the case of prepayment of a
Swingline Loan, not later than 12:00 noon, New York City time, on the date of
prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date, the principal amount of each Borrowing or portion thereof to be
prepaid and, in the case of a mandatory prepayment, a reasonably detailed
calculation of the amount of such prepayment; provided that if a notice of
prepayment is given in connection with a conditional notice of termination of
the Commitments of a Class as contemplated by Section 2.08, then such notice of
prepayment may be revoked if such notice of termination is revoked in accordance
with Section 2.08. Promptly following receipt of any such notice relating to a
Borrowing, the Administrative Agent shall advise the affected Lenders of the
contents thereof. Each partial prepayment of any Borrowing shall be in an amount
that would be permitted in the case of a Borrowing of the same Type as provided
in Section 2.02, except as necessary to apply fully the required amount of a
mandatory prepayment. Each prepayment of a Syndicated Borrowing of a Class shall
be applied ratably to the Loans of such Class included in the prepaid Borrowing.

(f) Prepayments Accompanied by Interest. Prepayments shall be accompanied by
accrued interest to the extent required by Section 2.13.

SECTION 2.12. Fees.

(a) Commitment Fees. The Company agrees to pay to the Administrative Agent for
the account of each Lender a commitment fee (herein, the “Commitment Fee”) on
the average daily unused amount of the Commitment of such Lender during the
period from and including the Effective Date to but excluding the date on which
such Revolving Credit Commitment terminates. The Commitment Fees shall accrue at
a rate per annum equal to the Applicable Margin for Commitment Fees, in the case
of the Revolving Credit Commitments, or the rate per annum agreed to between the
Company and the applicable Incremental Lenders, in the case of Incremental Loan
Commitments of any Series. Accrued Commitment Fees on each Commitment shall be
payable on each Quarterly Date and on the date such Commitment terminates,
commencing on the first such date to occur after the Effective Date. All
Commitment Fees shall be computed on the basis of a year of 360 days and shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). Solely for purposes of calculating the Commitment Fees,
Swingline Loans shall not be deemed to be utilizations of the Revolving Credit
Commitments.

 

52



--------------------------------------------------------------------------------

(b) Letter of Credit Fees. Each Borrower agrees to pay with respect to Letters
of Credit outstanding hereunder that are issued for its account the following
fees:

(i) to the Administrative Agent for the account of each Revolving Credit Lender
a participation fee with respect to its participations in Letters of Credit,
which shall accrue (x) at a rate per annum equal to the Applicable Margin for
Performance Letters of Credit on the average daily amount of such Lender’s LC
Exposure relating to Performance Letters of Credit (excluding any portion
thereof attributable to unreimbursed LC Disbursements) and (y) at a rate per
annum equal to the Applicable Margin for other Letters of Credit on the average
daily amount of such Lender’s LC Exposure relating to other Letters of Credit
(excluding any portion thereof attributable to unreimbursed LC Disbursements),
in each case during the period from and including the Effective Date to but
excluding the later of the date on which such Lender’s Revolving Credit
Commitment terminates and the date on which there shall no longer be any Letters
of Credit outstanding hereunder, and

(ii) to the Issuing Lender of each Letter of Credit (x) a fronting fee, which
shall accrue at the rate per annum separately agreed upon between the Company
and such Issuing Lender on the average daily amount of the LC Exposure of such
Issuing Lender (determined for these purposes without giving effect to the
participations therein of the Revolving Credit Lenders pursuant to paragraph (e)
of Section 2.05, and excluding any portion thereof attributable to unreimbursed
LC Disbursements) during the period from and including the Effective Date to but
excluding the later of the date of termination of the Revolving Credit
Commitments and the date on which there shall no longer be any Letters of Credit
of such Issuing Lender outstanding hereunder, and (y) such Issuing Lender’s
standard fees with respect to the issuance, amendment, renewal or extension of
any Letter of Credit or processing of drawings thereunder.

Accrued participation fees and fronting fees shall be payable in arrears on each
Quarterly Date and on the date the Revolving Credit Commitments terminate,
commencing on the first such date to occur after the date hereof, provided that
any such fees accruing after the date on which the Revolving Credit Commitments
terminate shall be payable on demand. Any other fees payable to an Issuing
Lender pursuant to this paragraph shall be payable within 10 days after demand.
All participation fees and fronting fees shall be computed on the basis of a
year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).

(c) Administrative Agency Fees. The Company agrees to pay to the Administrative
Agent, for its own account, fees payable in the amounts and at the times
separately agreed in writing between the Company and the Administrative Agent.

(d) Payment of Fees. All fees payable hereunder shall be paid on the dates due,
in immediately available funds, to the Administrative Agent (except for fronting
fees, which shall be paid directly to the respective Issuing Lenders) for
distribution to the Revolving Credit Lenders entitled thereto. Fees paid shall
not be refundable under any circumstances, absent manifest error in the
determination thereof.

 

53



--------------------------------------------------------------------------------

SECTION 2.13. Interest.

(a) ABR Loans. Loans constituting each ABR Borrowing shall bear interest at a
rate per annum equal to the Alternate Base Rate plus the Applicable Margin.

(b) Eurodollar Loans. Loans constituting each Eurodollar Borrowing shall bear
interest at a rate per annum equal to the Adjusted LIBO Rate for the related
Interest Period for such Borrowing plus the Applicable Margin.

(c) Default Interest. Notwithstanding the foregoing, if any principal of or
interest on any Loan or any fee or other amount payable by a Borrower hereunder
is not paid when due, whether at stated maturity, upon acceleration, by
mandatory prepayment or otherwise, such overdue amount shall bear interest,
after as well as before judgment, at a rate per annum equal to (i) in the case
of overdue principal of any Loan, 2% plus the rate otherwise applicable to such
Loan as provided above or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section 2.13.

(d) Payment of Interest. Accrued interest on each Loan shall be payable in
arrears on each Interest Payment Date for such Loan and upon termination of the
related Commitments; provided that (i) interest accrued pursuant to
paragraph (c) of this Section 2.13 shall be payable on demand, (ii) in the event
of any repayment or prepayment of any Loan (other than a prepayment of a
Syndicated ABR Loan prior to the Later Commitment Termination Date), accrued
interest on the principal amount repaid or prepaid shall be payable on the date
of such repayment or prepayment and (iii) in the event of any conversion of any
Eurodollar Borrowing prior to the end of the Interest Period therefor, accrued
interest on such Borrowing shall be payable on the effective date of such
conversion.

(e) Computation. All interest hereunder shall be computed on the basis of a year
of 360 days, except that interest computed by reference to the Alternate Base
Rate at times when the Alternate Base Rate is based on the Prime Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day). The applicable Alternate Base Rate or
Adjusted LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.

SECTION 2.14. Alternate Rate of Interest. If prior to the commencement of the
Interest Period for any Eurodollar Borrowing of a Class:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate for such Interest Period; or

(b) the Administrative Agent is advised by the Required Revolving Credit Lenders
(if such Borrowing is a Revolving Credit Borrowing) or the Required Incremental
Lenders of the relevant Series (if such Borrowing is an Incremental Borrowing)
that the Adjusted LIBO Rate for such Interest Period will not adequately and
fairly reflect the cost to such Lenders of making or maintaining their
respective Loans included in such Borrowing for such Interest Period;

 

54



--------------------------------------------------------------------------------

then the Administrative Agent shall give notice thereof to the affected Borrower
and the affected Lenders by telephone or telecopy as promptly as practicable
thereafter and, until the Administrative Agent notifies such Borrower and such
Lenders that the circumstances giving rise to such notice no longer exist,
(i) any Interest Election Request that requests the conversion of any Borrowing
to, or the continuation of any Borrowing as, a Eurodollar Borrowing shall be
ineffective and such Borrowing (unless prepaid) shall be continued as, or
converted to, an ABR Borrowing and (ii) if any Borrowing Request requests a
Eurodollar Borrowing, such Borrowing shall be made as an ABR Borrowing; provided
that in the case of clause (b) above: (x) at the request of the affected
Borrower, the Required Revolving Credit Lenders or the Required Incremental
Lenders of such Series, as the case may be, shall propose an increased
Applicable Margin for Borrowings of such Class that would result in the Adjusted
LIBO Rate plus the amount of such increase adequately and fairly reflecting the
cost to such Lenders of making or maintaining their respective Loans included in
such Borrowing for such Interest Period and (y) if such Borrower accepts such
increase, then such increase shall become effective during such Interest Period
in lieu of the consequences described in the preceding clause (x) during such
Interest Period.

SECTION 2.15. Increased Costs.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate) or any Issuing Lender; or

(ii) impose on any Lender or any Issuing Lender or the London interbank market
any other condition affecting this Agreement or Eurodollar Loans made by such
Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or such
Issuing Lender of participating in, issuing or maintaining any Letter of Credit
or to reduce the amount of any sum received or receivable by such Lender or such
Issuing Lender hereunder (whether of principal, interest or otherwise), then the
relevant Borrower will pay to such Lender or such Issuing Lender, as the case
may be, such additional amount or amounts as will compensate such Lender or such
Issuing Lender, as the case may be, for such additional costs incurred or
reduction suffered.

(b) Capital Requirements. If any Lender or any Issuing Lender determines that
any Change in Law regarding capital or liquidity requirements has or would have
the effect of reducing the rate of return on such Lender’s or such Issuing
Lender’s capital or on the capital of such Lender’s or such Issuing Lender’s
holding company, if any, as a consequence of this Agreement or the Loans made
by, or participations in Swingline Loans and Letters of Credit held

 

55



--------------------------------------------------------------------------------

by, such Lender, or the Letters of Credit issued by such Issuing Lender, to a
level deemed to be material by such Lender or such Issuing Lender below that
which such Lender or such Issuing Lender or such Lender’s or such Issuing
Lender’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or such Issuing Lender’s policies and the
policies of such Lender’s or such Issuing Lender’s holding company with respect
to capital adequacy and liquidity), then from time to time the Borrowers will
pay to such Lender or such Issuing Lender, as the case may be such additional
amount or amounts as will compensate such Lender or such Issuing Lender or such
Lender’s or such Issuing Lender’s holding company for any such reduction
suffered.

(c) Certificates from Lenders. A certificate of a Lender or an Issuing Lender
setting forth the amount or amounts necessary to compensate such Lender or such
Issuing Lender or its holding company, as the case may be, as specified in
paragraph (a) or (b) of this Section 2.15 shall be promptly delivered to the
Company and shall be conclusive absent manifest error. The Company shall pay or
cause to be paid to such Lender or such Issuing Lender, as the case may be, the
amount shown as due on any such certificate within 10 days after receipt
thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or any Issuing
Lender to demand compensation pursuant to this Section 2.15 shall not constitute
a waiver of such Lender’s or such Issuing Lender’s right to demand such
compensation; provided that no Borrower shall be required to compensate a Lender
or an Issuing Lender pursuant to this Section 2.15 for any increased costs or
reductions incurred more than six months prior to the date that such Lender or
such Issuing Lender, as the case may be, notifies the Company of the Change in
Law giving rise to such increased costs or reductions and of such Lender’s or
such Issuing Lender’s intention to claim compensation therefor; provided further
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the six-month period referred to above shall be extended to
include the period of retroactive effect thereof.

(e) Taxes. This Section 2.15 shall not apply to increased costs with respect to
(i) Taxes with respect to payments by or on account of any obligation of any
Borrower or other Obligor hereunder or under any other Loan Document (which
shall be governed solely by Section 11.04) or (ii) Excluded Taxes.

SECTION 2.16. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period therefor (including as a result of an Event of Default), (b) the
conversion of any Eurodollar Loan other than on the last day of an Interest
Period therefor, (c) the failure to borrow, convert, continue or prepay any
Eurodollar Loan on the date specified in any notice delivered pursuant hereto
(regardless of whether such notice is permitted to be revocable under
Section 2.11(e) and is revoked in accordance herewith), or (d) the assignment as
a result of a request by the Borrowers pursuant to Section 2.18 of any
Eurodollar Loan other than on the last day of an Interest Period therefor, then,
in any such event, the respective Borrowers shall compensate each Revolving
Credit Lender or Incremental Lender, as applicable, for the loss, cost and
expense attributable to such event.

The loss to any Lender attributable to any such event shall be deemed to include
an amount determined by such Lender to be equal to the excess, if any, of
(i) the amount of

 

56



--------------------------------------------------------------------------------

interest that such Lender would pay for a deposit equal to the principal amount
of such Loan for the period from the date of such payment, conversion, failure
or assignment to the last day of the then current Interest Period for such Loan
(or, in the case of a failure to borrow, convert or continue, the duration of
the Interest Period that would have resulted from such borrowing, conversion or
continuation) if the interest rate payable on such deposit were equal to the
Adjusted LIBO Rate for such Interest Period, over (ii) the amount of interest
that such Lender would earn on such principal amount for such period if such
Lender were to invest such principal amount for such period at the interest rate
that would be bid by such Lender (or an affiliate of such Lender) for deposits
from other banks in the eurocurrency market at the commencement of such period.

Payment under this Section 2.16 shall be made upon request of a Lender delivered
not later than five Business Days following the payment, conversion, or failure
to borrow, convert, continue or prepay that gives rise to a claim under this
Section 2.16 accompanied by a certificate of such Lender setting forth the
amount or amounts that such Lender is entitled to receive pursuant to this
Section 2.16, which certificate shall be conclusive absent manifest error. The
respective Borrower shall pay such Lender the amount shown as due on any such
certificate within 10 days after receipt thereof.

SECTION 2.17. Insufficient Funds; Ratable Treatment; Sharing of Payments.

(a) Application of Insufficient Payments. If at any time insufficient funds are
received by and available to the Administrative Agent to pay fully all amounts
of principal, interest and fees in respect of Loans, Letters of Credit or
unreimbursed LC Disbursements then due hereunder, such funds shall be applied
(i) first, to pay interest and fees then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, to pay principal and unreimbursed
LC Disbursements then due hereunder, ratably among the parties entitled thereto
in accordance with the amounts of principal and unreimbursed LC Disbursements
then due to such parties.

(b) Ratable Treatment. Except to the extent otherwise provided herein: (i) each
Syndicated Borrowing of a Class shall be made from the Lenders of such Class,
each payment of commitment fees under Section 2.12 shall be made for account of
the Lenders of the applicable Class, and each termination or reduction of the
amount of the Commitments of a Class under Section 2.08 shall be applied to the
respective Commitments of the Lenders of such Class, pro rata according to the
amounts of their respective Commitments of such Class; (ii) each Syndicated
Borrowing of a Class shall be allocated pro rata among the Lenders of such Class
according to the amounts of their respective Commitments of such Class (in the
case of the making of Syndicated Loans) or their respective Loans of such Class
that are to be included in such Borrowing (in the case of conversions and
continuations of Loans); (iii) each payment or prepayment of principal of
Syndicated Loans of a Class by a Borrower shall be made for account of the
Lenders of such Class pro rata in accordance with the respective unpaid
principal amounts of the Syndicated Loans of such Class held by them; and
(iv) each payment of interest on Syndicated Loans of a Class by a Borrower shall
be made for account of the Lenders of such Class pro rata in accordance with the
amounts of interest on such Loans of such Class then due and payable to the
respective Lenders.

 

57



--------------------------------------------------------------------------------

(c) Sharing of Payments by Lenders. If any Lender of any Class shall, by
exercising any right of set-off or counterclaim or otherwise, obtain payment in
respect of any principal of or interest on any of its Syndicated Loans, or
participations in LC Disbursements, of such Class resulting in such Lender
receiving payment of a greater proportion of the aggregate amount of its
Syndicated Loans, and participations in LC Disbursements, and accrued interest
thereon of such Class then due than the proportion received by any other Lender
of such Class, then the Lender receiving such greater proportion shall purchase
(for cash at face value) participations in the Syndicated Loans, and
participations in LC Disbursements of other Lenders of such Class to the extent
necessary so that the benefit of all such payments shall be shared by the
Lenders of such Class ratably in accordance with the aggregate amount of
principal of and accrued interest on their respective Syndicated Loans, and
participations in LC Disbursements, of such Class; provided that (i) if any such
participations are purchased and all or any portion of the payment giving rise
thereto is recovered, such participations shall be rescinded and the purchase
price restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by a Borrower pursuant to and in accordance with the express terms of this
Agreement (including the application of funds arising from the existence of a
Defaulting Lender) or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements to any assignee or participant, other than to a Borrower or
any Subsidiary or Affiliate thereof (as to which the provisions of this
paragraph shall apply). Each Obligor consents to the foregoing and agrees, to
the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against such Obligor rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such Obligor
in the amount of such participation.

(d) Presumptions of Payment. Unless the Administrative Agent shall have received
notice from a Borrower prior to the date on which any payment or prepayment is
due to the Administrative Agent for account of any Lender hereunder that such
Borrower will not make such payment or prepayment, the Administrative Agent may
assume that such Borrower has made such payment or prepayment, as the case may
be, on such date in accordance herewith and may, in reliance upon such
assumption and in its sole discretion, distribute to such Lender the amount due.
In such event, if such Borrower has not in fact made such payment or prepayment,
then such Lender shall repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Administrative Agent, at the Federal Funds Effective
Rate.

(e) Certain Deductions by the Administrative Agent. If any Lender shall fail to
make any payment required to be made by it pursuant to Section 2.04(c), 2.05(e),
2.06(b), 2.17(d) or 11.03(c), then the Administrative Agent may, in its
discretion (notwithstanding any contrary provision hereof), apply any amounts
thereafter received by the Administrative Agent for account of such Lender to
satisfy such Lender’s obligations under such Sections until all such unsatisfied
obligations are fully paid.

SECTION 2.18. Replacement of Lenders. If any Lender requests compensation under
Section 2.15, or if any Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for account of any Lender pursuant to
Section 11.04, or if any

 

58



--------------------------------------------------------------------------------

Lender becomes a Defaulting Lender, or if any Lender does not consent to a
proposed amendment, modification or waiver of this Agreement or any other Loan
Document requested by the Borrowers which has been approved by the Required
Lenders but which requires the consent of such Lender (or such Lender and other
Lenders) to become effective, or if any Lender does not extend its Commitment
Termination Date pursuant to a request by the Company that has become effective
in accordance with Section 2.09, then the Company may, at its sole expense (and
without any obligation on the Administrative Agent or any Lender to co-operate
or assist in any way in locating an assignee), upon notice to such Lender and
the Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 11.08), all its interests, rights and obligations under this Agreement
to an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that

(i) the Company shall have received the prior consent of the Administrative
Agent (and, if a Revolving Credit Commitment is being assigned, the Issuing
Lenders and the Swingline Lender), which consents shall not unreasonably be
withheld,

(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans (and funded participations in LC
Disbursements and Swingline Loans), as applicable, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder, from the assignee
(to the extent of such outstanding principal and accrued interest and fees) or
the Company (in the case of all other amounts),

(iii) such assignment does not conflict with applicable law,

(iv) in the case of any such assignment resulting from Lender not consenting to
a proposed amendment, modification or waiver of this Agreement or any other Loan
Document requested by the Borrowers which has been approved by the Required
Lenders but which requires the consent of such Lender (or such Lender and other
Lenders) to become effective, the applicable assignee shall have consented to
the applicable amendment, waiver or consent, and

(v) in the case of any such assignment resulting from a claim for compensation
under Section 2.15 or payments required to be made pursuant to Section 11.04,
such assignment will result in a reduction in such compensation or payments;
provided, however, the assignor hereunder shall not be liable to the
Administrative Agent for any assignment fee provided in Section 11.08(b)(ii)(C).

In connection with any such replacement, if the replaced Lender does not execute
and deliver to the Administrative Agent a duly completed Assignment and
Assumption reflecting such replacement within five Business Days of the date on
which the replacement Lender executes and delivers such Assignment and
Assumption to the replaced Lender, then such replaced Lender shall be deemed to
have executed and delivered such Assignment and Assumption. A Lender shall not
be required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Company to require such assignment and delegation cease to apply.

 

59



--------------------------------------------------------------------------------

SECTION 2.19. Defeasance of Letters of Credit. The Borrowers may, upon not less
than three Business Days’ prior notice to the Administrative Agent stating that
it is exercising its rights under this Section 2.19 (which shall promptly notify
all of the Lenders), take the following actions (each of which shall be effected
concurrently):

(a) terminate all of the Commitments in accordance with Section 2.08(b),

(b) pay or prepay in accordance with Section 2.11(a) the principal of and
interest on all Loans and pay all LC Disbursements, fees and other amounts
outstanding hereunder and under the other Loan Documents, and

(c) provide to each Issuing Lender either or both (or a combination of both) of
(i) cash collateral for the Borrowers’ reimbursement obligations for each Letter
of Credit issued by such Issuing Lender then outstanding in amount equal to 101%
of (and in the same currency as) the undrawn amount of such Letter of Credit,
under arrangements satisfactory to such Issuing Lender or (ii) a letter of
credit issued to such Issuing Lender covering the Borrowers’ reimbursement
obligations for each Letter of Credit issued by such Issuing Lender then
outstanding in amount equal to the sum of 101% of (and in the same currency as)
the undrawn amount of such Letter of Credit together with an additional letter
of credit issued to such Issuing Lender in an amount equal to the letter of
credit fees under Section 2.12(b) that will accrue (at the highest Applicable
Margin) for the period from the date of the issuance of such letter of credit to
the date of scheduled expiration of such Letter of Credit (taking into account
extensions), the form and issuer of each such letter of credit to be
satisfactory to such Issuing Lender.

Upon each of such actions being taken, (x) the obligations of the Revolving
Credit Lenders under Section 2.05(e) shall terminate and (y) the obligations of
the Borrowers under Section 2.12(a) and 2.12(b)(i) shall terminate.

ARTICLE III

DEFAULTING LENDERS

Notwithstanding any provision of this Agreement to the contrary, if any Lender
becomes a Defaulting Lender, then the following provisions shall apply on the
date such Lender becomes a Defaulting Lender and for so long as such Lender is a
Defaulting Lender:

(a) Commitment Fees pursuant to Section 2.12(a) shall cease to accrue on the
unfunded portion of the Commitment of such Defaulting Lender;

(b) the Commitment, Revolving Credit Exposure and Incremental Loan Exposure of
such Defaulting Lender shall not be included in any calculation of “Required
Lenders,” “Required Revolving Credit Lenders” or “Required Incremental Lenders”
for purposes of determining whether the Required Lenders, the Required Revolving
Credit Lenders or the Required Incremental Lenders have taken or may take any
action hereunder (including any consent to any amendment, waiver or other
modification pursuant to Section 11.02); provided, that this clause (b) shall
not apply to the vote of a Defaulting Lender in the case of an amendment, waiver
or other modification requiring the consent of such Lender or each Lender
affected or directly affected thereby;

 

60



--------------------------------------------------------------------------------

(c) if such Lender is a Revolving Credit Lender and any Swingline Exposure or LC
Exposure exists at the time such Lender becomes a Defaulting Lender then:

(i) all or any part of the Swingline Exposure and LC Exposure of such Defaulting
Lender shall be reallocated among the Revolving Credit Lenders that are not
Defaulting Lenders in accordance with their respective Applicable Percentages
but only to the extent the sum of all such non-Defaulting Lenders’ Revolving
Credit Exposures plus such Defaulting Lender’s Swingline Exposure and LC
Exposure does not exceed the total of all such non-Defaulting Lenders’ Revolving
Credit Commitments;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrowers shall within three Business Days following
notice by the Administrative Agent (x) first, prepay such Swingline Exposure and
(y) second, cash collateralize for the benefit of one or more of the Issuing
Lenders only the Borrowers’ obligations corresponding to such Defaulting
Lender’s LC Exposure (after giving effect to any partial reallocation pursuant
to clause (i) above) in accordance with the procedures set forth in
Section 2.05(k) for so long as such LC Exposure of such Defaulting Lender is
outstanding (or if shorter, for so long as such Defaulting Lender remains a
Defaulting Lender);

(iii) if any Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrowers shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.12(b);

(iv) if the LC Exposure of Defaulting Lenders is reallocated pursuant to
clause (i) above, then the fees payable to the non-Defaulting Lenders pursuant
to Section 2.12(a) and (b) shall be adjusted in accordance with such
non-Defaulting Lenders’ Applicable Percentages; and

(v) if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of any Issuing Lender or any other
Lender hereunder, all Letter of Credit fees payable under Section 2.12(b) with
respect to such Defaulting Lender’s LC Exposure shall be payable to the
respective Issuing Lenders until and to the extent that such LC Exposure is
reallocated and/or cash collateralized;

(d) so long as such Lender is a Defaulting Lender, the Swingline Lender shall
not be required to fund any Swingline Loan and no Issuing Lender shall be
required to issue, amend or increase any Letter of Credit, unless the Swingline
Lender or such Issuing Lender, as applicable, is reasonably satisfied that the
Defaulting Lender’s then outstanding Swingline Exposure or LC Exposure, as
applicable, will be 100% covered by the Revolving Credit Commitments of the
Revolving Credit Lenders that are not

 

61



--------------------------------------------------------------------------------

Defaulting Lenders and/or cash collateral will be provided by the Borrowers in
accordance with paragraph (c) of this Article III, and participating interests
in any newly made Swingline Loan or any newly issued, amended or increased
Letter of Credit shall be allocated among non-Defaulting Lenders in a manner
consistent with paragraph (b) of this Article III (and such Defaulting Lender
shall not participate therein); and

(e) any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Article IX or otherwise) or
received by the Administrative Agent from a Defaulting Lender pursuant to
Section 11.12 shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
such Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by such Defaulting Lender to
any Issuing Lender or Swingline Lender hereunder; third, to cash collateralize
the Issuing Lenders’ LC Exposure with respect to such Defaulting Lender; fourth,
as the Company may request (so long as no Default or Event of Default exists),
to the funding of any Loan in respect of which such Defaulting Lender has failed
to fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Company, to be held in a deposit account and released pro rata in order to
(i) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (ii) cash collateralize the Issuing
Lenders’ future LC Exposure with respect to such Defaulting Lender with respect
to future Letters of Credit issued under this Agreement; sixth, to the payment
of any amounts owing to the Lenders, the Issuing Lenders or Swingline Lenders as
a result of any judgment of a court of competent jurisdiction obtained by any
Lender, the Issuing Lenders or Swingline Lenders against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; seventh, so long as no Default or Event of Default exists, to the
payment of any amounts owing to any Borrower as a result of any judgment of a
court of competent jurisdiction obtained by any Borrower against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; and eighth, to such Defaulting Lender or as otherwise directed
by a court of competent jurisdiction; provided that if (i) such payment is a
payment of the principal amount of any Loans or LC Disbursements in respect of
which such Defaulting Lender has not fully funded its appropriate share, and
(ii) such Loans were made or the related Letters of Credit were issued at a time
when the conditions set forth in Section 6.02 were satisfied or waived, such
payment shall be applied solely to pay the Loans of, and LC Disbursements owed
to, all non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of, or LC Disbursements owed to, such Defaulting Lender
until such time as all Loans and funded and unfunded participations in LC
Exposures and Swingline Loans are held by the Lenders pro rata in accordance
with the Commitments under the applicable Loan without giving effect to
paragraph (c) above. Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post cash collateral pursuant to this paragraph
(d) shall be deemed paid to and redirected by such Defaulting Lender, and each
Lender irrevocably consents hereto.

 

62



--------------------------------------------------------------------------------

In the event that the Administrative Agent and the Company (and, in the case of
a Defaulting Lender that is a Revolving Credit Lender, the Swingline Lender and
the Issuing Lenders) each reasonably agrees that a Defaulting Lender has
adequately remedied all matters that caused such Lender to be a Defaulting
Lender (or if such Defaulting Lender has been replaced pursuant to
Section 2.18), then (i), as applicable, the Swingline Exposure and LC Exposure
of the Lenders shall be readjusted to reflect the inclusion of such Defaulting
Lender’s (or replacement Lender’s) applicable Commitment and on such date such
Defaulting Lender (or replacement Lender) shall purchase at par such of the
Loans of the other Lenders (other than Swingline Loans) as the Administrative
Agent shall determine may be necessary in order for such Defaulting Lender (or
replacement Lender) to hold such Loans of the applicable Class in accordance
with its Applicable Percentage for such Class and (ii) all cash collateral
provided under paragraph (c) of this Article III with respect to such Defaulting
Lender shall be immediately released to the Borrowers.

ARTICLE IV

GUARANTEE BY GUARANTORS

SECTION 4.01. The Guarantee. Each Guarantor hereby jointly and severally
guarantees to each Credit Party, each Eligible Hedging Counterparty and each
Eligible Cash Manager, and their respective successors and assigns, the prompt
payment in full when due (whether at stated maturity, by acceleration, by
prepayment or otherwise) of the Guaranteed Obligations of such Guarantor. Each
Guarantor hereby further agrees that if any other Obligor shall fail to pay in
full when due (whether at stated maturity, by acceleration, by prepayment or
otherwise) any of such Guarantor’s Guaranteed Obligations, such Guarantor will
promptly pay the same, without any demand or notice whatsoever, and that in the
case of any extension of time of payment or renewal of any of such Guaranteed
Obligations, the same will be promptly paid in full when due (whether at
extended maturity, by acceleration or otherwise) in accordance with the terms of
such extension or renewal.

For purposes hereof, it is understood that any Guaranteed Obligations to a
Person arising under a Hedging Agreement or constituting Cash Management
Obligations entered into at the time such Person (or an Affiliate thereof) is a
Lender shall nevertheless continue to constitute Guaranteed Obligations for
purposes hereof, notwithstanding that such Person (or its Affiliate) may have
assigned all of its Loans and other interests hereunder and, therefore, at the
time a claim is to be made in respect of such Guaranteed Obligations, such
Person (or its Affiliate) is no longer a Lender party hereto; provided that such
Person shall not be entitled to the benefits of this Section 4.01 unless, at the
time it ceased to be a Lender, it shall have notified the Administrative Agent
of the existence of such Hedging Agreement or Cash Management Obligations, as
the case may be.

SECTION 4.02. Obligations Unconditional. The obligations of each Guarantor under
Section 4.01 are absolute, unconditional and irrevocable irrespective of the
value, genuineness, validity, regularity or enforceability of this Agreement,
the other Loan Documents or any other agreement or instrument referred to herein
or therein, or any substitution, release or exchange of any other guarantee of
any of the Guaranteed Obligations or any cash collateral required to be provided
pursuant to Section 2.05(k) or the last paragraph of Article IX, and, to

 

63



--------------------------------------------------------------------------------

the fullest extent permitted by applicable law, irrespective of any other
circumstance whatsoever that might otherwise constitute a legal or equitable
discharge or defense of a surety or guarantor, it being the intent of this
Section 4.02 that the obligations of the Guarantors hereunder shall be absolute,
unconditional and irrevocable under any and all circumstances. Without limiting
the generality of the foregoing, it is agreed that the occurrence of any one or
more of the following shall not alter or impair the liability of the Guarantors
hereunder which shall remain absolute, unconditional and irrevocable as
described above:

(i) at any time or from time to time, without notice to such Guarantors, the
time for any performance of or compliance with any of its Guaranteed Obligations
shall be extended, or such performance or compliance shall be waived;

(ii) any of the acts mentioned in any of the provisions hereof or of the other
Loan Documents or any other agreement or instrument referred to herein or
therein shall be done or omitted;

(iii) the maturity of any of the Guaranteed Obligations shall be accelerated, or
any of the Guaranteed Obligations shall be modified, supplemented or amended in
any respect, or any right hereunder or under the other Loan Documents or any
other agreement or instrument referred to herein or therein shall be waived or
any other guarantee of any of the Guaranteed Obligations or any security
therefor shall be released or exchanged in whole or in part or otherwise dealt
with;

(iv) any law or regulation of any jurisdiction or any other event affecting any
term of a Guaranteed Obligation; or

(v) any cash collateral required to be provided pursuant to Section 2.05(k) or
the last paragraph of Article IX shall fail to be perfected.

The Guarantors hereby expressly waive diligence, presentment, demand of payment,
protest and all notices whatsoever, and any requirement that the Administrative
Agent, any Issuing Lender or any Lender (or Affiliate thereof) exhaust any
right, power or remedy or proceed against the respective Borrower hereunder or
under the other Loan Documents or any other agreement or instrument referred to
herein or therein, or against any other Person under any other guarantee of any
of the Guaranteed Obligations or any cash collateral required to be provided
pursuant to Section 2.05(k) or the last paragraph of Article IX.

It is acknowledged and agreed that references in this Section 4.02 to the
obligations of the Guarantors under this Article IV being irrevocable are
subject to any and all provisions of the Loan Documents that expressly provide
for the release or termination of such obligations.

SECTION 4.03. Reinstatement. The obligations of each Guarantor under this
Article IV shall be automatically reinstated if and to the extent that for any
reason any payment by or on behalf of a Borrower in respect of its Guaranteed
Obligations is rescinded or must be otherwise restored by any holder of any of
the Guaranteed Obligations, whether as a result of any proceedings in bankruptcy
or reorganization or otherwise, and each of the Guarantors agrees that it will
indemnify the Administrative Agent, each Issuing Lender and each Lender (and
each

 

64



--------------------------------------------------------------------------------

Affiliate thereof party to any Hedging Agreement) on demand for all reasonable
costs and expenses (including fees of counsel) incurred by the Administrative
Agent, any Lender (or Affiliate) or any Issuing Lender in connection with such
rescission or restoration, including any such costs and expenses incurred in
defending against any claim alleging that such payment constituted a preference,
fraudulent transfer or similar payment under any bankruptcy, insolvency or
similar law.

SECTION 4.04. Subrogation. Until the payment of all Guaranteed Obligations, and
the termination of all Commitments, each Guarantor hereby waives all rights of
subrogation or contribution, whether arising by contract or operation of law
(including any such right arising under the Federal Bankruptcy Code of 1978, as
amended) or otherwise by reason of any payment by it pursuant to the provisions
of this Article IV and further agrees with each Borrower for the benefit of each
of its creditors (including each Issuing Lender, each Lender, each Affiliate
thereof and the Administrative Agent) that any such payment by it shall
constitute a contribution of capital by such Guarantor to such Borrower.

SECTION 4.05. Remedies. Each Guarantor agrees that, as between such Guarantor
and the Lenders, the obligations of the respective Borrower hereunder may be
declared to be forthwith due and payable as provided in Article IX or
Section 2.05(i), as applicable (and shall be deemed to have become automatically
due and payable in the circumstances provided in Article IX or Section 2.05(k),
as applicable) for purposes of Section 4.01 notwithstanding any stay, injunction
or other prohibition preventing such declaration (or such obligations from
becoming automatically due and payable) as against such Borrower and that, in
the event of such declaration (or such obligations being deemed to have become
automatically due and payable), such obligations (whether or not due and payable
by such Borrower) shall forthwith become due and payable by such Guarantor for
purposes of Section 4.01.

SECTION 4.06. Instrument for the Payment of Money. Each Guarantor hereby
acknowledges that the guarantee in this Article IV constitutes an instrument for
the payment of money, and consents and agrees that any Issuing Lender, any
Lender (and any Affiliate thereof party to any Hedging Agreement) or the
Administrative Agent, at its sole option, in the event of a dispute by the
Guarantors in the payment of any moneys due hereunder, shall have the right to
bring motion-action under New York CPLR Section 3213.

SECTION 4.07. Continuing Guarantee. The guarantee in this Article IV is a
continuing guarantee, and shall apply to all Guaranteed Obligations whenever
arising.

SECTION 4.08. Rights of Contribution. The Guarantors (which, for purposes of
this Section 4.08 only shall be deemed to exclude the Parent, FWL and Holdco)
hereby agree, as between themselves, that if any Guarantor shall become an
Excess Funding Guarantor (as defined below) by reason of the payment by such
Guarantor of any Guaranteed Obligations, each other Guarantor shall, on demand
of such Excess Funding Guarantor (but subject to the next sentence), pay to such
Excess Funding Guarantor an amount equal to such Guarantor’s Pro Rata Share (as
defined below and determined, for this purpose, without reference to the
properties, debts and liabilities of such Excess Funding Guarantor) of the
Excess Payment (as defined below) in respect of such Guaranteed Obligations. The
payment obligation of a Guarantor to any

 

65



--------------------------------------------------------------------------------

Excess Funding Guarantor under this Section 4.08 shall be subordinate and
subject in right of payment to the prior payment in full of the obligations of
such Guarantor under the other provisions of this Article IV and such Excess
Funding Guarantor shall not exercise any right or remedy with respect to such
excess until payment and satisfaction in full of all of such obligations.

For purposes of this Section 4.08, (i) “Excess Funding Guarantor” means, in
respect of any Guaranteed Obligations, a Guarantor that has paid an amount in
excess of its Pro Rata Share of such Guaranteed Obligations, (ii) “Excess
Payment” means, in respect of any Guaranteed Obligations, the amount paid by an
Excess Funding Guarantor in excess of its Pro Rata Share of such Guaranteed
Obligations and (iii) “Pro Rata Share” means, for any Guarantor, the ratio
(expressed as a percentage) of (x) the amount by which the aggregate present
fair saleable value of all properties of such Guarantor (excluding any Equity
Interests in any other Guarantor) exceeds the amount of all the debts and
liabilities of such Guarantor (including contingent, subordinated, unmatured and
unliquidated liabilities, but excluding the obligations of such Guarantor
hereunder and any obligations of any other Guarantor that have been Guaranteed
by such Guarantor) to (y) the amount by which the aggregate fair saleable value
of all properties of all of the Guarantors exceeds the amount of all the debts
and liabilities (including contingent, subordinated, unmatured and unliquidated
liabilities, but excluding the obligations of the Guarantors hereunder and under
the other Loan Documents) of all of the Guarantors, determined (A) with respect
to any Guarantor that is a party hereto on the Effective Date, as of the
Effective Date and (B) with respect to any other Guarantor, as of the date such
Guarantor becomes a Guarantor hereunder.

SECTION 4.09. Limitation on Guarantee Obligations.

(a) General Limitation. In any action or proceeding involving any state
corporate law, or any state or Federal bankruptcy, insolvency, reorganization or
other law affecting the rights of creditors generally, if the obligations of any
Subsidiary Guarantor or Borrower under Section 4.01, or with respect to any
Subsidiary Guarantor organized and existing under the laws of Switzerland, any
other joint and several payment obligations of such Subsidiary required
hereunder such as those set forth under Section 11.03(b), would otherwise,
taking into account the provisions of Section 4.08, be held or determined to be
void, invalid or unenforceable, or subordinated to the claims of any other
creditors, on account of the amount of its liability under Section 4.01, then,
notwithstanding any other provision hereof to the contrary, the amount of such
liability shall, without any further action by such Subsidiary Guarantor or
Borrower, any Lender, the Administrative Agent or any other Person, be
automatically limited and reduced to the highest amount that is valid and
enforceable and not subordinated to the claims of other creditors as determined
in such action or proceeding.

(b) Limitation Applicable to Luxembourg Guarantors. Anything in this Agreement
or the other Loan Documents to the contrary notwithstanding and subject to
Section 7.10(c), the maximum liability under Section 4.01 of any Subsidiary
Guarantor organized under the laws of the Grand Duchy of Luxembourg (each a
“Luxembourg Guarantor”) shall be limited at any time to an amount not exceeding
the maximum financial capacity at such time of such Luxembourg Guarantor, such
maximum financial capacity being equal to 85% of the Net Assets of the
Luxembourg Guarantor, where “Net Assets” shall be deemed to be equal to such

 

66



--------------------------------------------------------------------------------

Luxembourg Guarantor’s shareholder’s equity (including share capital, share
premium, legal and statutory reserves, other reserves, profits or losses carried
forward, investment subsidies and regulated provisions) (Capitaux Propres) as
calculated on the basis of such Luxembourg Guarantor’s most recent financial
statements (Comptes Annuels), approved by such Luxembourg Guarantor’s managers
or shareholders’ meeting in accordance with Luxembourg company law, certified by
the statutory auditors and available at the date of the relevant payment
obligation hereunder.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

Each Obligor represents and warrants to the Lenders and the Administrative
Agent, as to itself and each of its Subsidiaries (or, as applicable, each of its
Restricted Subsidiaries), that:

SECTION 5.01. Organization; Powers. Each Obligor and each of its Restricted
Subsidiaries is duly organized, incorporated or formed, validly existing and in
good standing (or its equivalent, if applicable) under the laws of the
jurisdiction of its organization, except in each case (other than in the case of
the existence of each Obligor and each of its Significant Subsidiaries) where
the failure to do so (individually or in the aggregate) would not reasonably be
expected to have a Material Adverse Effect. Each Obligor and each of its
Restricted Subsidiaries has all requisite power and authority under its
organizational or constitutional documents to carry on its business as now
conducted and, except where the failure to do so, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect, is qualified to do business in, and is in good standing (or its
equivalent, if applicable) in, every jurisdiction where such qualification is
required.

SECTION 5.02. Authorization; Enforceability. The Transactions are within the
corporate or other power of each Obligor and have been duly authorized by all
necessary corporate or other action (including, if required, equityholder
action) on the part of such Obligor. This Agreement has been duly executed and
delivered by each Obligor and constitutes a legal, valid and binding obligation
of such Obligor, enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.

SECTION 5.03. Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority or any other Person, (b) will not violate
any applicable law, policy or regulation or the charter, by-laws or other
organizational or constitutional documents of any Obligor or any order of any
Governmental Authority, (c) will not violate or result in a default in any
material respect under any indenture, agreement or other instrument binding upon
any Obligor, or any of its assets, or give rise to a right thereunder to require
any payment to be made by any Obligor, and (d) will not result in the creation
or imposition of any Lien on any material asset of the Obligors.

 

67



--------------------------------------------------------------------------------

SECTION 5.04. Financial Condition; No Material Adverse Change. The Company has
heretofore delivered to the Lenders the following financial statements:

(i) the audited consolidated balance sheet, statements of operations, changes in
equity and cash flows of the Parent and its consolidated Subsidiaries as of and
for the fiscal year ended December 31, 2011, reported on by
PricewaterhouseCoopers LLP, independent public accountants; and

(ii) the Interim Financial Statements.

Such financial statements present fairly, in all material respects, the
respective consolidated financial condition of the respective entities as at
said respective dates and the consolidated results of their operations for the
fiscal periods ended on said respective dates, all in accordance with generally
accepted accounting principles and practices applied on a consistent basis,
subject, in the case of unaudited financial statements, to the absence of
footnotes and year- end audit adjustments. None of said entities had on the date
of said annual financial statements any material contingent liabilities,
liabilities for taxes, unusual forward or long-term commitments or unrealized or
anticipated losses from any unfavorable commitments that are required by GAAP to
be disclosed in such financial statements or the footnotes thereto that are not
disclosed therein. Since December 31, 2011, there has been no material adverse
change (or any event, development or circumstance that, individually or in the
aggregate, would reasonably be expected to result in a material adverse change)
in the business, assets, operations or condition, financial or otherwise, of the
Parent and its Subsidiaries taken as a whole.

SECTION 5.05. Properties.

(a) Properties Generally. Each Obligor and each of its Restricted Subsidiaries
has good title to, or valid leasehold interests in, all its real and personal
property material to its business, except for (i) defects in title that do not
interfere in any material respect with its ability to conduct its business as
currently conducted or to utilize such properties for their intended purposes
and (ii) Liens permitted under Section 8.02.

(b) Intellectual Property. Each Obligor and each of its Restricted Subsidiaries
owns, or is licensed to use, all trademarks, tradenames, copyrights, patents and
other intellectual property material to its business, and the use thereof by
such Obligor and its Restricted Subsidiaries does not infringe upon the rights
of any other Person, except for any such infringements that, individually or in
the aggregate, would not reasonably be expected to result in a Material Adverse
Effect.

SECTION 5.06. Litigation and Environmental Matters.

(a) Litigation. There are no actions, suits or proceedings by or before any
arbitrator or Governmental Authority pending against or, to the knowledge of any
of the Obligors, threatened against or affecting the Obligors or any of their
Restricted Subsidiaries that would reasonably be expected, individually or in
the aggregate, to result in a Material Adverse Effect (other than the Disclosed
Matters).

 

68



--------------------------------------------------------------------------------

(b) Environmental Matters. Except for the Disclosed Matters and except with
respect to any other matters that, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect, no (i) Group
Member has failed to comply with any Environmental Law or to obtain, maintain or
comply with any permit, license or other approval required under any
Environmental Law, (ii) Group Member has become subject to any Environmental
Liability or (iii) Group Member has received notice of any claim with respect to
any Environmental Liability or any inquiry, allegation, notice or other
communication from any Governmental Authority concerning its compliance with any
Environmental Law.

(c) No Default. No Default has occurred and is continuing.

SECTION 5.07. Compliance with Laws and Agreements. Each Obligor and each of its
Restricted Subsidiaries is in compliance with all laws (other than, subject to
Section 5.06, Environmental Matters), regulations, policies and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect.

SECTION 5.08. Investment Company Status. No Obligor nor any of their respective
subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940, as amended.

SECTION 5.09. Taxes. Each of the Obligors and their respective Subsidiaries has
timely filed or caused to be filed all material Tax returns and reports required
to have been filed and has paid or caused to be paid all material Taxes required
to have been paid by it, except (a) Taxes that are being contested in good faith
by appropriate proceedings and for which such Obligor or Subsidiary has set
aside on its books adequate reserves with respect thereto in accordance with
GAAP or (b) to the extent that the failure to do so would not reasonably be
expected to result in a Material Adverse Effect.

SECTION 5.10. ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, would reasonably be expected to
result in a Material Adverse Effect. There has been no failure to make any
required contribution to any Plan that has resulted in a Lien arising under
Section 303 of ERISA or Section 430 of the Code.

SECTION 5.11. Disclosure. The information, reports, financial statements,
exhibits and schedules furnished in writing by or on behalf of the Obligors to
the Administrative Agent or any Lender in connection with the negotiation,
preparation or delivery of this Agreement and the other Loan Documents
(including the information other than projections or forward-looking statements
set forth in the Confidential Information Memorandum) or delivered pursuant
hereto or thereto, when taken as a whole, do not contain any untrue statement of
material fact or omit to state any material fact necessary to make the
statements herein or therein, in light of the circumstances under which they
were made, not misleading. All written information (other than projections or
forward-looking statements) furnished after the date hereof by each Obligor and
its Subsidiaries to the Administrative Agent and the Lenders in connection with
this Agreement and the other Loan Documents and the transactions contemplated
hereby and thereby will be true and accurate in every material respect, on the
date as of which such information is stated or certified.

 

69



--------------------------------------------------------------------------------

SECTION 5.12. Labor Matters. No Obligor nor any of its Restricted Subsidiaries
is engaged in any unfair labor practice that has had or would (individually or
together with other similar unfair labor practices) reasonably be expected to
have a Material Adverse Effect. There is (i) no unfair labor practice complaint,
or comparable proceeding under applicable legislation in any other jurisdiction,
pending or (to the knowledge of any Obligor) threatened against any Obligor or
any of its Restricted Subsidiaries before the National Labor Relations Board, or
comparable governmental board in any other jurisdiction, and no grievance or
arbitration proceeding arising out of or under any collective bargaining
agreement is so pending or (to the knowledge of any Obligor) threatened against
any Obligor or any of its Restricted Subsidiaries, (ii) no strike, labor
dispute, slowdown or stoppage pending or (to the knowledge of any Obligor)
threatened against any Obligor or any of its Restricted Subsidiaries and
(iii) no union representation question existing with respect to the employees of
any Obligor or any of its Restricted Subsidiaries and no union organizing
activities are taking place, except with respect to any matter specified in
clause (i), (ii) or (iii) above, either individually or in the aggregate, such
as has not had and would not reasonably be expected to have a Material Adverse
Effect.

SECTION 5.13. Subsidiaries, Etc.

(a) Subsidiaries. Set forth in Schedule 5.13 is a complete and correct list of
all of the Subsidiaries of the Obligors as of the date hereof together with, for
each such Subsidiary as of the date hereof, (i) the jurisdiction of
organization, incorporation or formation of such Subsidiary, (ii) identifying
whether or not such Subsidiary is a Restricted Subsidiary and (iii) the
percentage of ownership of such Subsidiary held directly or (through other
Subsidiaries) indirectly by the Parent.

(b) Project Entities. The Persons identified on Schedule 5.13 as Project
Entities, and their respective Subsidiaries, were formed or acquired for the
primary purpose of constructing, acquiring, owning, leasing and/or operating any
sites, facilities, projects or any agreements related thereto.

SECTION 5.14. Margin Stock. No Group Member is engaged principally, or as one of
its important activities, in the business of extending credit for the purpose,
whether immediate, incidental or ultimate, of buying or carrying Margin Stock,
and no part of the proceeds of any extension of credit hereunder will be used to
buy or carry any Margin Stock.

SECTION 5.15. Commercial Activity; Absence of Immunity. Each Obligor organized
outside of the United States of America is subject to civil and commercial law
with respect to its respective Obligations under this Agreement and the other
Loan Documents. The execution, delivery and performance by each such Obligor of
this Agreement and the other Loan Documents constitute private and commercial
acts rather than public or governmental acts.

SECTION 5.16. OFAC. No Group Member (i) is a person whose property or interest
in property is blocked or subject to blocking pursuant to Section 1 of Executive
Order 13224 of September 23, 2001 Blocking Property and Prohibiting Transactions
With Persons

 

70



--------------------------------------------------------------------------------

Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg. 49079
(2001)) or (ii) is a person on the list of Specially Designated Nationals and
Blocked Persons (the “OFAC List”) or subject to the limitations or prohibitions
under any other U.S. Department of Treasury’s Office of Foreign Assets Control
(“OFAC”) regulation or executive order.

ARTICLE VI

CONDITIONS

SECTION 6.01. Effectiveness. The obligations of the Lenders to make their
initial extensions of credit hereunder shall not be effective until the date
(the “Effective Date”) that the following conditions precedent are satisfied (or
waived in accordance with Section 11.02):

(a) Counterparts of Agreement. The Administrative Agent (or Special Counsel)
shall have received counterparts of this Agreement signed by the Obligors, the
Lenders and the Administrative Agent or written evidence satisfactory to the
Administrative Agent (which may include telecopy transmission or other
electronic transmission of a signed signature page) that the Obligors, the
Lenders and the Administrative Agent have signed counterparts of this Agreement.

(b) Opinion of Counsel to Obligors. The Administrative Agent (or Special
Counsel) shall have received a favorable written opinion (addressed to the
Administrative Agent and the Lenders and dated the Effective Date) of
(i) Latham & Watkins LLP, special New York counsel to the Obligors,
substantially in the form of Exhibit B-1, (ii) the Assistant General
Counsel-Corporate of the Company, substantially in the form of Exhibit B-2 and
(iii) local law counsel to the Parent and any Foreign Subsidiary that is an
Obligor, in form and substance satisfactory to the Administrative Agent (and
each Obligor hereby requests such counsels to deliver such opinions).

(c) Opinion of Special Counsel. The Administrative Agent shall have received a
favorable written legal opinion (addressed to the Administrative Agent and the
Lenders and dated the Effective Date) of Special Counsel, substantially in the
form of Exhibit C (and the Administrative Agent hereby requests Special Counsel
to deliver such opinion).

(d) Corporate and Similar Matters. The Administrative Agent (or Special Counsel)
shall have received such documents and certificates as the Administrative Agent
or Special Counsel may reasonably request relating to the organization,
incorporation or formation, existence and good standing (or its equivalent, if
applicable, under the laws of any relevant jurisdiction) of each Obligor, the
authorization of the Transactions and any other legal matters relating to the
Obligors, this Agreement, the other Loan Documents or the Transactions, all in
form and substance reasonably satisfactory to the Administrative Agent and
Special Counsel.

(e) Officer’s Certificate. The Administrative Agent (or Special Counsel) shall
have received a certificate, dated the Effective Date and signed by the
President or a Vice

 

71



--------------------------------------------------------------------------------

President of the Parent, or a Financial Officer, to the effect that the
representations and warranties set forth in Article V are true and correct on
the Effective Date (or, if any such representation or warranty is expressly
stated to have been made as of a specific date, such representation or warranty
shall be true and correct as of such specific date).

(f) Notes. The Administrative Agent (or Special Counsel) shall have received for
each Lender that shall have requested a promissory note, a duly completed and
executed promissory note for such Lender.

(g) Interim Financial Statements. The Administrative Agent shall have received
the Interim Financial Statements.

(h) Process Agent Acceptance. The Administrative Agent shall have received
evidence of the acceptance by the Person appointed by certain of the Obligors
pursuant to Section 11.13(d) to act as agent for service of process.

(i) Ratings. Both S&P and Moody’s shall have issued Ratings that are in effect
on the Effective Date.

(j) Approvals. All material governmental and third-party approvals required or,
in the reasonable discretion of the Administrative Agent, advisable in
connection with the financing contemplated hereby shall have been obtained and
be in full force and effect.

(k) Solvency Certificate. The Administrative Agent shall have received from a
Financial Officer a certificate substantially in the form of Exhibit E hereto.

(l) Patriot Act Compliance. The Administrative Agent shall have received all
documentation and other information required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including the USA PATRIOT Act referred to in Section 11.19.

(m) No Change in Corporate Structure. There shall have been no change in the
corporate, capital or ownership structure and shareholders’ agreements of the
Obligors since July 3, 2012, other than (i) such changes previously disclosed to
the Administrative Agent by the Company, (ii) such changes reasonably
satisfactory to the Administrative Agent, and (iii) such changes, taken as a
whole, that are not materially adverse to the Lenders.

(n) Repayment of Indebtedness under Existing Credit Agreement. The Borrowers
shall have paid or repaid in full the principal of and interest on all of the
“Loans” outstanding under (and as defined in) the Existing Credit Agreement and
all other amounts owing by the Obligors thereunder (other than in respect of any
Existing Letters of Credit) and under the “Loan Documents” (as defined therein).

(o) Fees and Expenses. The Administrative Agent shall have received all fees and
other amounts due and payable on or prior to the Effective Date, including fees
payable for the account of each Lender and, to the extent invoiced,
reimbursement or payment of all out-of-pocket expenses required to be reimbursed
or paid by the Company hereunder.

 

72



--------------------------------------------------------------------------------

If requested by the Company, the Administrative Agent shall notify the Company
and the Lenders of the Effective Date, and such notice shall be conclusive and
binding. Notwithstanding the foregoing, the Effective Date shall not occur
unless such notification is given by the Administrative Agent at or prior to
5:00 p.m., New York City time, on September 30, 2012.

SECTION 6.02. Each Extension of Credit. The obligation of each Lender to make a
Loan on the occasion of any Borrowing to be made at any time on or after the
Effective Date, and of an Issuing Lender to issue, amend, renew or extend any
Letter of Credit at any time on or after the Effective Date, is subject to the
satisfaction of the following conditions:

(a) Representations and Warranties. The representations and warranties of each
Obligor set forth in this Agreement and the other Loan Documents shall be true
and correct in all material respects on and as of the date of such Borrowing, or
(as applicable) the date of issuance, amendment, renewal or extension of such
Letter of Credit, both before and after giving effect thereto and to the use of
the proceeds thereof (or, if any such representation or warranty is expressly
stated to have been made as of a specific date, such representation or warranty
shall be true and correct as of such specific date).

(b) No Defaults. At the time of and immediately after giving effect to such
Borrowing, or (as applicable) the date of issuance, amendment, renewal or
extension of such Letter of Credit, no Default shall have occurred and be
continuing.

Each Borrowing Request, or request for issuance, amendment, renewal or extension
of a Letter of Credit, shall be deemed to constitute a representation and
warranty by the Company (both as of the date of such Borrowing Request, or
request for issuance, amendment, renewal or extension of a Letter of Credit, and
as of the date of the related Borrowing or issuance, amendment, renewal or
extension of a Letter of Credit) as to the matters specified in paragraphs (a)
and (b) of this Section 6.02.

ARTICLE VII

AFFIRMATIVE COVENANTS

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated or shall have
been Defeased and all LC Disbursements outstanding at such time shall have been
reimbursed, each Obligor covenants and agrees with the Lenders that:

SECTION 7.01. Financial Statements and Other Information. The Parent will
furnish to the Administrative Agent for delivery to the Lenders:

(a) as soon as available, but in any event no later than the later of (x) 90
days after the end of each fiscal year of the Parent and (y) the second Business
Day after the date the financial statements for the Parent and its Subsidiaries
referred to in clause (i) below are required to be filed with the Securities and
Exchange Commission:

(i) consolidated statements of operations and cash flows of the Parent and its
Subsidiaries for such fiscal year and the related consolidated balance sheets of
the Parent and its Subsidiaries as at the end of such fiscal year, setting forth
in each case in comparative form the corresponding consolidated figures for the
preceding fiscal year,

 

73



--------------------------------------------------------------------------------

(ii) an opinion of independent certified public accountants of recognized
national standing (without a “going concern” or like qualification or exception
and without any qualification or exception as to the scope of such audit) to the
effect that said consolidated financial statements referred to in the preceding
clause (i) fairly present in all material respects the consolidated financial
condition and results of operations of the Parent and its Subsidiaries as at the
end of, and for, such fiscal year in accordance with generally accepted
accounting principles, and

(iii) a statement of adjustments necessary to exclude the effect of that portion
of the components of EBITDA, Indebtedness and interest attributable to Project
Entities from the foregoing financial statements, certified by a Financial
Officer;

(b) as soon as available, but in any event no later than the later of (x) 50
days after the end of each of the first three fiscal quarters of the Parent and
(y) the second Business Day after the date the financial statements for the
Parent and its Subsidiaries referred to in clause (i) below are required to be
filed with the Securities and Exchange Commission:

(i) consolidated statements of operations, changes in equity and cash flows of
the Parent and its Subsidiaries for the period from the beginning of the
respective fiscal year to the end of such period, and the related consolidated
balance sheets of the Parent and its Subsidiaries as at the end of such period,
setting forth in each case in comparative form the corresponding consolidated
figures for the corresponding period in the preceding fiscal year (except that,
in the case of balance sheets, such comparison shall be to the last day of the
prior fiscal year),

(ii) a certification made on behalf of the Parent by a Financial Officer to the
effect that such financial statements fairly present in all material respects
the financial condition, results of operations and cash flows of the Parent and
its Subsidiaries on a consolidated basis as of and for the periods presented in
accordance with GAAP consistently applied, subject to year-end audit adjustments
and the absence of footnotes, and

(iii) a statement of adjustments necessary to exclude the effect of that portion
of the components of EBITDA, Indebtedness and interest attributable to Project
Entities from the foregoing financial statements, certified by a Financial
Officer;

 

74



--------------------------------------------------------------------------------

(c) concurrently with any delivery of financial statements under clause (a) or
(b) above, a certificate of a Financial Officer (i) stating, to the best of his
or her personal knowledge, information and belief after due inquiry, whether a
Default has occurred and, if a Default known to him or her has occurred,
specifying the details thereof and any action taken or proposed to be taken with
respect thereto, (ii) setting forth reasonably detailed calculations
demonstrating compliance with Section 8.09, (iii) setting forth a calculation,
in form and detail reasonably satisfactory to the Administrative Agent, of any
pro forma adjustments to EBITDA described in the last paragraph of the
definition of such term in Section 1.01 and (iv) stating whether any material
change in GAAP or in the application thereof has occurred since the date of the
audited financial statements referred to in Section 5.04 and, if any such change
has occurred, specifying the effect of such change on the financial statements
accompanying such certificate;

(d) notification promptly after the filing of all registration statements,
regular periodic reports and press releases filed by the Parent or any of its
Subsidiaries with the Securities and Exchange Commission, or any Governmental
Authority succeeding to any or all of the functions of said Commission, or with
any national securities exchange, which notification will be deemed to have been
made when such documents are posted to the Electronic Data Gathering, Analysis
and Retrieval System (“EDGAR”), any comparable Securities and Exchange
Commission website or the Parent’s website;

(e) notification promptly upon the mailing of all financial statements, reports
and proxy statements so mailed to the shareholders of the Parent generally,
which notification will be deemed to have been made when such documents are
posted to EDGAR, any comparable Securities and Exchange Commission website or
the Parent’s website; and

(f) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of any Group Member, or
compliance with the terms of this Agreement, as the Administrative Agent or any
Lender (through the Administrative Agent) may reasonably request; provided, that
the Group Members will not be required to deliver confidential information
consisting of trade secrets or other proprietary or competitively sensitive
information not constituting financial information.

SECTION 7.02. Notices of Material Events. The Parent will furnish to the
Administrative Agent for delivery to the Lenders prompt written notice of the
following:

(a) the occurrence of any Default known to a Financial Officer;

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Parent or any
Affiliate thereof that, in the reasonable judgment of a Financial Officer, has a
reasonable likelihood of being adversely determined and which, if adversely
determined, would reasonably be expected to result in a Material Adverse Effect;
and

 

75



--------------------------------------------------------------------------------

(c) any other development that has resulted in, or in the good faith judgment of
a Financial Officer would reasonably be expected to result in, a Material
Adverse Effect.

Each notice delivered under this Section 7.02 shall be accompanied by a
statement of a Financial Officer describing in reasonable detail (to the extent
known to such officer after due inquiry) of the event or development requiring
such notice and any action taken or proposed to be taken with respect thereto.

SECTION 7.03. Existence; Conduct of Business. The Parent will, and will cause
each of its Restricted Subsidiaries to, do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges and franchises material
to the conduct and continuation of its business, except where the failure to do
so, individually or in the aggregate would not reasonably be expected to have a
Material Adverse Effect; provided that the foregoing shall not prohibit any
merger, consolidation, amalgamation, liquidation, winding up or dissolution
permitted under Section 8.04.

SECTION 7.04. Payment of Obligations. The Parent will, and will cause each of
its Restricted Subsidiaries to, pay its obligations, including Tax liabilities,
that, if not paid before the same shall become delinquent or in default, would
reasonably be expected to result in a Material Adverse Effect, except where
(a) the validity or amount thereof is being contested in good faith by
appropriate proceedings, (b) the Parent or such Subsidiary has set aside on its
books adequate reserves with respect thereto in accordance with GAAP and (c) the
failure to make payment pending such contest would not reasonably be expected to
result in a Material Adverse Effect.

SECTION 7.05. Maintenance of Properties; Insurance. The Parent will, and will
cause each of its Restricted Subsidiaries to, keep and maintain all property
material to the conduct of its business in good working order and condition,
ordinary wear and tear excepted, and except where the failure to do so would not
reasonably be expected to have a Material Adverse Effect excepted. In addition,
the Parent will, and will cause each of its Restricted Subsidiaries to maintain
with financially sound and reputable insurers, insurance on all real and
personal property in at least such amounts and against at least such risks as
are usually insured against by companies of established reputation engaged in
the same or similar business and owning similar assets as the Parent or such
Restricted Subsidiary (such companies being herein called “Similar Companies”),
except where such risks are covered by self insurance, so long as the amount of
such self insurance and the risks covered thereby are consistent with that
maintained by Similar Companies.

SECTION 7.06. Books and Records; Inspection Rights. The Parent will, and will
cause each of its Restricted Subsidiaries to, keep proper books of record and
account in which full, true and correct entries are made of all dealings and
transactions in relation to its business and activities. The Parent will, and
will cause each of its Restricted Subsidiaries to, permit any

 

76



--------------------------------------------------------------------------------

representatives designated by the Administrative Agent or any Lender, upon
reasonable prior notice, to visit and inspect its properties, to examine and
make extracts from its books and records, and to discuss its affairs, finances
and condition with its officers and independent accountants, all at such
reasonable times and as often as reasonably requested; provided that the Parent
shall not be required to disclose any trade secrets or any other confidential,
proprietary information relating to the Parent or any of its Subsidiaries and
respective businesses. If such visit and inspection occurs at a time when no
Default has occurred and is continuing, such visit and inspection by the
Administrative Agent or any Lender shall be coordinated through the
Administrative Agent and shall be limited to one visit and one inspection during
any consecutive twelve-month period.

SECTION 7.07. Governmental Approvals. Each Obligor agrees that it will promptly
obtain from time to time at its own expense all such governmental licenses,
authorizations, consents, permits and approvals as may be required for this
Agreement and each other Loan Document to which such Obligor is a party to be a
valid and enforceable obligation of such Obligor.

SECTION 7.08. Compliance with Laws. The Parent will, and will cause each of its
Restricted Subsidiaries to, comply with all laws, rules, regulations and orders
of any Governmental Authority (including Environmental Laws) applicable to it or
its property, except where the failure to do so, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect.

SECTION 7.09. Use of Proceeds. The proceeds of the Loans will be used to provide
funds for any lawful purpose of the Borrowers and their Subsidiaries. Letters of
Credit may be issued for any lawful purpose of the Borrowers and their
Subsidiaries (including of any Foreign Subsidiary). No part of any Loan will be
used, whether directly or indirectly, for any purpose that entails a violation
of any of the Regulations of the Board, including Regulations U and X.
Notwithstanding anything herein to the contrary, no part of any Loan or Letter
of Credit, or in either case proceeds thereof, will be used, whether directly or
indirectly, for financing activities in Switzerland or for any other purpose
which may give rise to the application of any withholding or similar tax in
Switzerland or under Swiss law. Without limiting the generality of the
foregoing, the Borrowers and their Subsidiaries will not directly or indirectly
(i) lend or contribute by way of equity the proceeds of the Loans or use any
Letter of Credit to fund any Person on the OFAC List at the time such loan,
contribution or Letter of Credit is made or any Person that is known to the
Borrowers or the Guarantors as being owned or controlled by a Person on the OFAC
List at such time, or (ii) knowingly use or otherwise knowingly make available
the proceeds of any Loan or issue any Letter of Credit to any Subsidiary, joint
venture partner or other Person in violation of any of the economic sanctions
administered by OFAC.

SECTION 7.10. Certain Obligations Respecting Subsidiaries.

(a) New Restricted Subsidiaries. The Parent will take such action, and will
cause each of its Restricted Subsidiaries to take such action from time to time
as shall be necessary to ensure that all Restricted Subsidiaries that are
Domestic Subsidiaries formed or acquired after the date hereof that are not
Immaterial Subsidiaries are “Guarantors” hereunder, including causing each such
newly-formed or acquired Restricted Subsidiary (other than an Immaterial
Subsidiary) to

 

77



--------------------------------------------------------------------------------

(i) become a “Guarantor” hereunder pursuant to a Joinder Agreement or other
instrument in form and substance reasonably satisfactory to the Administrative
Agent; and

(ii) deliver such proof of corporate action, incumbency of officers, opinions of
counsel and other documents as is consistent with those delivered by each
Obligor pursuant to Section 6.01 on the Effective Date or as the Administrative
Agent may reasonably request.

For the avoidance of doubt, and subject to the ability of the Parent to elect
otherwise pursuant to Section 7.10(b), no Foreign Subsidiary or Foreign
Subsidiary Holding Company shall be required to become a “Guarantor” hereunder
other than the Subsidiary Guarantors who were Guarantors on the Effective Date.

(b) Notwithstanding the provisions of Section 7.10(a), the Parent may elect, at
any time and from time to time at its sole discretion, to cause one or more
Subsidiaries to become Guarantors hereunder notwithstanding that such Subsidiary
is not required to become a Guarantor hereunder pursuant to Section 7.10(a) and
such Subsidiary shall comply with the requirements set forth in
Section 7.10(a)(i) and (ii).

(c) The Parent may elect at any time, in its sole discretion, to have a Foreign
Subsidiary or Foreign Subsidiary Holding Company that is a Guarantor be released
from its Guarantee (and the Administrative Agent will enter into a release
thereof in accordance with Section 11.02) upon delivery by a Financial Officer
to the Administrative Agent of a certificate to the effect that such (i) Foreign
Subsidiary or Foreign Subsidiary Holding Company, as applicable, is unable to
maintain its Guarantee under applicable financial assistance, corporate benefit
or fiduciary rules or other applicable law or (ii) Foreign Subsidiary’s or
Foreign Subsidiary Holding Company’s Guarantee, as applicable, would result in
material adverse tax consequences; provided that (1) at least 15 Business Days
prior to the release of any Guarantee, the Parent shall notify the
Administrative Agent of such proposed release and begin a consultation with the
Administrative Agent regarding whether such Guarantee may be restricted or
restructured to avoid the adverse consequences referred to above and (2) to the
extent both the Parent and the Administrative Agent agree that such Guarantee
can be restricted or restructured, take any reasonable steps agreed to by the
Parent and the Administrative Agent to restrict or restructure such Guarantee if
such consequences may be avoided. Upon expiration of the 15 Business Day period
(which period shall include the date of such notice) set forth in the
immediately preceding proviso, the Guarantee of such Foreign Subsidiary or
Foreign Subsidiary Holding Company, as applicable, shall be automatically
released unless the Parent and the Administrative Agent have agreed to restrict
or restructure such Guarantee in accordance with clause (2) above.

(d) Immaterial Subsidiaries. If, based upon the financial statements delivered
pursuant to Section 7.01(a) or 7.01(b) for any fiscal quarter, either the
aggregate assets or aggregate revenue of all Subsidiaries designated as
“Immaterial Subsidiaries” hereunder in effect

 

78



--------------------------------------------------------------------------------

at such time shall exceed $20,000,000 as at the end of and for the most-recently
ended four-quarter period, the Company shall, within five Business Days thereof
(or such later date as may be agreed to by the Administrative Agent in its
reasonable discretion), (i) rescind the designation as “Immaterial Subsidiaries”
of one or more of such Subsidiaries (and of any Subsidiaries thereof) so that,
after giving effect thereto, neither the aggregate assets nor aggregate revenue
of all Subsidiaries so designated (and which designations have not been
rescinded) shall exceed $20,000,000 and (ii) within 60 days thereafter (or such
later date as may be agreed to by the Administrative Agent in its reasonable
discretion), cause the actions and the documents and other instruments referred
to in paragraph (a) above to be taken or delivered by the applicable Obligors
and such Restricted Subsidiaries as if such Subsidiaries were newly-acquired
Restricted Subsidiaries. Notwithstanding the foregoing, any Subsidiary Guarantor
that becomes an “Immaterial Subsidiary” shall be automatically released from its
Guarantee and the Administrative Agent will enter into a release thereof in
accordance with Section 11.02 upon delivery of a certificate by the Parent to
the Administrative Agent designating such Subsidiary Guarantor as an “Immaterial
Subsidiary”.

(e) Further Assurances. The Parent will, and will cause each Obligor to, take
such action from time to time as shall reasonably be requested by the
Administrative Agent to effectuate the purposes and objectives of this
Section 7.10.

ARTICLE VIII

NEGATIVE COVENANTS

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated or shall have
been Defeased and all LC Disbursements outstanding at such time shall have been
reimbursed, each Obligor covenants and agrees with the Lenders that:

SECTION 8.01. Indebtedness. The Parent will not, and will not permit any
Restricted Subsidiary to, create, incur, assume or permit to exist any
Indebtedness, except:

(a) Indebtedness created hereunder;

(b) Indebtedness existing on the date hereof and set forth in Schedule 8.01, and
any extension, renewal or refinancing thereof so long as the terms of any such
extension, renewal or refinancing provide that (i) no principal payment or
prepayment thereof shall be required before the Later Commitment Termination
Date, except by reason of acceleration resulting from an event of default,
(ii) the average life to maturity thereof is greater than or equal to the
Indebtedness being extended, renewed or refinanced, (iii) the principal amount
thereof does not exceed the principal amount of the Indebtedness being extended,
renewed or refinanced (plus any related transaction costs) and (iv) such
Indebtedness as so extended, renewed or refinanced is not secured by any
property not pledged as security in respect of the Indebtedness being extended,
renewed or refinanced);

 

79



--------------------------------------------------------------------------------

(c) Indebtedness in respect of (i) letters of credit and bank guaranties, if
such Indebtedness is unsecured, (ii) letters of credit issued for account of one
or more Obligors the reimbursement obligations in respect of which are secured
solely by cash and/or Cash Equivalents if (x) the aggregate undrawn amount of
all such letters of credit and outstanding reimbursement obligations does not
exceed $200,000,000 at any time outstanding and (y) both before and after giving
effect to the granting of such security, the aggregate amount of cash and Cash
Equivalents held by the Parent and its Restricted Subsidiaries (excluding cash
and Cash Equivalents securing reimbursement obligations in respect of Secured
LOCs) plus the aggregate amount of unused Revolving Credit Commitments is at
least $300,000,000 and (iii) letters of credit issued for account of one or more
Obligors the reimbursement obligations in respect of which are secured by
collateral other than cash and Cash Equivalents (“Secured LOCs”) if the
aggregate undrawn amount of all such letters of credit and reimbursement
obligations at any time outstanding plus the Net Commitment Increase Amount at
such time plus the Net Incremental Increase Amount at such time does not exceed
$225,000,000;

(d) Indebtedness of Restricted Subsidiaries that are not Obligors in an
aggregate principal amount up to but not exceeding $150,000,000; provided that
if such Indebtedness is secured by a Lien, such Lien is permitted by
Section 8.02;

(e) Indebtedness incurred to finance the acquisition, construction or
improvement of any fixed or capital assets, including Capital Lease Obligations
and any Indebtedness assumed in connection with the acquisition of any such
assets or secured by a Lien on any such assets prior to the acquisition thereof,
and any refinancings, refundings, renewals, extensions, or replacements of any
such Indebtedness that do not increase the outstanding principal amount thereof;
provided that such Indebtedness is incurred prior to or within 90 days after
such acquisition or the completion of such construction or improvement;

(f) unsecured Indebtedness issued, incurred or assumed by any Group Member to
finance, or in contemplation of, or acquired in connection with, a permitted
Acquisition and any refinancings, refundings, renewals, extensions, or
replacements of such Indebtedness, provided that (x) after giving effect to the
issuance, incurrence, assumption, refinancing, refunding, renewal, extension or
replacement of such Indebtedness, the Parent shall be in pro forma compliance
with the requirements of Section 8.09(a) and shall have delivered to the
Administrative Agent a certificate of a Financial Officer demonstrating such
compliance in reasonable detail and (y) such certificate of a Financial Officer
shall only be required if (i) such Indebtedness finances, or is in contemplation
of, or acquired in connection with, a Material Acquisition or (ii) the Total
Leverage Ratio (as reflected in the most recent certificate delivered under
Section 7.01(c)) is equal to or greater than 2.50 to 1;

(g) secured Indebtedness of a Subsidiary of the Parent acquired or assumed after
the Effective Date and secured Indebtedness of a Person merged or consolidated
with or into any Group Member after the Effective Date, which Indebtedness and
the Liens securing the same (i) existed at the time of such acquisition, merger,
consolidation or conversion, such acquisition, merger, consolidation or
conversion being permitted by

 

80



--------------------------------------------------------------------------------

Section 8.05(c), (ii) were not created in contemplation of such event and
(iii) in the case of such Liens, are permitted by Section 8.02, and any
refinancings, refundings, renewals, replacements or extensions thereof whereby
the amount of the Indebtedness secured thereby is not increased at the time of
such refinancing, refunding, renewal, replacement or extension except by an
amount equal to (A) a reasonable premium or other reasonable amount paid, and
fees and expenses reasonably incurred, in connection with such refinancing and
(B) any existing commitments unutilized thereunder; provided that no Event of
Default shall result from the assumption of such secured Indebtedness;

(h) Indebtedness of any Group Member to any other Group Member or to any Project
Entity for so long as such Group Member or Project Entity, as applicable,
remains a Subsidiary; provided that any such Indebtedness of any Obligor to a
Subsidiary or a Project Entity that is not an Obligor shall be subordinated to
the Obligations upon terms substantially in the form set forth in Exhibit H
hereto or on such other terms in form and substance reasonably satisfactory to
the Administrative Agent (it being understood and agreed that, upon the sole
discretion of the Company, such subordination terms may be set forth in the
agreement or instrument governing or evidencing such Indebtedness or in a
separate subordination agreement);

(i) Guarantees permitted under Section 8.05;

(j) Indebtedness issued or borrowed by any Obligor and any refinancings,
refundings, renewals, replacements or extensions of such Indebtedness; provided
that (1) after giving effect to the issuance, incurrence, refinancing,
refunding, renewal, replacement or extension of such Indebtedness, the Parent
shall be in pro forma compliance with the requirements of Section 8.09(a) and
shall have delivered to the Administrative Agent a certificate of a Financial
Officer demonstrating such compliance in reasonable detail, (2) such
Indebtedness is (i) unsecured or (ii)(A) is secured by Liens on property or
assets of Restricted Subsidiaries that are not Obligors and such Liens do not
cover any property or assets of any Obligor and (B) the aggregate amount of
obligations secured thereby which constitute Indebtedness does not exceed
$150,000,000 and (3) such certificate of a Financial Officer shall only be
required if (y) the principal amount of such Indebtedness is equal to or greater
than $200,000,000 or (z) the Total Leverage Ratio (as reflected in the most
recent certificate delivered under Section 7.01(c)) is equal to or greater than
2.50 to 1;

(k) reimbursement obligations of Foreign Subsidiaries that are Restricted
Subsidiaries under letters of credit in an aggregate amount up to but not
exceeding $50,000,000 which reimbursement obligations of such Foreign
Subsidiaries are secured by cash collateral and which letters of credit support
Indebtedness of other Restricted Subsidiaries to the extent that the transfer of
such cash by means of intercompany loans to such other Restricted Subsidiaries
outside the country of location of such cash is prohibited by law; and

(l) additional Indebtedness of any Group Member incurred for any purpose in an
aggregate principal amount not exceeding $75,000,000 at any one time
outstanding.

 

81



--------------------------------------------------------------------------------

SECTION 8.02. Liens. The Parent will not, and will not permit any Restricted
Subsidiary to, create, incur, assume or permit to exist any Lien on any property
or asset now owned or hereafter acquired by it, or assign or sell any income or
revenues (including accounts receivable) or rights in respect of any thereof,
except:

(a) any Lien on any property or asset of the Parent or any Restricted Subsidiary
existing on the date hereof and set forth in Schedule 8.02, provided that
(i) such Lien shall not apply to any other property or asset of the Parent or
any Restricted Subsidiary and (ii) such Lien shall secure only those obligations
which it secures on the date hereof and extensions, renewals and replacements
thereof that do not increase the outstanding principal amount thereof;

(b) Liens imposed by any Governmental Authority for taxes, assessments or
charges not yet due or delinquent (or in the case of property taxes and
assessments not exceeding $2,000,000 in the aggregate more than 90 days overdue)
or which are being contested in good faith and by appropriate proceedings if
adequate reserves with respect thereto are maintained on the books of the Parent
or the affected Subsidiaries, as the case may be, in accordance with GAAP;

(c) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens, and vendors’ Liens imposed by statute or common law not securing the
repayment of Indebtedness, arising in the ordinary course of business which are
not overdue for a period of more than 60 days or which are being contested in
good faith and by appropriate proceedings and Liens securing judgments
(including pre-judgment attachments) but only to the extent, for an amount and
for a period not resulting in an Event of Default under paragraph (j) of
Article IX;

(d) pledges or deposits under (i) worker’s compensation (including worker’s
compensation insurance programs), unemployment insurance and other social
security legislation and (ii) general liability, automobile liability, excess
liability, fiduciary liability, directors and officers liability and foreign
liability insurance programs;

(e) deposits to secure the performance of bids, tenders, trade contracts (other
than for borrowed money), leases (other than capital leases), statutory
obligations, surety and appeal bonds, performance bonds and other obligations of
a like nature incurred in the ordinary course of business;

(f) easements, rights-of-way, restrictions and other similar encumbrances
incurred in the ordinary course of business and encumbrances consisting of
zoning restrictions, easements, licenses, restrictions on the use of property or
imperfections in title thereto which, in the aggregate, are not material in
amount, and which do not, in the aggregate, materially detract from the value of
the property of the Parent and its Restricted Subsidiaries or materially
interfere with the ordinary conduct of the business of the Parent or any of its
Restricted Subsidiaries;

(g) Liens consisting of bankers’ liens and rights of setoff, in each case,
arising by operation of law or (except to the extent securing Indebtedness) by
contract in the ordinary course of business, and Liens on documents presented in
letters of credit drawings; and

 

82



--------------------------------------------------------------------------------

(h) Liens on fixed or capital assets acquired, constructed or improved by the
Parent or any Restricted Subsidiary, provided that (i) such Liens secure
Indebtedness permitted by Section 8.01(e), (ii) such Liens and the Indebtedness
secured thereby are incurred prior to or within 90 days after such acquisition
or the completion of such construction or improvement, (iii) the Indebtedness
secured thereby does not exceed the cost of acquiring, constructing or improving
such fixed or capital assets and (iv) such security interests shall not apply to
any other property or assets of the Parent or any Subsidiary;

(i) Liens on property or assets of Restricted Subsidiaries that are not
Obligors, so long as such Liens do not extend to cover property or assets of any
Obligor, provided that the aggregate principal amount of Indebtedness secured
thereby does not exceed $150,000,000 (it being understood and agreed that the
amount of obligations other than Indebtedness shall not be limited);

(j) licenses, on a non-exclusive basis (or, solely with respect to any territory
where neither the Parent nor any Restricted Subsidiary is doing business, on an
exclusive basis) of rights in the intellectual property of the Parent or any
Restricted Subsidiary granted in the ordinary course of business;

(k) Liens on the Equity Interests of, and on the property or assets of, a
Project Entity securing Non-Recourse Project Indebtedness;

(l) Liens on property purchased or built pursuant to any engineering,
construction, procurement, manufacturing, equipment or supply contract (each, a
“Customer Contract”) with a customer (including any Governmental Authority) in
favor of such customer, which Liens arise in the ordinary course of business and
secure the performance obligations of the Parent or the relevant Restricted
Subsidiary (as applicable) under such Customer Contract;

(m) Liens constituting security referred to in paragraphs (c)(ii), (c)(iii) and
(k) of Section 8.01;

(n) Liens constituting security referred to in Section 8.01(g); provided that
(i) any such Lien (A) existed at the time of the relevant Acquisition and was
not created in anticipation thereof, (B) does not by its terms cover any assets
after the time of such Acquisition which were not covered immediately prior
thereto, and (C) does not by its terms secure any Indebtedness other than
Indebtedness existing immediately prior to the time of such Acquisition and any
refinancing Indebtedness in respect thereof and (ii) such Liens may be created
on assets of Persons who are not Obligors to the extent such Liens are otherwise
permitted under this Section 8.02;

(o) the cash collateral permitted in Section 8.01(k); and

 

83



--------------------------------------------------------------------------------

(p) additional Liens upon real or personal property created after the date
hereof, provided that the aggregate amount of obligations secured thereby shall
not exceed $75,000,000.

SECTION 8.03. Sale and Leaseback Transactions. The Parent will not, and will not
permit any Restricted Subsidiary to, directly or indirectly, enter into any
arrangement, directly or indirectly, whereby they shall sell or transfer any
property, real or personal, used or useful in their business, whether now owned
or hereafter acquired, and thereafter rent or lease such property or other
property that they intend to use for substantially the same purpose or purposes
as the property sold or transferred (a “Sale and Leaseback Transaction”) unless
(i) the sale of such property is permitted by Section 8.04 and (ii) any Lien
arising in connection with the use of such property by any Group Member is
permitted by Section 8.02.

SECTION 8.04. Fundamental Changes. The Parent will not, nor will it permit any
of its Restricted Subsidiaries to, enter into any transaction of merger,
consolidation or amalgamation, or liquidate, wind up or dissolve itself (or
suffer any liquidation, winding up or dissolution). The Parent will not, nor
will it permit any of its Restricted Subsidiaries to, acquire any business or
property from, or Equity Interests in, or be a party to any acquisition of, any
Person except for purchases of inventory and other property to be sold or used
in the ordinary course of business, Investments and Acquisitions permitted under
Section 8.05 and Capital Expenditures. The Parent will not, nor will it permit
any of its Subsidiaries to, convey, sell, lease, transfer or otherwise dispose
of, in one transaction or a series of transactions, any part of its business or
property, whether now owned or hereafter acquired (including receivables and
leasehold interests, but excluding (x) obsolete or worn-out property, tools or
equipment no longer used or useful in its business and (y) any inventory or
other property sold or disposed of in the ordinary course of business and on
ordinary business terms).

Notwithstanding the foregoing provisions of this Section 8.04:

(a) any Restricted Subsidiary may be merged or consolidated with or into any
other Subsidiary so long as at the time thereof and after giving effect thereto
no Default shall have occurred and be continuing; provided that if any party to
such transaction shall be an Obligor, the surviving or continuing entity must be
or become an Obligor;

(b) any Restricted Subsidiary may sell, lease, transfer or otherwise dispose of
any or all of its property (upon voluntary liquidation, winding up, dissolution
or otherwise) to any other Restricted Subsidiary so long as at the time thereof
and after giving effect thereto no Default shall have occurred and be
continuing; provided that if such sale is of all or substantially all of the
assets of an Obligor, either (A) the acquiring Subsidiary must be or become an
Obligor or (B) such sale must be for cash for fair market value, as determined
by the Company in good faith (and, if such fair market value shall exceed
$50,000,000, such value shall have been determined based upon an independent
valuation);

(c) the Equity Interests in any Restricted Subsidiary may be sold, transferred
or otherwise disposed of to the Parent or any Restricted Subsidiary so long as
at the time thereof and after giving effect thereto no Default shall have
occurred and be continuing;

 

84



--------------------------------------------------------------------------------

(d) any Restricted Subsidiary (other than a Borrower) may be liquidated, wound
up or dissolved so long as at the time thereof and after giving effect thereto
no Default shall have occurred and be continuing; provided that if such
Restricted Subsidiary is an Obligor, then the Subsidiary to which the assets of
such Restricted Subsidiary are transferred upon such liquidation, winding up or
dissolution shall be or become an Obligor;

(e) so long as at the time thereof and after giving effect thereto no Default
shall have occurred and be continuing, the Parent or any of its Restricted
Subsidiaries may sell assets (including Equity Interests issued by any of their
respective Restricted Subsidiaries) for fair market value, provided that the
aggregate fair market value of all assets sold pursuant to this paragraph (e)
during any single fiscal year shall not exceed $300,000,000;

(f) in addition to the sales permitted under the foregoing paragraph (e), the
Parent and its Restricted Subsidiaries may (i) sell the property of, or Equity
Interests in, Project Entities (so long as after giving effect to such sale, the
Parent shall be in pro forma compliance with the requirements of Section 8.09
and shall have delivered a calculation, in form and detail reasonably
satisfactory to the Administrative Agent, to such effect from a Financial
Officer) and (ii) consummate other sales so long as the aggregate fair market
value thereof in any single fiscal year shall not exceed $100,000,000;

(g) the Parent or any Restricted Subsidiary may transfer or otherwise dispose of
any property that is subject to a Customer Contract to the customer under such
Customer Contract in connection with the transfer of the project to such
customer; and

(h) FWL and/or Holdco may be dissolved; provided that 100% of the economic
interests and voting power in the Equity Interests of Holdco or the Company
owned by the Person to be dissolved shall be transferred to the Parent (in the
case of a dissolution of FWL or of FWL and Holdco) or FWL (in the case of a
dissolution of Holdco) in connection with such dissolution. Upon the dissolution
of FWL pursuant to this Section 8.04(h), all references in the Loan Documents to
“FWL” shall be deemed to have no effect. Upon the dissolution of Holdco pursuant
to this Section 8.04(h), all references in the Loan Documents to “Holdco” shall
be deemed to have no effect.

SECTION 8.05. Investments, Loans, Advances, Guarantees and Acquisitions; Hedging
Agreements.

(a) Investments, Etc. The Parent will not, and will not permit any of its
Restricted Subsidiaries to, make or permit to remain outstanding any Investment,
except:

(i) Investments held by the Parent and its Restricted Subsidiaries either (A) on
the date of, and reflected in, the most recent financial statements delivered
under Section 5.04 or (B) on the Effective Date, if, in the case of this
clause (B), either such Investments are listed on Schedule 8.05 or the amount of
any such individual Investment is less than or equal to $10,000,000;

 

85



--------------------------------------------------------------------------------

(ii) (A) Investments by the Parent and its Restricted Subsidiaries in Obligors,
(B) Investments by any Subsidiary of the Parent that is not an Obligor in any
Restricted Subsidiary and (C) to the extent constituting Investments, the sale,
transfer or other disposition of the Equity Interests in (x) any Restricted
Subsidiary of an Obligor to any other Obligor and (y) any Subsidiary of a
non-Obligor to any Restricted Subsidiary;

(iii) Investments by the Obligors in Restricted Subsidiaries that are not
Obligors, if such Investments either (A) are outstanding on December 31, 2011 or
(B) are made on or after January 1, 2012 and, in the case of this clause (B),
the aggregate amount of such Investments (excluding Investments referred to in
Sections 8.05(a)(i) and (a)(ii) and Investments in special purpose entities that
are formed or acquired solely in connection with an Acquisition permitted by
Section 8.05(c)) does not exceed the sum of (w) $835,000,000 plus (x) 100% of
all cash and the fair market value of non-cash assets received on or after
January 1, 2012 by any Obligor on account of Investments made pursuant to this
clause (iii), whether as income, return of capital or proceeds of the sale of
such Investments plus (y) 100% of all loan repayments, proceeds of intercompany
loans and other payments whether in cash or non-cash assets (the amount of any
such non-cash assets being the fair market value thereof), except for amounts
included in the foregoing subclause (x), received any time from and after
January 1, 2012 by Obligors from Restricted Subsidiaries that are not Obligors
plus (z) the Unapplied Equity Proceeds at such time;

(iv) Investments in Project Entities and joint ventures if such Investments
either (A) are outstanding on December 31, 2011 or (B) are made on or after
January 1, 2012 and, in the case of this clause (B), the aggregate amount of
such Investments (excluding Investments referred to in Sections 8.05(a)(i) and
(a)(ii)) does not exceed the sum of (w) $670,000,000 plus (x) 100% of all cash
received on or after January 1, 2012 by any Obligor on account of Investments
made pursuant to this clause (iv), whether as income, return of capital or
proceeds of the sale of such Investments plus (y) at any time 50% of the
cumulative Excess Cash Flow for the period commencing on January 1, 2012 through
and including the last day of the fiscal year most recently ended prior to such
time plus (z) the Unapplied Equity Proceeds at such time;

(v) Permitted Investments;

(vi) operating deposit accounts with banks;

(vii) Guarantees by the Parent or any Restricted Subsidiary of Indebtedness or
other obligations of the Parent or any Restricted Subsidiary or Affiliate not
otherwise prohibited by this Agreement;

(viii) Investments constituting Acquisitions permitted under Section 8.05(c);

(ix) cash deposits for leased property;

(x) Capital Expenditures made in the ordinary course of business;

 

86



--------------------------------------------------------------------------------

(xi) advances to officers, directors and employees of a Group Member for
business-related expenses and expenditures in the ordinary course of business;

(xii) Guarantees permitted by Section 8.01;

(xiii) Investments of a Person existing at the time such Person is merged into
or consolidated with a Group Member or becomes a Subsidiary of the Parent in
connection with an Acquisition permitted under Section 8.05(c); provided that
such Investments were not made in contemplation of such Acquisition;

(xiv) Investments consisting of non-Cash consideration in the form of Equity
Interests, promissory note or similar obligations in connection with any
Disposition; and

(xv) additional Investments in an aggregate amount up to but not exceeding at
any one time the sum of (x) $100,000,000 plus (y) 100% of all cash received
after the Effective Date by the Parent and its Restricted Subsidiaries on
account of Investments made pursuant to this clause (ix), whether as income,
return of capital or proceeds of the sale of such Investments plus (z) the
Unapplied Equity Proceeds at such time.

For purposes of paragraphs (i), (iii), (iv) and (xv) of this Section 8.05(a),
any increase or decrease in the value of an Investment subsequent to
December 31, 2011 shall not be deemed to increase or reduce the dollar amount
set forth in such paragraphs.

Notwithstanding anything contained to the contrary in this paragraph (a), the
Parent or any Restricted Subsidiary may permit internal reorganizations or
Acquisitions permitted under Section 8.05(c) consisting of one or more
intermediate steps that would otherwise violate this paragraph (a) if (i) after
the completion of the final step of any such reorganization or Acquisition no
such violation shall be continuing, (ii) in the reasonable opinion of the
Administrative Agent, no such violation could be reasonably expected to be
materially adverse to or otherwise jeopardize the interests of the Lenders,
(iii) all of the steps required for the consummation of such reorganization or
Acquisition shall be completed within a period of time deemed by the
Administrative Agent to be reasonable and (iv) no Default shall have occurred or
be continuing at any time while such steps are being completed or after giving
effect to the consummation of such reorganization.

(b) Hedging Agreements. The Parent will not, and will not permit any of its
Restricted Subsidiaries to, enter into any Hedging Agreement, other than Hedging
Agreements entered into in the ordinary course of business to hedge or mitigate
risks to which the Parent or any Restricted Subsidiary is exposed in the conduct
of its business or the management of its liabilities.

(c) Acquisitions. The Parent will not, and will not permit any of its Restricted
Subsidiaries to, make any Acquisition unless:

(i) such Acquisition (if by purchase of assets, merger, consolidation or
amalgamation) shall be effected in such manner so that the acquired business,
and the related assets, are owned either by the Parent or a Subsidiary of the
Parent and, if effected by merger, consolidation or amalgamation involving the
Parent, the Parent shall be the

 

87



--------------------------------------------------------------------------------

continuing or surviving entity and, if effected by merger, consolidation or
amalgamation involving a Subsidiary of the Parent, such Subsidiary shall be the
continuing or surviving entity;

(ii) such Acquisition (if by purchase of Equity Interests) shall be effected in
such manner so that the acquired entity becomes a Subsidiary of the Parent;

(iii) such business and the related assets, or any acquired Subsidiary, are
primarily a business permitted under Section 8.10; and

(iv) at the time of and both before and after giving effect to such Acquisition
(including under any financial covenant calculated on a pro forma basis), no
Event of Default shall have occurred and be continuing.

SECTION 8.06. Restricted Payments. The Parent will not, nor will it permit any
of its Restricted Subsidiaries to, declare or make any Restricted Payment at any
time, except that the Parent may declare and make any Restricted Payment in cash
(including Restricted Payments to Affiliates) so long as (i) on the date of such
Restricted Payment and after giving effect thereto no Default shall have
occurred and be continuing, and (ii) either (x) immediately after giving effect
thereto the Total Leverage Ratio is less than 1.50 to 1 or (y) the aggregate
amount of such Restricted Payment together with all other Restricted Payments
(excluding Restricted Payments made as permitted by the immediately preceding
clause (x)) made after the date hereof shall not exceed the sum of
(A) $150,000,000 in any fiscal year of the Parent plus (B) 50% of cumulative net
income for the period commencing on January 1, 2012 and ending on the last day
of the fiscal quarter for which financial statements have most recently been
delivered pursuant to Section 7.01 and (C) the Unapplied Equity Proceeds at such
time.

Nothing herein shall be deemed to prohibit (a) the payment of any dividend or
distribution or the making of any payment in cash on account of the purchase,
redemption, retirement, acquisition, cancellation or termination of any equity
interest in any Subsidiary of the Parent (i) so long as either (A) the portion
of such dividends, distributions or other payments that are paid to the Parent
and the Restricted Subsidiaries are not less than the portion thereof that such
Persons would be entitled to receive if such dividends, distributions and other
payments were declared and paid ratably to the shareholders, partners and other
equityholders of such Subsidiary or (B) such payment is being made in respect of
the purchase by such Restricted Subsidiary from one or more of its equityholders
of minority interests held by such equityholders in such Restricted Subsidiary,
so long as such purchase is an Investment permitted under Section 8.05(a) or
(ii) from a Restricted Subsidiary to an Obligor; (b) the declaration and payment
of dividends or other distributions by the Parent or a Restricted Subsidiary
payable solely in the common stock or other common Equity Interests of such
Person or (c) the purchase by the Parent of an Equity Interest of the Parent and
any warrants or other rights with respect to any Equity Interest of the Parent
from its employees, officers and directors by net exercise, pursuant to the
terms of any employee stock option, restricted stock or incentive stock plan.

SECTION 8.07. Transactions with Affiliates. Except as expressly permitted by
this Agreement, the Parent will not, nor will it permit any of its Restricted
Subsidiaries to, directly or indirectly enter into any other transaction
directly or indirectly with or for the benefit

 

88



--------------------------------------------------------------------------------

of an Affiliate (including guarantees and assumptions of obligations of an
Affiliate) unless the consideration received (or paid) by the Parent or the
relevant Subsidiary, as the case may be, is not less than (if received) or more
than (if paid) the consideration that would be received or paid, as the case may
be, in a comparable transaction effected on an arms’ length basis with a Person
that is not an Affiliate, provided that (i) any Affiliate who is an individual
may serve as a director, officer, employee or consultant of the Parent or any of
its Restricted Subsidiaries and receive reasonable compensation for his or her
services in such capacity, (ii) the Parent and its Restricted Subsidiaries may
engage in and continue the transactions with or for the benefit of Affiliates
which are described in Schedule 8.07, (iii) the Parent and its Restricted
Subsidiaries may Guarantee any Indebtedness of Project Entities to the extent
permitted under Section 8.01, and may Guarantee any other obligations of Project
Entities not constituting Indebtedness so long as the aggregate value provided
or aggregate amount paid by the Parent or such Restricted Subsidiary in respect
of such Guarantee is permitted under Section 8.05 when provided or paid and
(iv) the Parent and its Restricted Subsidiaries may enter into any transaction
with an Affiliate involving consideration having an aggregate value not
exceeding $1,000,000.

SECTION 8.08. Restrictive Agreements. The Parent will not, and will not permit
any of its Restricted Subsidiaries to, directly or indirectly, enter into, incur
or permit to exist any agreement that prohibits, restricts or imposes any
condition upon (a) the ability of any Obligor to create, incur or permit to
exist any Lien upon any of its property or assets, or (b) the ability of any
Restricted Subsidiary to pay dividends or other distributions with respect to
any of its Equity Interests or to make or repay loans or advances to the Parent
or any other Restricted Subsidiary or to guarantee Indebtedness of the Parent or
any other Restricted Subsidiary; provided that

(i) the foregoing shall not apply to restrictions and conditions imposed by law
(or imposed by agreement reflecting such law so long as such agreement is no
more restrictive than the restrictions and conditions imposed by law) or by this
Agreement,

(ii) the foregoing shall not apply to restrictions and conditions existing on
the date hereof identified on Schedule 8.08 and any amendment, modification,
extension, renewal or replacement thereof on terms that, taken as a whole, are
not materially more adverse to the interests of the Lenders than such
restrictions and conditions existing on the date hereof,

(iii) the foregoing shall not apply to restrictions and conditions contained in
agreements relating to the sale of a Subsidiary pending such sale, provided such
restrictions and conditions apply only to the Subsidiary that is to be sold and
such sale is permitted hereunder,

(iv) the foregoing shall not apply to restrictions or conditions imposed by any
agreement relating to any Indebtedness or other obligation not prohibited by
this Agreement if such restrictions or conditions consist of (x) requirements to
maintain a borrowing base in respect of such Indebtedness or other obligation,
(y) the grant of, or promise to grant, Liens permitted hereunder as collateral
security for such Indebtedness or other obligation, or (z) restrictions upon the
grant or existence of other Liens on property or assets securing such
Indebtedness or other obligation,

 

89



--------------------------------------------------------------------------------

(v) the foregoing shall not apply to restrictions and conditions on any property
purchased or built pursuant to a Customer Contract arising in the ordinary
course of business, and

(vi) clause (a) of the foregoing shall not apply to customary provisions in
leases and other contracts restricting the assignment thereof.

SECTION 8.09. Certain Financial Covenants.

(a) Total Leverage Ratio. The Parent will not permit the Total Leverage Ratio at
any time to exceed 3.00 to 1; provided that at the Company’s option the maximum
Total Leverage Ratio may be increased to 3.25 to 1 (each such election, a
“Leverage Ratio Increase”) for the four consecutive fiscal quarter ending dates
immediately following the consummation of a Material Acquisition; provided
further that, in any event (without regard to the making of more than one
Material Acquisition), the maximum Total Leverage Ratio must return to 3.00 to 1
for the fiscal quarter ending immediately following the four quarter period
during which the Leverage Ratio Increase was effective.

(b) Interest Coverage Ratio. The Parent will not permit the Interest Coverage
Ratio as at the last day of any fiscal quarter to be less than or equal to 3.00
to 1.

SECTION 8.10. Lines of Business. Neither the Parent nor any of its Subsidiaries
shall engage to any substantial extent in any line or lines of business activity
other than that conducted on the Effective Date, and any other business that is
reasonably incidental and complementary thereto including businesses engaged in
the environmental, construction, waste water treatment, infrastructure and
mining and material terminal services industries.

SECTION 8.11. Changes to Fiscal Year. To enable the ready and consistent
determination of compliance with the covenants set forth in Section 8.09, the
Parent will not change the last day of its fiscal year from the last day of each
calendar year, or the last day of the first three fiscal quarters in each of its
fiscal years from the last day in March, June or September, respectively.

SECTION 8.12. Parent, FWL and Holdco. None of the Parent, FWL nor Holdco will
acquire directly (as opposed to acquiring indirectly through Subsidiaries)
ownership of the operating assets used to conduct any business.

ARTICLE IX

EVENTS OF DEFAULT

If any of the following events (“Events of Default”) shall occur:

(a) any Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

 

90



--------------------------------------------------------------------------------

(b) any Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement or under any other Loan Document, when and as the
same shall become due and payable, and such failure shall continue unremedied
for a period of five or more Business Days;

(c) any representation or warranty made or deemed made by or on behalf of any
Obligor or any of its Restricted Subsidiaries in or in connection with this
Agreement or any other Loan Document or any amendment or modification hereof or
thereof, or in any report, certificate, financial statement or other document
furnished pursuant to or in connection with this Agreement or any other Loan
Document or any amendment or modification hereof or thereof, shall prove to have
been incorrect when made or deemed made in any material respect;

(d) any Obligor shall fail to observe or perform any covenant, condition or
agreement contained in Section 7.03 (with respect to any Borrower’s existence)
or in Article VIII;

(e) any Obligor, as applicable, shall fail to observe or perform any covenant,
condition or agreement contained in this Agreement (other than those specified
in clause (a), (b) or (d) of this Article) or any other Loan Document and such
failure shall continue unremedied for a period of 30 or more days after notice
thereof from the Administrative Agent (given at the request of any Lender) to a
Borrower;

(f) any Obligor or any of its Restricted Subsidiaries shall fail to make any
payment (whether of principal or interest and regardless of amount) in respect
of any Material Indebtedness, when and as the same shall become due and payable,
after giving effect to any applicable grace period as originally in effect;

(g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (if any
required giving of notice, lapse of time or both has occurred) the holder or
holders of any Material Indebtedness or any trustee or agent on its or their
behalf to cause, with the giving of notice or lapse of time if required, any
Material Indebtedness to become due, or to require the prepayment, repurchase,
redemption or defeasance thereof, prior to its scheduled maturity (an
“Acceleration”), and (x) such time shall have lapsed and, if any notice (a
“Default Notice”) shall be required to commence a grace period or declare the
occurrence of an event of default before notice of Acceleration may be
delivered, such Default Notice shall have been given, (y) such default shall not
have been remedied, and (z) in the case of any such Indebtedness of any Foreign
Subsidiary, such Indebtedness shall have been Accelerated and such Acceleration
shall not have been rescinded; provided that this clause (g) shall not apply to
secured Indebtedness that becomes due as a result of the voluntary sale or
transfer of the property or assets securing such Indebtedness or any other
mandatory prepayment, redemption, repurchase event or condition (such as a
change of control, sale of assets or determination of taxability) not
customarily constituting events of default in respect of such Indebtedness;

 

91



--------------------------------------------------------------------------------

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, winding up, reorganization or other
relief in respect of any Obligor or any Significant Subsidiary or the debts of
any of them, or of a substantial part of the assets of any of them, under any
Federal, state or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect or (ii) the appointment of a receiver, trustee,
liquidator, custodian, sequestrator, conservator or similar official for any
Obligor or any of such Restricted Subsidiaries or for a substantial part of the
assets of any of them, and, in any such case, such proceeding or petition shall
continue undismissed for 60 days or an order or decree approving or ordering any
of the foregoing shall be entered;

(i) any Obligor or any Significant Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, winding up, reorganization
or other relief under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in clause (h) of this Article, (iii) apply for
or consent to the appointment of a receiver, trustee, liquidator, custodian,
sequestrator, conservator or similar official for any Obligor or any of such
Restricted Subsidiaries or for a substantial part of the assets of any of them,
(iv) file an answer admitting the material allegations of a petition filed
against it in any such proceeding, (v) make a general assignment for the benefit
of creditors or (vi) take any action for the purpose of effecting any of the
foregoing;

(j) a final judgment or judgments for the payment of money in excess of
$50,000,000 in the aggregate for the Obligors and the Significant Subsidiaries
(exclusive of judgment amounts covered by insurance issued by creditworthy
carriers where such carriers have admitted liability in respect of such amounts
or assumed the defense for the related proceeding) shall be rendered by one or
more courts, administrative tribunals or other bodies having jurisdiction
against the Obligors or any of the Significant Subsidiaries and the same shall
not be discharged (or provision shall not be made for such discharge), or a stay
of execution thereof shall not be procured, within 60 days from the date of
entry thereof and the relevant Obligor or Significant Subsidiary shall not,
within said period of 60 days, or such longer period during which execution of
the same shall have been stayed, appeal therefrom and cause the execution
thereof to be stayed during such appeal;

(k) an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in one or more claims or other
liabilities against the Obligors and their Subsidiaries that in the aggregate
would exceed $50,000,000; or

(l) any Change of Control shall occur and be continuing,

then, and in every such event (other than an event with respect to a Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Company, take either or
both of the following actions, at the same or different times:

 

92



--------------------------------------------------------------------------------

(i) terminate the Commitments, and thereupon the Commitments shall terminate
immediately, and (ii) declare the Loans then outstanding to be due and payable
in whole (or in part, in which case any principal not so declared to be due and
payable may thereafter be declared to be due and payable), and thereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and all fees and other obligations of each Borrower accrued
hereunder, shall become due and payable immediately, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
each Borrower; and in case of any event with respect to a Borrower described in
clause (h) or (i) of this Article, the Commitments shall automatically terminate
and the principal of the Loans then outstanding, together with accrued interest
thereon and all fees and other obligations of each Borrower accrued hereunder,
shall automatically become due and payable, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by each Borrower.

In the event that the Loans shall be declared, or shall become, due and payable
pursuant to the immediately preceding paragraph then, upon notice from the
Administrative Agent or Lenders with LC Exposure representing more than 50% of
the total LC Exposure demanding the deposit of cash collateral pursuant to this
paragraph, the Borrowers shall immediately deposit into the Letter of Credit
Collateral Account referred to in Section 2.05(k), cash in an amount equal to
the relevant LC Exposure as of such date plus any accrued and unpaid interest
thereon; provided that the obligation to deposit such cash shall become
effective immediately, and such deposit shall become immediately due and
payable, without demand or other notice of any kind, upon the occurrence of any
Event of Default with respect to a Borrower described in clause (h) or (i) of
this Article.

ARTICLE X

THE ADMINISTRATIVE AGENT

Each of the Lenders and each of the Issuing Lenders hereby irrevocably appoints
the Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms of this Agreement and the other Loan
Documents, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the Issuing Lenders, and no Obligor shall
have rights as a third-party beneficiary of any of such provisions. It is
understood and agreed that the use of the term “agent” herein or in any other
Loan Documents (or any other similar term) with reference to the Administrative
Agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable law. Instead such
term is used as a matter of market custom, and is intended to create or reflect
only an administrative relationship between contracting parties.

BNP Paribas shall have the same rights and powers in its capacity as a Lender
hereunder as any other Lender and may exercise the same as though BNP Paribas
were not the Administrative Agent, and BNP Paribas and its Affiliates may accept
deposits from, lend money to and generally engage in any kind of business with
any Obligor or any Subsidiary or other Affiliate of any thereof as if it were
not the Administrative Agent hereunder.

 

93



--------------------------------------------------------------------------------

The Administrative Agent shall not have any duties or obligations except those
expressly set forth in this Agreement and the other Loan Documents. Without
limiting the generality of the foregoing, (a) the Administrative Agent shall not
be subject to any fiduciary or other implied duties, regardless of whether a
Default has occurred and is continuing, (b) the Administrative Agent shall not
have any duty to take any discretionary action or exercise any discretionary
powers, except discretionary rights and powers expressly contemplated by this
Agreement and the other Loan Documents that the Administrative Agent is required
to exercise as directed in writing by the Required Lenders, and (c) except as
expressly set forth herein and in the other Loan Documents, the Administrative
Agent shall not have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to any Obligor or any of their
respective Subsidiaries that is communicated to or obtained by BNP Paribas or
any of its Affiliates in any capacity. The Administrative Agent shall not be
liable for any action taken or not taken by it with the consent or at the
request of the Required Lenders or, if provided herein, with the consent or at
the request of the Required Revolving Credit Lenders or Required Incremental
Lenders of any Class, or in the absence of its own gross negligence or willful
misconduct. The Administrative Agent shall not be deemed to have knowledge of
any Default unless and until written notice thereof is given to the
Administrative Agent by a Borrower or Lender, and the Administrative Agent shall
not be responsible for or have any duty to ascertain or inquire into (i) any
statement, warranty or representation made in or in connection with this
Agreement or the other Loan Documents, (ii) the contents of any certificate,
report or other document delivered hereunder or under any of the other Loan
Documents or in connection herewith of therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or in any other Loan Document, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, the other Loan Documents or any
other agreement, instrument or document, or (v) the satisfaction of any
condition set forth in Article VI or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent.

The Administrative Agent shall not be required to initiate or conduct any
litigation or collection proceedings hereunder or under any other Loan Document.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. In determining compliance with any condition hereunder to the
making of a Loan, or the issuance, extension, renewal or increase of a Letter of
Credit, that by its terms must be fulfilled to the satisfaction of a Lender or
an Issuing Lender, the Administrative Agent may presume that such condition is
satisfactory to such Lender or Issuing Lender unless the Administrative Agent
shall have received notice to the contrary from such Lender or Issuing Lender
prior to the making of such Loan or the issuance of such Letter of Credit. The
Administrative Agent may consult with legal counsel (who may be counsel for a
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

 

94



--------------------------------------------------------------------------------

The Administrative Agent may perform any and all of its duties, and exercise its
rights and powers, by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers through its
Related Parties. The exculpatory provisions of the preceding paragraphs shall
apply to any such sub-agent and to the Related Parties of the Administrative
Agent and any such sub-agent, and shall apply to its activities in connection
with the syndication of the credit facilities provided for herein as well as
activities as the Administrative Agent. The Administrative Agent shall not be
responsible for the negligence or misconduct of any sub-agents except to the
extent that a court of competent jurisdiction determines in a final and
nonappealable judgment that the Administrative Agent acted with gross negligence
or willful misconduct in the selection of such sub-agents.

The Administrative Agent may resign at any time upon 15 days notice to the
Lenders, the Issuing Lenders and the Company. Upon any such resignation, the
Required Lenders shall have the right, with the consent of the Company (not to
be unreasonably withheld), to appoint a successor Administrative Agent. If no
successor shall have been so appointed and shall have accepted such appointment
within 15 days after such retiring Administrative Agent gives notice of its
resignation (the “Resignation Effective Date”), then such retiring
Administrative Agent may, on behalf of the Lenders and the Issuing Lenders,
appoint a successor Administrative Agent, which shall be a bank with an office
in New York, New York, or an Affiliate of any such bank, provided that if no
such bank is willing to accept such appointment, the retiring Administrative
Agent’s resignation shall nevertheless thereupon become effective.

If the Person serving as Administrative Agent is a Defaulting Lender pursuant to
clause (d) of the definition thereof, the Required Lenders may, to the extent
permitted by applicable law, by notice in writing to the Company and such Person
remove such Person as Administrative Agent and, in consultation with the
Company, appoint a successor. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
(or such earlier day as shall be agreed by the Required Lenders) (the “Removal
Effective Date”), then such removal shall nonetheless become effective in
accordance with such notice on the Removal Effective Date.

With effect from the Resignation Effective Date or the Removal Effective Date,
as applicable, (a) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents and (b) except for any indemnity payments owed to the retiring or
removed Administrative Agent, all payments, communications and determinations
provided to be made by, to or through the Administrative Agent shall instead be
made by or to each Lender and Issuing Lender directly, until such time, if any,
as the Required Lenders appoint a successor Administrative Agent as provided for
above. Upon the acceptance of its appointment as Administrative Agent, such
successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring or removed Administrative Agent (and the
retiring or removed Administrative Agent shall be discharged from its duties and
obligations hereunder and under the other Loan Documents) other than any rights
to indemnity payments owed to the retiring or removed Administrative Agent. The
fees payable by the Company to a successor Administrative Agent shall be the
same as those payable to its predecessor unless otherwise agreed between the
Company and such successor. After an Administrative Agent’s resignation
hereunder, the provisions of this Article and Section 11.03 shall continue in
effect for its benefit in respect of any actions taken or omitted to be taken by
it while it was acting as Administrative Agent.

 

95



--------------------------------------------------------------------------------

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent, any Issuing Lender or any other Lender and based on
such documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent, any Issuing Lender or any other Lender and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement and the other Loan Documents, any related agreement or any
document furnished hereunder or thereunder.

The institutions listed on the cover page of this Agreement as Sole Bookrunner,
Joint Lead Arrangers, Syndication Agents and Documentation Agents shall have no
rights, obligations or liabilities under the Loan Documents in those capacities.

ARTICLE XI

MISCELLANEOUS

SECTION 11.01. Notices.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and subject to paragraph (b)
below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by telecopy, as follows:

(i) if to a Borrower, to it at Perryville Corporate Park, 53 Frontage Road, PO
Box 9000, Hampton, New Jersey 08827-9000, Attention of the Treasurer (Telecopy
No. (908) 730-5300) and the General Counsel (Telecopy No. (908) 730-5300);

(ii) if to a Guarantor, to it care of the Company at the address indicated in
clause (i) above;

(iii) if to the Administrative Agent, to BNP Paribas, 787 Seventh Avenue,
New York, New York 10019, Attention of Dina Wilson (Telecopy No.
(201) 850-4020) and Ryan Masajo (Telecopy No (201) 850-4020); and

(iv) if to any Lender (including to each of BNP Paribas and HSBC in its capacity
as the Issuing Lender), to it at its address (or telecopy number) set forth in
its Administrative Questionnaire.

(b) Electronic Communications. Notices and other communications from and to the
Lenders hereunder may be delivered or furnished by electronic communications
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to (1) notices pursuant to Article II (other than
notices to HSBC as Issuing Lender) unless otherwise agreed by the Administrative
Agent and the applicable Lender and (2) notices to

 

96



--------------------------------------------------------------------------------

HSBC as Lender. The Administrative Agent and the Company may, in its discretion,
agree to accept notices and other communications hereunder to the Administrative
Agent or the Borrowers, as the case may be, by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to internet
or intranet websites shall be deemed received upon the deemed receipt by the
intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that for both clauses (i) and
(ii) above, if such notice, email or other communication is not sent during the
normal business hours of the recipient, such notice or communication shall be
deemed to have been sent at the opening of business on the next Business Day for
the recipient.

(c) Changes to Notice Information. Any party hereto may change its address or
telecopy number for notices and other communications hereunder by notice to the
other parties hereto. All notices and other communications given to any party
hereto in accordance with the provisions of this Agreement shall be deemed to
have been given on the date of receipt.

(d) Platform.

(i) Each Obligor agrees that the Administrative Agent may, but shall not be
obligated to, make the Communications (as defined below) available to the
Issuing Lenders and the other Lenders by posting the Communications on Debt
Domain, Intralinks, Syndtrak or a substantially similar electronic transmission
system (the “Platform”); provided that the foregoing shall not apply to notices
to HSBC as Lender.

(ii) The Platform is provided “as is” and “as available.” The Agent Parties (as
defined below) do not warrant the adequacy of the Platform and expressly
disclaim liability for errors or omissions in the Communications. No warranty of
any kind, express, implied or statutory, including any warranty of
merchantability, fitness for a particular purpose, non-infringement of
third-party rights or freedom from viruses or other code defects, is made by any
Agent Party in connection with the Communications or the Platform. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to any Obligor, any Lender or any other
Person or entity for damages of any kind, including direct or indirect, special,
incidental or consequential damages, losses or expenses (whether in tort,
contract or otherwise) arising out of the Administrative Agent’s transmission
(whether on behalf of itself or behalf of an Obligor) of Communications through
the Platform. “Communications” means, collectively, any notice, demand,
communication, information, document or other material provided by or on behalf
of an Obligor

 

97



--------------------------------------------------------------------------------

pursuant to any Loan Document or the transactions contemplated therein which is
distributed to the Administrative Agent, any Lender or any Issuing Lender by
means of electronic communications pursuant to this Section 11.01, including
through the Platform.

SECTION 11.02. Waivers; Amendments.

(a) Waivers. No failure or delay by the Administrative Agent, any Issuing Lender
or any Lender in exercising any right or power hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the Administrative Agent, the
Issuing Lenders and the Lenders hereunder are cumulative and are not exclusive
of any rights or remedies that they would otherwise have. No waiver of any
provision of this Agreement or consent to any departure by any Obligor therefrom
shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section 11.02, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any Lender or any
Issuing Lender may have had notice or knowledge of such Default at the time.

(b) Amendments. Neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Company and the Required Lenders or by the Company and the
Administrative Agent with the consent of the Required Lenders; provided that no
such agreement shall:

(i) increase the Commitment of any Lender without the consent of such Lender;

(ii) reduce the principal amount of any Loan or LC Disbursement or reduce the
rate of interest thereon, or reduce any fees payable hereunder, without the
consent of each Lender directly affected thereby;

(iii) amend Article III without the consent of the Administrative Agent, the
Swingline Lender, the Issuing Lender and the Required Lenders;

(iv) postpone the scheduled date of payment of the principal amount of any Loan
or LC Disbursement, or any interest thereon, or any fees payable hereunder, or
reduce the amount of, waive or excuse any such payment, or postpone the
scheduled date of expiration or reduction of any Commitment, or postpone the
ultimate expiration date of any Letter of Credit beyond any affected Lender’s
Commitment Termination Date, without the consent of each Lender directly
affected thereby;

(v) change paragraph (a), (b) or (c) of Section 2.17 in a manner that would
alter the pro rata sharing of payments or prepayments required thereby, without
in each case the consent of each Lender affected thereby;

 

98



--------------------------------------------------------------------------------

(vi) change any of the provisions of this Section 11.02 or the percentage in the
definition of “Required Lenders” without the consent of each Lender or any other
provision hereof specifying the number or percentage of Lenders required to
waive, amend or modify any rights hereunder or make any determination or grant
any consent hereunder, without the written consent of each affected Lender; or

(vii) except as otherwise expressly provided in this Agreement, release a
Significant Subsidiary from its obligations (if any) under Article IV without
the consent of each Lender, except in connection with the disposition of all of
the Equity Interests in such Significant Subsidiary to a Person that is not an
Affiliate in a transaction permitted hereunder or as to which the Required
Lenders have consented (and, in connection with any such disposition, the
Administrative Agent is hereby authorized by all of the Lenders and hereby
agrees to execute and deliver, at the request and expense of the Company, any
such instruments of release with respect to such Significant Subsidiary as the
Company shall reasonably request);

provided further that no such agreement shall amend, modify or otherwise affect
the rights or duties of the Administrative Agent or any Issuing Lender hereunder
without the prior consent of the Administrative Agent or such Issuing Lender, as
the case may be.

For purposes of this Section 11.02, the “scheduled date of payment” of any
amount shall refer to the date of payment of such amount specified in this
Agreement, and shall not refer to a date or other event specified for the
mandatory or optional prepayment of such amount. In addition, whenever a waiver,
amendment or modification requires the consent of a Lender “directly affected”
thereby, such waiver, amendment or modification shall, upon consent of such
Lender, become effective as to such Lender whether or not it becomes effective
as to any other Lender, so long as the Required Lenders consent to such waiver,
amendment or modification as provided above.

(c) Release. At such time as the Commitments have expired or been terminated and
the principal of and interest on each Loan and all fees payable hereunder shall
have been paid in full and all Letters of Credit shall have expired or
terminated or shall have been Defeased and all LC Disbursements outstanding at
such time shall have been reimbursed, and the other Obligations under the Loan
Documents (other than (i) obligations under Sections 2.15, 2.16, 11.03 and 11.04
and Article X that are not then due and payable and (ii) for the avoidance of
doubt obligations under or in respect of Hedging Agreements and Cash Management
Obligations) shall have been paid in full in cash, the Guarantees of the
Obligors hereunder shall be automatically released and terminated. In addition,
the Guarantee of an Obligor shall be released as contemplated by
Section 7.10(c). Without limiting the generality of the foregoing provisions,
the Administrative Agent shall, if so requested by any Obligor at or after such
release and termination, execute, deliver and (if necessary) acknowledge such
termination statements or releases as may be necessary or reasonably appropriate
to confirm, assure or give notice of such termination, in each case at the
expense of such Obligor. Each Lender hereby acknowledges, on behalf of itself,
any of its Affiliates and each Eligible Hedging Counterparty and Eligible Cash
Manager, that the Administrative Agent shall be authorized to effect the
releases described in this paragraph (c) notwithstanding that the obligations
owing to such Lender or Eligible Hedging Counterparty under Hedging Agreements
to which they are party, or the Cash Management Obligations owing to such
Eligible Cash Manager, as the case may be, shall not have been paid or
terminated.

 

99



--------------------------------------------------------------------------------

(d) Release of Foreign Subsidiary/Foreign Subsidiary Holding Company Guarantor.
In connection with any Foreign Subsidiary or Foreign Subsidiary Holding Company
that is a Guarantor, at such time such Foreign Subsidiary or Foreign Subsidiary
Holding Company, as applicable, is no longer a direct subsidiary of any Obligor
as a result of any transaction permitted by this Agreement, the Administrative
Agent agrees, at the expense and request of the Company, to release and
terminate automatically and irrevocably all Guaranteed Obligations of such
Foreign Subsidiary or Foreign Subsidiary Holding Company, as applicable, as a
Guarantor. In that connection, the Administrative Agent shall, if so requested
by such Obligor at or after such transaction, execute, deliver and (if
necessary) acknowledge such termination statements or releases as may be
necessary or reasonably appropriate to confirm, assure or give notice of such
release, in each case at the expense of such Obligor.

(e) Technical or Immaterial Errors or Omissions. Notwithstanding anything
contained herein to the contrary, if the Administrative Agent and the Company
shall have jointly identified (each in its sole discretion) an obvious error or
omission of a technical or immaterial nature, in each case, in any provision of
the Loan Documents, then the Administrative Agent and the applicable Obligors
shall be permitted to amend such provision and such amendment shall become
effective without any further action or consent of any other party to any Loan
Document if the same is not objected to in writing by the Required Lenders
within five Business Days following the notification of such amendment by the
Administrative Agent to the Lenders.

SECTION 11.03. Expenses; Indemnity; Damage Waiver.

(a) Expenses. The Obligors jointly and severally agree to pay, or reimburse the
Administrative Agent or Lenders for paying, (i) all reasonable out-of-pocket
expenses incurred by the Administrative Agent and its Affiliates, including the
reasonable fees, charges and disbursements of Special Counsel, in connection
with the syndication of the credit facilities provided for herein, the
preparation of this Agreement and the other Loan Documents or any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable out-of-pocket expenses incurred by any Issuing Lender in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder, and (iii) all out-of-pocket expenses incurred
by the Administrative Agent, any Issuing Lender or any Lender, including the
fees, charges and disbursements of any counsel for such Administrative Agent,
Issuing Lender or Lender, in connection with the enforcement or protection of
its rights in connection with this Agreement and the other Loan Documents,
including its rights under this Section 11.03, or in connection with the Loans
made or Letters of Credit issued hereunder, including in connection with any
workout, restructuring or negotiations in respect thereof.

(b) Indemnification by Obligors. The Obligors jointly and severally agree to
indemnify the Administrative Agent, each Issuing Lender and each Lender, and
each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses (other than loss of profit), claims,

 

100



--------------------------------------------------------------------------------

damages, liabilities and related expenses, including the fees, charges and
disbursements of any counsel for any Indemnitee, incurred by or asserted against
any Indemnitee arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, the other Loan Documents or any
agreement or instrument contemplated hereby, the performance by the parties
hereto and thereto of their respective obligations hereunder or thereunder or
the consummation of the Transactions or any other transactions contemplated
hereby or thereby, (ii) any Loan or Letter of Credit or the use of the proceeds
therefrom (including any refusal by an Issuing Lender to honor a demand for
payment under a Letter of Credit if the documents presented in connection with
such demand do not strictly comply with the terms of such Letter of Credit),
(iii) any actual or alleged presence or release of Hazardous Materials on or
from any property owned or operated by any Obligor or any of their subsidiaries,
or any Environmental Liability related in any way to any Obligor or any of their
subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
are determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee. This Section 11.03(b) shall not apply with respect to Taxes
other than any Taxes that represent losses, claims, damages, etc. arising from
any non-Tax claim.

(c) Indemnification by Lenders. To the extent that the Obligors fail to pay any
amount required to be paid by them to the Administrative Agent under
paragraph (a) or (b) of this Section 11.03, each Lender severally agrees to pay
to the Administrative Agent such Lender’s Applicable Percentage (determined as
of the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount; provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent in its capacity
as such.

To the extent that the Obligors fail to pay any amount required to be paid by
them to an Issuing Lender of any Class under paragraph (a) or (b) of this
Section 11.03, each Revolving Credit Lender severally agrees to pay to such
Issuing Lender such Lender’s Applicable Percentage (determined as of the time
that the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against such Issuing Lender in its capacity as such.

(d) Waiver of Indirect or Consequential Damages, Etc. To the extent permitted by
applicable law, none of the Obligors shall assert, and each Obligor hereby
waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, the other Loan Documents or any agreement or instrument contemplated
hereby or thereby, the Transactions, any Loan or Letter of Credit or the use of
the proceeds thereof.

(e) Payment upon Demand. All amounts due under this Section 11.03 shall be
payable promptly after written demand therefor.

 

101



--------------------------------------------------------------------------------

SECTION 11.04. Taxes.

(a) Payments Free of Taxes. Any and all payments or prepayments by or on account
of any obligation of any Obligor hereunder or under any other Loan Document
shall be made free and clear of and without deduction for any Indemnified Taxes
or Other Taxes to the extent permitted by applicable law; provided that if any
Obligor or the Administrative Agent shall be required by applicable law to
deduct any Indemnified Taxes or Other Taxes from any such payments or
prepayments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section 11.04) the applicable Recipient
receives an amount equal to the sum it would have received had no such
deductions been made, (ii) such Obligor or, if the Administrative Agent is the
withholding agent pursuant to applicable law, the Administrative Agent, shall
make such deductions and (iii) such Obligor or, if the Administrative Agent is
the withholding agent pursuant to applicable law, the Administrative Agent,
shall pay the full amount deducted to the relevant Governmental Authority in
accordance with applicable law.

(b) Payment of Other Taxes. In addition, the Obligors shall pay, without
duplication, any Other Taxes to the relevant Governmental Authority in
accordance with applicable law, except for Other Taxes resulting from an
assignment by any Lender pursuant to Section 11.08 (other than an assignment
made as a result of a request by a Borrower pursuant to Section 2.18).

(c) Indemnification by Obligors. Each Obligor shall indemnify each Recipient
within 20 Business Days after written demand therefor, for the full amount of
any Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this
Section 11.04) paid by such Recipient, with respect to any payment by or on
account of any obligation of such Obligor hereunder or under any other Loan
Document (including any interest or penalties with respect thereto) whether or
not such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. Each Recipient agrees to give
written notice to the applicable Obligor of the assertion of any claim against
such Recipient relating to such Indemnified Taxes or Other Taxes no later than
180 days after such Recipient obtains knowledge thereof; provided that the
failure of any Recipient to notify the applicable Obligor of such assertion
within such 180-day period (i) shall not relieve such Obligor of its obligations
under this Section 11.04(c) with respect to Indemnified Taxes, Other Taxes or
expenses incurred prior to the end of such period but (ii) shall relieve such
Obligor of its obligations under this Section 11.04(c) with respect to
penalties, interest or expenses incurred between the end of such period and such
time as such Obligor receives notice of such assertion as provided herein. A
certificate as to the amount of such payment or liability delivered to the
Company by a Lender or Issuing Lender, or by the Administrative Agent on its own
behalf or on behalf of a Lender or Issuing Lender, shall be conclusive absent
manifest error.

(d) Indemnification by Lenders. Each Lender shall indemnify the Administrative
Agent within 20 Business Days after written demand therefor, for the full amount
of (i) any Indemnified Taxes or Other Taxes (including Indemnified Taxes or
Other Taxes imposed or asserted on or attributable to amounts payable under this
Section 11.04) attributable to such Lender (but only to the extent that any
Obligor has not already indemnified the

 

102



--------------------------------------------------------------------------------

Administrative Agent for such Indemnified Taxes or Other Taxes), (ii) any Taxes
attributable to such Lender’s failure to comply with the provisions of
Section 11.08(c) and (iii) any Excluded Taxes attributable to such Lender, in
each case that are payable or paid by the Administrative Agent in connection
with any Loan Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.
Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender under any Loan Document or
otherwise payable by the Administrative Agent to the Lender from any other
source against any amount due to the Administrative Agent under this paragraph
(d).

(e) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by any Obligor to a Governmental Authority
pursuant to this Section 11.04, such Obligor shall deliver to the Administrative
Agent the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to the Administrative
Agent.

(f) Status of Lenders. (i) Any Recipient that is entitled to an exemption from
or reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the relevant Obligor and the Administrative Agent, at
the time or times reasonably requested by an Obligor or the Administrative
Agent, such properly completed and executed documentation reasonably requested
by such Obligor or the Administrative Agent as will permit such payments to be
made without withholding or at a reduced rate of withholding. In addition, any
Recipient, if reasonably requested by the Company or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Company or the Administrative Agent as will enable
the Company or the Administrative Agent to determine whether or not such
Recipient is subject to backup withholding or information reporting
requirements.

(ii) Without limiting the generality of the foregoing,

(A) any Recipient that is a U.S. Person shall deliver to the Company and the
Administrative Agent on or prior to the date on which such Recipient becomes a
Recipient under this Agreement (and from time to time thereafter upon the
reasonable request of the Company or the Administrative Agent), a properly
completed and executed original of IRS Form W-9 (or successor form) certifying
that such Recipient is exempt from U.S. federal backup withholding tax;

(B) each Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent, on or prior to the date on
which such Foreign Lender becomes a Foreign Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Company or the
Administrative Agent), whichever of the following is applicable:

(i) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, properly completed and executed originals of
IRS Form W-8BEN (or successor form) establishing an exemption from, or reduction
of, U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, properly completed and executed originals of IRS Form W-8BEN (or
successor form) establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;

 

103



--------------------------------------------------------------------------------

(ii) executed originals of IRS Form W-8ECI or W-8EXP (or successor form);

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a U.S. Tax Compliance
Certificate substantially in the form of Exhibit G-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10-percent shareholder” of any Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code and (y) properly completed and
executed originals of IRS Form W-8BEN (or successor form); or

(iv) to the extent a Foreign Lender is not the beneficial owner of an interest
under any Loan Document, properly completed and executed originals of IRS Form
W-8IMY (or successor form), accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit G-2 or
Exhibit G-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership for U.S. federal income tax purposes and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit G-4 on behalf of each such direct and
indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent on or prior to the date on
which such Foreign Lender becomes a Foreign Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Company or the
Administrative Agent), a properly completed and executed original of any other
form prescribed by applicable law as a basis for claiming exemption from or a
reduction in U.S. federal withholding Tax, together with such supplementary
documentation as may be prescribed by applicable law to permit the Company or
the Administrative Agent to determine the withholding or deduction required to
be made; and

 

104



--------------------------------------------------------------------------------

(D) if a payment made to a Recipient under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Recipient were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Recipient shall deliver to the Company and the Administrative Agent at the time
or times prescribed by law and at such time or times reasonably requested by the
Company or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Company or the
Administrative Agent as may be necessary for the Company and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Recipient has complied with such Recipient’s obligations under FATCA or to
determine the amount to deduct and withhold from such payment. Solely for
purposes of this clause (D), “FATCA” shall include any amendments made to FATCA
after the date of this Agreement.

(iii) BNP Paribas, as the Administrative Agent, and any successor or
supplemental Administrative Agent that is not a U.S. Person, shall deliver to
the Company, on or prior to the date it becomes a party to this Agreement, a
properly completed and executed copy of IRS Form W-8IMY, with the effect that
the Borrowers can make payments to the Administrative Agent without deduction or
withholding of any Taxes imposed by the United States.

Each Recipient agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Company and the Administrative
Agent in writing of its legal inability to do so.

(g) Treatment of Certain Refunds. If any Recipient determines, in its sole
discretion exercised in good faith, that it has received a refund (including any
credit in lieu of a refund) of any Indemnified Taxes or Other Taxes as to which
it has been indemnified by any Obligor or with respect to which an Obligor has
paid additional amounts pursuant to this Section 11.04, it shall pay to such
Obligor an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by such Obligor under this
Section 11.04 with respect to the Indemnified Taxes or Other Taxes giving rise
to such refund), net of all reasonable out-of-pocket expenses of such Recipient
as reasonably determined in the Recipient’s reasonable discretion and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund), provided that such Obligor, upon the request of
such Recipient, agrees to repay the amount paid over to such Obligor (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to such Recipient in the event such Recipient is required to repay
such refund to such Governmental Authority. This subsection shall not be
construed to require any Recipient to make available its tax returns or its
books or records (or any other information relating to its taxes that it deems
confidential) to any Obligor or any other Person. Nothing in this paragraph
(g) is intended to, nor shall anything in this paragraph (g) be construed to,
require the Administrative Agent or any Lender to alter or supplement any
policy, procedure or system with respect to the identification, tracking and
allocation of tax refunds and neither the Administrative Agent nor any Lender
shall have any liability to any Obligor by reason of its non-identification of
any such refund.

 

105



--------------------------------------------------------------------------------

(h) Survival. Each party’s obligations under this Section 11.04 shall survive
the resignation, retirement, removal or replacement of the Administrative Agent
or any assignment of rights by, or the replacement of, a Lender, the termination
of the Commitments and the repayment, satisfaction or discharge of all
obligations under any Loan Document.

SECTION 11.05. Payments; Currency.

(a) Payments Generally. Each Borrower shall make each payment and prepayment
required to be made by it hereunder (whether of principal, interest, fees or
reimbursement of LC Disbursements, or under Section 2.15, 2.16, or 11.04, or
otherwise) or under any other Loan Document (except to the extent otherwise
provided therein) prior to 2:00 p.m., New York City time, on the date when due,
in immediately available funds, without set-off or counterclaim. Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments and
prepayments shall be made to the Administrative Agent to the Administrative
Agent’s Account, except as otherwise expressly provided in the relevant Loan
Document and except payments to be made directly to an Issuing Lender or the
Swingline Lender as expressly provided herein and payments pursuant to
Sections 2.15, 2.16, 11.03 and 11.04, which shall be made directly to the
Persons entitled thereto. If any payment or prepayment hereunder shall be due on
a day that is not a Business Day, the date for payment or prepayment, as the
case may be, shall be extended to the next succeeding Business Day and, in the
case of any payment or prepayment accruing interest, interest thereon shall be
payable for the period of such extension.

The Administrative Agent shall distribute any payments received by it for
account of any other Person to the appropriate recipient promptly following
receipt thereof, provided that any such payment received by it upon the exercise
of remedies hereunder or under the other Loan Documents shall be applied to the
Obligations hereunder in the following order:

first, to the payment of the costs and expenses of collecting such payments,
including reasonable out-of-pocket costs and expenses of the Administrative
Agent, and the fees and expenses of its agents and counsel, in each case in such
order as the Administrative Agent shall in its sole discretion determine;

second, to the payment of the Obligations (including cover for Letters of Credit
outstanding hereunder), in each case ratably in accordance with the respective
amounts thereof (except that the portion, if any, of LC Disbursements made by
the respective Issuing Lenders in excess of the amount thereof that the
Revolving Credit Lenders are required to pay to the Issuing Lenders under
Section 2.05(e) in respect of drawings on Letters of Credit shall be paid in
full prior to the payment of any other Obligations); and

third, after payment in full of the Obligations, to the payment to the Obligors
as specified by the Company to the Administrative Agent.

(b) Currency of Payment. All amounts owing under this Agreement or under any
other Loan Document (except to the extent, if any, otherwise provided therein)
are payable in Dollars.

 

106



--------------------------------------------------------------------------------

SECTION 11.06. Mitigation Obligations. If any Lender requests compensation under
Section 2.15, or if any Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for account of any Lender pursuant to
Section 11.04, then such Lender shall use reasonable efforts to designate a
different lending office for funding or booking its Loans hereunder or to assign
its rights and obligations, hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 2.15 or 11.04,
as the case may be, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. Each Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.

SECTION 11.07. Reallocation of Exposures. On the date of occurrence of any Event
of Default described in paragraph (h) or (i) of Article IX with respect to the
Parent, FWL, Holdco, any Borrower or any Obligor constituting a Significant
Subsidiary, the Administrative Agent shall calculate the amount of the
Section 11.07 Exposure (as defined below) of each Revolving Credit Lender and
each Incremental Lender of each Series on such date (the “Calculation Date”),
and the percentage that each such amount represents of the aggregate amount of
the Section 11.07 Exposures of all of the Lenders on the Calculation Date (such
percentage being referred to herein as the “Credit Percentage” for the Lender
holding such amount).

Upon each date on or after the Calculation Date upon which any of the events
described below shall occur, the Lenders shall take the actions described below
in this Section 11.07 with the objective of ensuring that any reductions in
Section 11.07 Exposure after the Calculation Date are shared ratably among the
Lenders in accordance with their respective Credit Percentages:

(a) in the case of a payment (including by way of offset or counterclaim or
otherwise) of any principal of any Revolving Credit Loan or Incremental Loan of
any Series, or any payment to any Lender in respect of an LC Disbursement under
a Letter of Credit following a drawing thereunder, each Lender receiving any
such payment in an amount greater than its Credit Percentage of the aggregate
remaining Section 11.07 Exposure of all of the Lenders shall purchase
participations in the Section 11.07 Exposure of each of the other Lenders in
such amounts as shall be necessary so that the benefit of such payment is shared
by the Lenders ratably in accordance with their respective Credit Percentages;

(b) in the case of a payment (including by way of offset or counterclaim or
otherwise) of any interest or fees owing under this Agreement as of the
Calculation Date, each Lender receiving any such payment in an amount greater
than its Credit Percentage of the aggregate remaining Section 11.07 Exposure of
all of the Lenders shall purchase participations in the Section 11.07 Exposure
of each of the other Lenders in such amounts as shall be necessary so that the
benefit of such payment is shared by the Lenders ratably in accordance with
their respective Credit Percentages (it being understood that payment made in
respect of interest and fees accruing under this Agreement after the Calculation
Date shall not be subject to this Section 11.07); and

 

107



--------------------------------------------------------------------------------

(c) in the case of a termination or expiration of a Letter of Credit without any
drawing thereunder, each Lender receiving a reduction in its Section 11.07
Exposure as a result thereof in an amount greater than its Credit Percentage of
the aggregate remaining Section 11.07 Exposure of all of the Lenders shall
purchase participations in the Section 11.07 Exposure of each of the other
Lenders in such amounts as shall be necessary so that the benefit of such
reduction is shared by the Lenders ratably in accordance with their respective
Credit Percentages.

Any purchase of a participation in the principal of a Loan, or any interest or
fees, shall be effected by the purchaser paying to the seller of the
participation an amount in cash (at full face value) equal to the amount of such
participation. Any purchase of a participation in a Letter of Credit shall be
effected by the purchaser depositing the cash amount of the participation to be
purchased with the respective Issuing Lender of such Letter of Credit, such cash
to be held by such Issuing Lender as collateral security for the obligation of
the purchaser of such participation to fund its obligation to pay for such
participation upon any drawing under such Letter of Credit, provided that if
such Letter of Credit shall expire or be terminated without being drawn, the
amount so deposited shall be reallocated to the extent necessary in accordance
with the foregoing provisions of this Section 11.07. Any participation in a
Letter of Credit shall be effected without any requirement of any additional
execution or delivery of any documents.

The Administrative Agent is hereby authorized and directed by each of the
Lenders to effect the participations described in the preceding paragraph for
their account, and to maintain appropriate records thereof on the Register,
without any requirement that payments be formally remitted to the Lenders prior
to the effectuation of such participations.

For purposes hereof, “Section 11.07 Exposure” means, as at any date, (a) in
respect of any Revolving Credit Lender, the sum of the outstanding principal of
such Lender’s Syndicated Revolving Credit Loans, its LC Exposure (without
deducting the balance, if any, in the Letter of Credit Collateral Account under
and as defined in Section 2.05(k)) and Swingline Exposure on such date together
with all accrued interest and fees in respect thereof on such date and (b) in
respect of any Incremental Lender of any Series, the sum of the outstanding
principal of such Lender’s Incremental Loans of such Series on such date,
together with all accrued interest in respect thereof on such date together with
all accrued interest and fees in respect thereof on such date.

Each Obligor consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Obligor rights of set-off and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of such Obligor in the amount of
such participation.

SECTION 11.08. Successors and Assigns.

(a) Successors Generally. The provisions of this Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns permitted hereby (including any Affiliate of an Issuing Lender that
issues any Letter of Credit), except that (i) no Borrower may assign or
otherwise transfer any of its rights or obligations

 

108



--------------------------------------------------------------------------------

hereunder without the prior consent of each Lender (and any attempted assignment
or transfer by any Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section 11.08. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of an Issuing Lender that issues any
Letter of Credit), Participants (to the extent provided in paragraph (c) of this
Section 11.08) and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent, the Issuing Lenders and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b) Assignments by Lenders.

(i) Assignments Generally. Subject to the conditions set forth in
paragraph (b)(ii) below, any Lender may assign to one or more assignees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans at the time held by it) with the prior
written consent (such consent not to be unreasonably withheld) of:

(A) the Company, provided that no consent of the Company shall be required for
an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if an
Event of Default has occurred and is continuing, any other assignee; provided
further, that the Company shall be deemed to consent to any such assignment
unless it shall have objected thereto by written notice to the Administrative
Agent within ten Business Days after having received notice thereof;

(B) the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment to a Lender, an Affiliate of a Lender
or an Approved Fund; and

(C) in the case of any assignment of the Revolving Credit Commitments, the
Swingline Lender and each Issuing Lender.

(ii) Certain Conditions to Assignments. Assignments shall be subject to the
following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate (or Approved
Fund) of a Lender or an assignment of the entire remaining amount of the
assigning Lender’s Revolving Credit or Incremental Loan Commitment or Loans of
any Class, the amount of the Commitment or Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent) shall
not be less than $2,500,000 unless each of the Company and the Administrative
Agent otherwise consent, provided that (x) no such consent of the Company shall
be required if an Event of Default has occurred and is continuing and (y) in
determining the amount of any assignment, simultaneous assignments to or from
two or more affiliated Approved Funds shall be aggregated);

 

109



--------------------------------------------------------------------------------

(B) each partial assignment of any Revolving Credit or Incremental Loan
Commitment or Revolving Credit or Incremental Loans shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement in respect of such Revolving Credit or
Incremental Loan Commitment and Loans, as applicable, provided that this clause
shall not be construed to prohibit the assignment of a proportionate part of all
the assigning Lender’s rights and obligations in respect of one Class of
Revolving Credit or Incremental Loan Commitments or Revolving Credit or
Incremental Loans,

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500, provided that (I) simultaneous assignments to or
from two or more affiliated Approved Funds shall be treated as a single
assignment for purposes of such fee and (II) such fee may be waived by the
Administrative Agent in its sole discretion,

(D) the assignee, if not already a Lender, shall deliver to the Administrative
Agent an Administrative Questionnaire and any applicable tax forms as may be
required pursuant to Section 11.04, and

(E) no such assignment shall be made to (x) any Borrower or any Affiliate or
Subsidiary of any Borrower, (y) to any Defaulting Lender or any of its
Subsidiaries, or any Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this clause (y) or (z) a
natural Person.

(iii) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Company and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, each Issuing
Lender, each Swingline Lender and each other Lender hereunder (and interest
accrued thereon), and (y) acquire (and fund as appropriate) its full pro rata
share of all Loans and participations in Letters of Credit and Swingline Loans
in accordance with its Applicable Percentage. Notwithstanding the foregoing, in
the event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under applicable law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

(iv) Effectiveness of Assignments. Subject to acceptance and recording thereof
pursuant to paragraph (b)(vi) of this Section 11.08, from and after the
effective date specified in each Assignment and Assumption, the assignee
thereunder shall be a party hereto

 

110



--------------------------------------------------------------------------------

and, to the extent of the interest assigned by such Assignment and Assumption,
have the rights and obligations of a Lender under this Agreement in addition to
any rights and obligations theretofore held by it as a Lender, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.15, 2.16, 11.03 and 11.04, as applicable), provided, that except to
the extent otherwise expressly agreed by the affected parties, no assignment by
a Defaulting Lender will constitute a waiver or release of any claim of any
party hereunder arising from that Lender’s having been a Defaulting Lender. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this paragraph (b) shall be treated for purposes of
this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (c) of this Section 11.08.

(v) Maintenance of Register. The Administrative Agent, acting for this purpose
as an agent of the Borrowers, shall maintain at one of its offices a copy of
each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Revolving Credit
and Incremental Loan Commitments of each Class and principal amount of Loans and
LC Disbursements owing to, each Lender pursuant to the terms hereof from time to
time (the “Register”). The entries in the Register shall be conclusive absent
manifest error, and the Company, the Administrative Agent, the Issuing Lenders
and the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by any Borrower or any Issuing Lender, at any
reasonable time and from time to time upon reasonable prior notice. Any Lender
shall be entitled to obtain confirmation from the Administrative Agent of the
entries in the Register with respect to such Lender for purposes of verifying
the amount of its Revolving Credit Commitments and Incremental Loan Commitments
recorded in the Register.

(vi) Acceptance of Assignments by Administrative Agent. Upon its receipt of a
duly completed Assignment and Assumption executed by an assigning Lender and an
assignee, the assignee’s completed Administrative Questionnaire (unless the
assignee shall already be a Lender hereunder), applicable tax forms, if any
(unless the assignee shall already be a Lender hereunder), the processing and
recordation fee referred to in paragraph (b)(ii)(C) of this Section 11.08 and
any written consent to such assignment required by paragraph (b)(i) of this
Section 11.08, the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register. No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph.

(c) Participations.

(i) Participations Generally. Any Lender may, without the consent of the
Company, the Administrative Agent, the Swingline Lender or any Issuing Lender,
sell participations to one or more banks or other entities (a “Participant”) in
all or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of the Commitments and Loans held by it); provided
that (A) such Lender’s obligations under this

 

111



--------------------------------------------------------------------------------

Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Company, the Administrative Agent, the Issuing Lenders and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the first proviso to
Section 11.02(b) that affects such Participant. Subject to paragraph (c)(ii) of
this Section 11.08, the Company agrees that each Participant shall be entitled
to the benefits of Sections 2.15, 2.16, 11.03 and 11.04, as applicable, to the
same extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section 11.08; provided that each such
Participant agrees to be subject to Section 2.18 as if it were a Lender. To the
extent permitted by law, each Participant also shall be entitled to the benefits
of Section 11.12 as though it were a Lender, provided that such Participant
agrees to be subject to Section 2.17(c) as though it were a Lender. Each Lender
that sells a participation shall, acting solely for this purpose as an agent of
the Borrowers, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.

(ii) Limitations on Rights of Participants. A Participant shall not be entitled
to receive any greater payment under Section 2.15 or 11.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Company’s prior written consent. A Participant
shall not be entitled to the benefits of Section 11.04 unless the Company is
notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Company, to comply with Section 11.04(f) as
though it were a Lender.

(d) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section 11.08 shall not apply to
any such pledge or assignment of a security interest; provided that no such
pledge or assignment of a security interest shall release a Lender from any of
its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.

 

112



--------------------------------------------------------------------------------

SECTION 11.09. Survival. All covenants, agreements, representations and
warranties made by the Obligors herein and in the other Loan Documents, and in
the certificates or other instruments delivered in connection with or pursuant
to this Agreement and the other Loan Documents, shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of this Agreement and the other Loan Documents and the making of any
Loans and issuance of any Letters of Credit, regardless of any investigation
made by any such other party or on its behalf and notwithstanding that the
Administrative Agent, any Issuing Lender or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect so
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement or the other Loan Documents is
outstanding and unpaid or any Letter of Credit is outstanding and so long as the
Commitments have not expired or terminated. The provisions of Sections 2.15,
2.16, 11.03 and 11.04 and Article X shall survive and remain in full force and
effect regardless of the consummation of the transactions contemplated hereby,
the repayment of the Loans, the expiration or termination of the Letters of
Credit, or the termination of this Agreement or any other Loan Document or any
provision hereof or thereof.

SECTION 11.10. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and any
separate letter agreements with respect to fees payable to the Administrative
Agent constitute the entire contract among the parties relating to the subject
matter hereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof. Except as provided in
Section 6.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by telecopy shall be effective as delivery of a manually
executed counterpart of this Agreement.

SECTION 11.11. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

SECTION 11.12. Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender is hereby authorized at any time and from time to
time, to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other Indebtedness at any time owing by such Lender or any branch,
agency or Affiliate thereof to or for the credit or the account of any Obligor
against any of and all the obligations of any Obligor now or hereafter existing
under this Agreement, irrespective of whether or not such Lender shall have made
any demand under this Agreement and although such obligations may be unmatured;
provided that in the event that any Defaulting Lender shall exercise any such
right of setoff, (i) all amounts so set off shall be paid

 

113



--------------------------------------------------------------------------------

over immediately to the Administrative Agent for further application in
accordance with the provisions of Article III and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the Issuing Lenders, and the
Lenders, and (ii) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
The rights of each Lender, each Issuing Lender and their respective Affiliates
under this Section 11.12 are in addition to other rights and remedies (including
other rights of setoff) that such Lender, such Issuing Lender or their
respective Affiliates may have. Each Lender exercising any such right of set off
shall promptly provide notice thereof to the Company and the Administrative
Agent (it being understood that failure to deliver such notice shall not affect
the validity of such set off).

SECTION 11.13. Governing Law; Jurisdiction; Consent to Service of Process.

(a) Governing Law. This Agreement shall be construed in accordance with and
governed by the law of the State of New York.

(b) Submission to Jurisdiction. Each of the parties hereto hereby irrevocably
and unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement or any of the other Loan Documents,
or for recognition or enforcement of any judgment, and each of the parties
hereto hereby irrevocably and unconditionally agrees that all claims in respect
of any such action or proceeding may be heard and determined in any such New
York State court or, to the extent permitted by law, in any such federal court.
Each of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement shall affect any right that any party may otherwise have to bring any
action or proceeding relating to this Agreement or the Notes, if any, in the
courts of any jurisdiction.

(c) Waiver of Venue, Etc. Each of the parties hereto irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection that it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement or
any other Loan Document in any New York State or federal court. Each of the
parties hereto irrevocably waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court. Each of the parties hereto agrees that a final judgment in
any such action, suit or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or any other manner provided by law.

(d) Process Agent. Each party to this Agreement irrevocably consents to service
of process in the manner provided for notices in Section 11.01. In addition,
each Obligor not organized in the United States of America or a State thereof
(each such Obligor being herein called a “Foreign Obligor”) hereby irrevocably
appoints CT Corporation System (the “Process Agent”) with an office on the date
hereof at 111 Eighth Avenue, 13th Floor, New York, New York 10011, United
States, as its agent to receive on behalf of such Obligor and its property

 

114



--------------------------------------------------------------------------------

service of copies of the summons and complaint and any other process which may
be served in any such action or proceeding. Such service may be made by mailing
or delivering a copy of such process to such Obligor in care of the Process
Agent at the Process Agent’s above address, and such Obligor hereby irrevocably
authorizes and directs the Process Agent to accept such service on its behalf.
As an alternative method of service, each Obligor also irrevocably consents to
the service of any and all process in any such action or proceeding by the
mailing of copies of such process to such Obligor at its address specified in
Section 11.01 (such service to be effective seven days after mailing thereof).
Each Foreign Obligor covenants and agrees that it shall take any and all
reasonable action, including the execution and filing of any and all documents,
that may be necessary to continue the designation of the Process Agent above in
full force and effect, and to cause the Process Agent to continue to act as
such.

(e) Other Process. Nothing in this Section 11.13 shall affect the right of any
Lender or the Administrative Agent to serve legal process in any other manner
permitted by applicable law or affect the right of any Lender or the
Administrative Agent to bring any suit, action or proceeding against each
Obligor or its property in the courts of other jurisdictions.

SECTION 11.14. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 11.14.

SECTION 11.15. Judgment Currency. This is an international loan transaction in
which the specification of Dollars or a Foreign Currency, as the case may be
(the “Specified Currency”), and payment in New York City or the city specified
by the Administrative Agent for the payment of such Foreign Currency, as the
case may be (the “Specified Place”), is of the essence, and the Specified
Currency shall be the currency of account in all events relating to Loans or
other obligations denominated in the Specified Currency. The payment obligations
of any Obligor under this Agreement shall not be discharged or satisfied by an
amount paid in another currency or in another place, whether pursuant to a
judgment or otherwise, to the extent that the amount so paid on conversion to
the Specified Currency and transfer to the Specified Place under normal banking
procedures does not yield the amount of the Specified Currency at the Specified
Place due hereunder. If for the purpose of obtaining judgment in any court it is
necessary to convert a sum due hereunder in the Specified Currency into another
currency (the “Second Currency”), the rate of exchange that shall be applied
shall be the rate at which in accordance with normal banking procedures the
Administrative Agent could purchase the Specified Currency with the Second
Currency on the Business Day next preceding the day on which such judgment is
rendered.

 

115



--------------------------------------------------------------------------------

The obligation of any Obligor in respect of any such sum due from it to the
Administrative Agent or any Lender hereunder (in this Section 11.15 called an
“Entitled Person”) shall, notwithstanding the rate of exchange actually applied
in rendering such judgment, be discharged only to the extent that on the
Business Day following receipt by such Entitled Person of any sum adjudged to be
due hereunder in the Second Currency such Entitled Person may in accordance with
normal banking procedures purchase and transfer to the Specified Place the
Specified Currency with the amount of the Second Currency so adjudged to be due;
and such Obligor hereby, as a separate obligation and notwithstanding any such
judgment, agrees to indemnify such Entitled Person against, and to pay such
Entitled Person on demand, in the Specified Currency, the amount (if any) by
which the sum originally due to such Entitled Person in the Specified Currency
hereunder exceeds the amount of the Specified Currency so purchased and
transferred.

SECTION 11.16. No Immunity. To the extent that any Obligor organized outside the
United States of America may be or become entitled, in any jurisdiction in which
judicial proceedings may at any time be commenced with respect to this Agreement
or the other Loan Documents, to claim for itself or its properties or revenues
any immunity from suit, court jurisdiction, attachment prior to judgment,
attachment in aid of execution of a judgment, execution of a judgment or from
any other legal process or remedy relating to its obligations under this
Agreement or the other Loan Documents, and to the extent that in any such
jurisdiction there may be attributed such an immunity (whether or not claimed),
such Obligor hereby irrevocably agrees not to claim and hereby irrevocably
waives such immunity to the fullest extent permitted by the laws of such
jurisdiction.

SECTION 11.17. Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the Issuing Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, advisors and other
representatives (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority purporting to have jurisdiction over it (including
any self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process; provided that unless prohibited by law
or by the rules governing the process requiring such disclosure, (i) it will
promptly notify the Company of the existence, terms and circumstances
surrounding such requirement, (ii) it will consult with the Company on the
advisability of taking legally available steps to resist or narrow such
requirement, and (iii) it will identify to the Company any such Information
which is legally required to be disclosed and will exercise commercially
reasonable efforts to obtain an order or other reliable assurance, at the
Company’s expense, that confidential treatment will be accorded to such
information, (d) to any other party hereto, (e) in connection with the exercise
of any remedies hereunder or under any other Loan Document or any action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section 11.17, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to any

 

116



--------------------------------------------------------------------------------

Obligor and its obligations, (g) with the consent of the Company or (h) to the
extent such Information (x) becomes publicly available other than as a result of
a breach of this Section 11.17 or (y) becomes available to the Administrative
Agent, any Lender, any Issuing Lender or any of their respective Affiliates on a
nonconfidential basis from a source other than the Parent or any of its
Subsidiaries. For the avoidance of doubt, if and to the extent Information may
be disclosed according to this Section 11.17, the respective disclosing party is
also released from banking secrecy, if applicable.

For purposes of this Section 11.17, “Information” means all information received
from the Parent or any of its Subsidiaries relating to the Parent or any of its
Subsidiaries or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or any
Issuing Lender on a nonconfidential basis prior to disclosure by the Parent or
any of its Subsidiaries, provided that in the case of information received from
the Parent or any of its Subsidiaries after the date hereof, such information is
clearly identified at the time of delivery as confidential. Any Person required
to maintain the confidentiality of Information as provided in this Section 11.17
shall be considered to have complied with its obligation to do so if such Person
has exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

SECTION 11.18. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 11.19. USA PATRIOT Act. Each Lender hereby notifies the Borrowers that
pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107 56
(signed into law October 26, 2001)) or other comparable domestic or foreign
legislation applicable to the Loans, such Lender may be required to obtain,
verify and record information that identifies the Borrowers, which information
includes the name and address of the Borrowers and other information that will
allow such Lender to identify the Borrowers in accordance with said Act or
legislation.

 

117



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized representatives as of the day and year
first above written.

BORROWERS

 

FOSTER WHEELER LLC     FOSTER WHEELER INC. By:  

/s/ Kevin C. Hagan

    By:  

/s/ Kevin C. Hagan

  Name: Kevin C. Hagan       Name: Kevin C. Hagan   Title: Vice President &
Assistant Treasurer       Title: Vice President & Treasurer FOSTER WHEELER USA
CORPORATION     FOSTER WHEELER NORTH AMERICA CORP. By:  

/s/ Kevin C. Hagan

    By:  

/s/ Kevin C. Hagan

  Name: Kevin C. Hagan       Name: Kevin C. Hagan   Title: Treasurer      
Title: Vice President & Treasurer FOSTER WHEELER ENERGY CORPORATION     FOSTER
WHEELER INTERNATIONAL CORPORATION By:  

/s/ Kevin C. Hagan

    By:  

/s/ Kevin C. Hagan

  Name: Kevin C. Hagan       Name: Kevin C. Hagan   Title: Vice President &
Treasurer       Title: Vice President & Treasurer FWL     THE PARENT FOSTER
WHEELER LTD.     FOSTER WHEELER AG By:  

/s/ Kevin C. Hagan

    By:  

/s/ Franco Baseotto

  Name: Kevin C. Hagan       Name: Franco Baseotto   Title: Treasurer      
Title: Executive Vice President, Chief Financial Officer & Treasurer



--------------------------------------------------------------------------------

HOLDCO

 

FOSTER WHEELER HOLDINGS LTD. By:  

/s/ Kevin C. Hagan

  Name: Kevin C. Hagan   Title: Treasurer



--------------------------------------------------------------------------------

SUBSIDIARY GUARANTORS

 

FOSTER WHEELER ASIA LIMITED     FOSTER WHEELER ENERGY MANUFACTURING, INC. By:  

/s/ Kevin C. Hagan

    By:  

/s/ Kevin C. Hagan

  Name: Kevin C. Hagan       Name: Kevin C. Hagan   Title: Vice President &
Treasurer       Title: Vice President & Treasurer FOSTER WHEELER CONSTRUCTORS,
INC.     FOSTER WHEELER DEVELOPMENT CORPORATION By:  

/s/ Kevin C. Hagan

    By:  

/s/ Kevin C. Hagan

  Name: Kevin C. Hagan       Name: Kevin C. Hagan   Title: Vice President &
Treasurer       Title: Vice President & Treasurer FOSTER WHEELER ENERGY
SERVICES, INC.     FW EUROPEAN E & C LTD. By:  

/s/ Kevin C. Hagan

    By:  

/s/ Kevin C. Hagan

  Name: Kevin C. Hagan       Name: Kevin C. Hagan   Title: Vice President &
Treasurer       Title: Treasurer



--------------------------------------------------------------------------------

SUBSIDIARY GUARANTORS

 

PROCESS CONSULTANTS, INC.     PYROPOWER OPERATING SERVICES COMPANY, INC. By:  

/s/ Kevin C. Hagan

    By:  

/s/ Kevin C. Hagan

  Name: Kevin C. Hagan       Name: Kevin C. Hagan   Title: Treasurer      
Title: Vice President & Treasurer FOSTER WHEELER INTERCONTINENTAL CORPORATION  
  FOSTER WHEELER FACILITIES MANAGEMENT, INC. By:  

/s/ Kevin C. Hagan

    By:  

/s/ Kevin C. Hagan

  Name: Kevin C. Hagan       Name: Kevin C. Hagan   Title: Treasurer      
Title: Vice President & Treasurer FOSTER WHEELER POWER SYSTEMS, INC.     FOSTER
WHEELER INTERNATIONAL HOLDINGS, INC. By:  

/s/ Kevin C. Hagan

    By:  

/s/ Kevin C. Hagan

  Name: Kevin C. Hagan       Name: Kevin C. Hagan   Title: Vice President &
Treasurer       Title: Vice President & Treasurer



--------------------------------------------------------------------------------

SUBSIDIARY GUARANTORS

 

FOSTER WHEELER PYROPOWER, INC.     FOSTER WHEELER REAL ESTATE DEVELOPMENT CORP.
By:  

/s/ Kevin C. Hagan

    By:  

/s/ Kevin C. Hagan

  Name: Kevin C. Hagan       Name: Kevin C. Hagan   Title: Vice President &
Treasurer       Title: President & Treasurer FOSTER WHEELER REALTY SERVICES,
INC.     FOSTER WHEELER VIRGIN ISLANDS, INC. By:  

/s/ Kevin C. Hagan

    By:  

/s/ Kevin C. Hagan

  Name: Kevin C. Hagan       Name: Kevin C. Hagan   Title: President & Treasurer
      Title: Vice President & Treasurer FOSTER WHEELER ZACK, INC.     FOSTER
WHEELER BIOKINETICS, INC. By:  

/s/ Kevin C. Hagan

    By:  

/s/ Kevin C. Hagan

  Name: Kevin C. Hagan       Name: Kevin C. Hagan   Title: Vice President &
Treasurer       Title: Vice President & Treasurer



--------------------------------------------------------------------------------

SUBSIDIARY GUARANTORS

 

FOSTER WHEELER SERVICES, INC.     FW HUNGARY LICENSING LIMITED LIABILITY COMPANY
By:  

/s/ Kevin C. Hagan

    By:  

/s/ Kevin C. Hagan

  Name: Kevin C. Hagan       Name: Kevin C. Hagan   Title: Vice President &
Treasurer       Title: Director FINANCIAL SERVICES S.À R.L.     FW FINANCIAL
HOLDINGS GMBH By:  

/s/ Kevin C. Hagan

    By:  

/s/ Rakesh K. Jindal

  Name: Kevin C. Hagan       Name: Rakesh K. Jindal   Title: Manager      
Title: Manager FW INVESTMENTS LIMITED       By:  

/s/ Rakesh K. Jindal

Name: Rakesh K. Jindal

    Executed as a deed by FOSTER WHEELER (GIBRALTAR) HOLDINGS LIMITED and signed
by 2 directors   Title: Director    

 

By:

 

 

/s/ Kevin C. Hagan

        Name: Kevin C. Hagan         Title: Director       By:  

/s/ Rakesh K. Jindal

        Name: Rakesh K. Jindal         Title: Director



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT

 

BNP PARIBAS, individually and as Administrative Agent By:  

/s/ Pierre Nicholas Rogers

  Name: Pierre Nicholas Rogers   Title: Managing Director By:  

/s/ John Treadwell, Jr.

  Name: John Treadwell, Jr.   Title: Vice President



--------------------------------------------------------------------------------

LENDERS

 

BNP PARIBAS By:  

/s/ Pierre Nicholas Rogers

  Name: Pierre Nicholas Rogers   Title: Managing Director By:  

/s/ John Treadwell, Jr.

  Name: John Treadwell, Jr.   Title: Vice President



--------------------------------------------------------------------------------

LENDERS

 

UNION BANK, N.A. By:  

/s/ Lauren Hom

  Name: Lauren Hom   Title: Vice President



--------------------------------------------------------------------------------

LENDERS

 

HSBC BANK USA, NATIONAL ASSOCIATION By:  

/s/ Christopher J. Mendelsohn

  Name: Christopher J. Mendelsohn   Title: Senior Vice President



--------------------------------------------------------------------------------

LENDERS

 

WELLS FARGO BANK, NATIONAL ASSOCIATION By:  

/s/ Robert K. Strunk II

Name: Robert K. Strunk II Title: Senior Vice President



--------------------------------------------------------------------------------

LENDERS

 

CREDIT AGRICOLE CORPORATE & INVESTMENT BANK NY By:  

/s/ Brad Matthews

Name: Brad Matthews Title: Vice President By:  

/s/ David Christiansen

Name: David Christiansen Title: Director



--------------------------------------------------------------------------------

LENDERS

 

LLOYDS TSB BANK PLC By:  

/s/ Dennis McClellan

Name: Dennis McClellan Title: Assistant Vice President – M040 By:  

/s/ Stephen Giacolone

Name: Stephen Giacolone Title: Assistant Vice President – G011



--------------------------------------------------------------------------------

LENDERS

 

PNC BANK, NATIONAL ASSOCIATION By:  

/s/ Edward M. Tessalone

Name:   Edward M. Tessalone Title:   Senior Vice President   PNC Bank, N.A.



--------------------------------------------------------------------------------

LENDERS

 

BARCLAYS BANK PLC By:  

/s/ Mark Thompson

Name: Mark Thompson Title: Authorized Signatory



--------------------------------------------------------------------------------

LENDERS

 

CITIBANK, N.A. By:  

/s/ Christopher Hartzell

Name: Christopher Hartzell Title: Director



--------------------------------------------------------------------------------

LENDERS

 

CREDIT SUISSE AG By:  

/s/ Jean-Marc Vauclair

Name: Jean-Marc Vauclair Title: Assistant Vice President By:  

/s/ Eric Balmer

Name: Eric Balmer Title: Director



--------------------------------------------------------------------------------

LENDERS

 

JPMORGAN CHASE BANK, N.A. By:  

/s/ Peter M. Killea

Name: Peter M. Killea Title: Senior Vice President



--------------------------------------------------------------------------------

LENDERS

 

KEYBANK NATIONAL ASSOCIATION By:  

/s/ Thomas A. Crandell

Name: Thomas A. Crandell Title: Senior Vice President



--------------------------------------------------------------------------------

LENDERS

 

NATIONAL BANK OF KUWAIT, S.A.K. NEW YORK BRANCH By:  

/s/ Marwan Isbaih

Name: Marwan Isbaih Title: General Manager By:  

/s/ Wendy B. Wanninger

Name: Wendy B. Wanninger Title: Executive Manager



--------------------------------------------------------------------------------

LENDERS

 

SOVEREIGN BANK, N.A. By:  

/s/ Matthew Bartlett

Name: Matthew Bartlett Title: Vice President



--------------------------------------------------------------------------------

LENDERS

 

SUMITOMO MITSUI BANKING CORPORATION By:  

/s/ David W. Kee

Name: David W. Kee Title: Managing Director



--------------------------------------------------------------------------------

LENDERS

 

UBS AG By:  

/s/ Gaël Jacquemettaz

Name: Gaël Jacquemettaz Title: Director By:  

/s/ Ralph W. Schumacher

Name: Ralph W. Schumacher Title: Executive Director



--------------------------------------------------------------------------------

EXHIBIT A

[Form of Assignment and Assumption]

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit included in such facilities)
and (ii) to the extent permitted to be assigned under applicable law, all
claims, suits, causes of action and any other right of the Assignor (in its
capacity as a Lender) against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including contract
claims, tort claims, malpractice claims, statutory claims and all other claims
at law or in equity related to the rights and obligations sold and assigned
pursuant to clause (i) above (the rights and obligations sold and assigned
pursuant to clauses (i) and (ii) above being referred to herein collectively as
the “Assigned Interest”). Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.

 

1.    Assignor:   

 

   2.    Assignee:   

 

         [and is an Affiliate/Approved Fund of [identify Lender]1]   

 

1

Select as applicable.



--------------------------------------------------------------------------------

3.    Administrative Agent:    BNP Paribas, as the administrative agent under
the Credit Agreement    4.    Credit Agreement:    The $750,000,000 Credit
Agreement dated as of August 3, 2012 between Foster Wheeler LLC, Foster Wheeler
Inc., Foster Wheeler USA Corporation, Foster Wheeler North America Corp., Foster
Wheeler Energy Corporation and Foster Wheeler International Corporation (each a
“Borrower” and, collectively, the “Borrowers”), Foster Wheeler AG (the
“Parent”), Foster Wheeler Ltd. (“FWL”), Foster Wheeler Holdings Ltd. (“Holdco”),
the Subsidiary Guarantors party thereto, the Lenders party thereto and BNP
Paribas, as Administrative Agent.    5.    Assigned Interest:      

 

Facility Assigned2

   Aggregate Amount  of
Commitment/Loans
for all Lenders      Amount of
Commitment/Loans
Assigned      Percentage
Assigned of
Commitment/Loans3      $                    $                           %     $
                   $                           %     $                    $
                          % 

Effective Date:                  , 20     [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:  

 

Name:

Title:

 

2 

Fill in the appropriate terminology for the types of facilities under the Credit
Agreement that are being assigned under this Assignment (e.g. “Revolving Credit
Commitment,” “Incremental Loan Commitment,” etc.)

3 

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 

- 2 -



--------------------------------------------------------------------------------

ASSIGNEE [NAME OF ASSIGNEE] By:  

 

Name:

Title:

 

- 3 -



--------------------------------------------------------------------------------

[Consented to and]4 Accepted:

 

BNP PARIBAS, as Administrative Agent [and Swingline Lender]5

By  

 

Name:

Title:

[Consented to:]6 [ISSUING LENDERS] [Complete as appropriate] [Consented to:]7
FOSTER WHEELER LLC By  

 

Name:

Title:

 

4 

To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

5 

To be added in the case of any assignment of Revolving Credit Commitments.

6 

To be added in the case of any assignment of Revolving Credit Commitments.

7 

To be added only if the consent of the Company is required by the terms of the
Credit Agreement.

 

- 4 -



--------------------------------------------------------------------------------

ANNEX 1

$750,000,000 CREDIT AGREEMENT DATED AS OF AUGUST 3, 2012

BETWEEN FOSTER WHEELER LLC, FOSTER WHEELER INC., FOSTER WHEELER USA CORPORATION,
FOSTER WHEELER NORTH AMERICA CORP., FOSTER WHEELER ENERGY CORPORATION and FOSTER
WHEELER INTERNATIONAL CORPORATION, AS BORROWERS, FOSTER WHEELER AG, FOSTER
WHEELER LTD., FOSTER WHEELER HOLDINGS LTD., THE SUBSIDIARY GUARANTORS PARTY
THERETO, THE LENDERS PARTY THERETO AND BNP PARIBAS, AS ADMINISTRATIVE AGENT

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Company, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Company, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 7.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) attached to this Assignment
and Assumption is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly

 

- 5 -



--------------------------------------------------------------------------------

completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy or electronic copy (including .pdf and .tif) shall be effective as
delivery of a manually executed counterpart of this Assignment and Assumption.
This Assignment and Assumption shall be governed by, and construed in accordance
with, the laws of the State of New York.

 

- 6 -



--------------------------------------------------------------------------------

EXHIBIT B-1

[Form of Opinion of Counsel to the Obligors]

[Please see attached]



--------------------------------------------------------------------------------

LOGO [g394725latham_logo.jpg]

  53rd at Third     885 Third Avenue   New York, New York 10022-4834  
Tel: +1.212.906.1200 Fax: +1.212.751.4864   www.lw.com         FIRM / AFFILIATE
OFFICES  

Abu Dhabi

Barcelona

Beijing

Boston

  Moscow


Munich

New Jersey

New York

[                    ], 2012

 

L&W DRAFT 8/1/12

 

Brussels

Chicago

Doha

Dubai

Frankfurt

Hamburg

Hong Kong

Houston

London

Los Angeles

Madrid

Milan

  Orange County


Paris

Riyadh

Rome

San Diego

San Francisco

Shanghai

Silicon Valley

Singapore

Tokyo

Washington, D.C.

 

 

File No. 036794-0020

The lenders party to the Credit Agreement (referred to below) on the date
thereof

and

BNP Paribas, as Administrative Agent for the lenders referred to above

 

  Re: The Credit Agreement referred to below

Ladies and Gentlemen:

We have acted as special counsel to Foster Wheeler LLC, a Delaware limited
liability company (the “Company”), Foster Wheeler Inc., a Delaware corporation,
Foster Wheeler USA Corporation, a Delaware corporation, Foster Wheeler North
America Corp., a Delaware corporation, Foster Wheeler Energy Corporation, a
Delaware corporation, Foster Wheeler International Corporation, a Delaware
corporation (collectively, the “Corporate Borrowers,” and together with Company,
the “Borrowers”), and the Affiliates of the Company that are listed as “U.S.
Guarantors” (together with the Borrowers, the “U.S. Credit Parties”) and
“Non-U.S. Guarantors” on Schedule A hereto (collectively, the “Guarantors” and
together with the Borrowers, the “Credit Parties”) in connection with (a) that
certain Credit Agreement dated as of [                    ], 2012 (the “Credit
Agreement”), among the Borrowers, the Guarantors, the lenders party thereto and
BNP Paribas, as administrative agent (in such capacity, the “Administrative
Agent”) and (b) the other Opinion Documents (as defined below).



--------------------------------------------------------------------------------

[                    ], 2012

Page 3

 

LOGO [g394725latham_logo2.jpg]

 

This letter is furnished pursuant to Section 6.01(b) of the Credit Agreement.
Capitalized terms defined in the Credit Agreement, used herein and not otherwise
defined herein, shall have the meanings given them in the Credit Agreement.

As such counsel, we have examined such matters of fact and questions of law as
we have considered appropriate for purposes of this letter, except where a
specified fact confirmation procedure is stated to have been performed (in which
case we have with your consent performed the stated procedure), and except where
a statement is qualified as to knowledge (in which case we have with your
consent made no or limited inquiry as specified below). We have examined, among
other things, the following:

 

  (a) the Credit Agreement; and

 

  (b) the Promissory Notes listed on Schedule B hereto (the “Promissory Notes”).

The documents described in subsections (a) – (b) above are referred to herein
collectively as the “Opinion Documents.”

Except as otherwise stated herein, as to factual matters we have, with your
consent, relied upon the foregoing, and upon oral and written statements and
representations of officers and other representatives of the Credit Parties and
others, including the representations and warranties of the Credit Parties in
the Opinion Documents. We have not independently verified such factual matters.

We are opining as to the effect on the subject transaction only of the federal
laws of the United States and the internal laws of the State of New York, and we
express no opinion with respect to the applicability to the opinions expressed
herein, or the effect thereon, of the laws of any other jurisdiction, or as to
any matters of municipal law or the laws of any local agencies within any state.

Except as otherwise stated herein, our opinions herein are based upon our
consideration of only those statutes, rules and regulations which, in our
experience, are normally applicable to borrowers and guarantors in unsecured
loan transactions. We express no opinion as to any state or federal laws or
regulations applicable to the subject transactions because of the legal or
regulatory status of any parties to the Opinion Documents or the legal or
regulatory status of any of their affiliates. Various issues pertaining to
certain US laws and Bermuda, England, Hungary, Luxembourg, Gibraltar and
Switzerland law are addressed in the opinions of Sara Bucholtz, Conyers Dill &
Pearman Limited, Latham & Watkins LLP (London), Dr. Bényi E. László Law Firm,
Baker & McKenzie LLP, Triay Stagnetto Neish, Suter Howald Rechtansanwälte and
Bär & Karrer SA, respectively, separately provided to you. We express no opinion
with respect to those matters herein, and to the extent elements of those
opinions are necessary to the conclusions expressed herein, we have, with your
consent, assumed such matters.

Subject to the foregoing, assuming each and all of the matters set forth in the
penultimate paragraph of this letter and subject to the other matters set forth
herein, we express the following opinions or confirmations as of the date hereof
(except, in the case of paragraph 1, we express no opinion with respect to
Section 4.06 of the Credit Agreement):

 

  1. Each of the Opinion Documents constitutes a legally valid and binding
obligation of each Credit Party party thereto, enforceable against such Credit
Party in accordance with its terms.



--------------------------------------------------------------------------------

[                    ], 2012

Page 4

 

LOGO [g394725latham_logo2.jpg]

 

  2. The execution and delivery of the Opinion Documents by each Credit Party
party thereto on the date hereof do not:

 

  (i) violate any federal or New York statute, rule, or regulation applicable to
the Credit Parties (including, without limitation, Regulations T, U or X of the
Board of Governors of the Federal Reserve System, assuming the Credit Parties
comply with the provisions of the Opinion Documents relating to the use of
proceeds); or

 

  (ii) require any consents, approvals, or authorizations to be obtained by the
Credit Parties from, or any registrations, declarations or filings to be made by
the Credit Parties with, any governmental authority, under any federal or New
York statute, rule or regulation applicable to the Credit Parties that have not
been obtained or made.

 

  3. The Company is not required to be registered as an “investment company”
within the meaning of the Investment Company Act of 1940, as amended.

Our opinions do not include any opinion with respect to the creation, validity,
attachment, perfection or priority of any security interest or lien or the
effectiveness of any sale or other conveyance or transfer of real or personal
property.

Our opinions are subject to:

(a) the effects of bankruptcy, insolvency, reorganization, preference,
fraudulent transfer, moratorium or other similar laws relating to or affecting
the rights or remedies of creditors, and the judicial application of foreign
laws or governmental actions affecting creditors’ rights;

(b) the effects of general principles of equity, whether considered in a
proceeding in equity or at law (including the possible unavailability of
specific performance or injunctive relief), concepts of materiality,
reasonableness, good faith and fair dealing, and the discretion of the court
before which a proceeding is brought;



--------------------------------------------------------------------------------

[                    ], 2012

Page 5

 

LOGO [g394725latham_logo2.jpg]

 

(c) the invalidity under certain circumstances under law or court decisions of
provisions for the indemnification of or contribution to a party with respect to
a liability where such indemnification or contribution is contrary to public
policy;

(d) we express no opinion with respect to (i) consents to, or restrictions upon,
governing law (except for the validity under the laws of the State of New York,
but subject to mandatory choice of law rules and constitutional limitations, of
provisions in the Credit Agreement which expressly choose New York as the
governing law for the Credit Agreement), jurisdiction (except for the validity
under the laws of the State of New York, but subject to mandatory jurisdiction
rules and constitutional limitations, of provisions in the Credit Agreement
which expressly provide for submission to the non-exclusive jurisdiction of
New York state courts), venue, service of process, remedies or judicial relief;
(ii) advance waivers of claims, defenses, rights granted by law, or notice,
opportunity for hearing, evidentiary requirements, statutes of limitation, trial
by jury or at law, or other procedural rights; (iii) waivers of broadly or
vaguely stated rights; (iv) provisions for exclusivity, election or cumulation
of rights or remedies; (v) provisions authorizing or validating conclusive or
discretionary determinations; (vi) grants of setoff rights; (vii) provisions to
the effect that a guarantor is liable as a primary obligor, and not as a surety;
(viii) provisions for the payment of attorneys’ fees where such payment is
contrary to law or public policy; (ix) proxies, powers and trusts;
(x) provisions prohibiting, restricting, or requiring consent to assignment or
transfer of any right or property; (xi) provisions for liquidated damages,
default interest, late charges, monetary penalties, prepayment or make-whole
premiums or other economic remedies to the extent such provisions are deemed to
constitute a penalty; and (xii) the severability, if invalid, of provisions to
the foregoing effect;

We express no opinion or confirmation as to federal or state securities laws
(except as provided in paragraph 3), tax laws, antitrust or trade regulation
laws, insolvency or fraudulent transfer laws, antifraud laws, compliance with
fiduciary duty requirements, pension or employee benefit laws, usury laws (other
than any statute, rule or regulation of the State of New York), environmental
laws, margin regulations (except as set forth in paragraph 2(i)), laws and
regulations relating to commodities trading, futures and swaps, Financial
Industry Regulatory Authority rules, National Futures Association rules, or the
rules of any stock exchange, clearing organization, designated contract market
or other regulated entity for trading, processing, clearing or reporting
transactions in securities, commodities, futures or swaps, export control,
anti-money laundering, and anti-terrorism laws (without limiting other laws or
rules excluded by customary practice).

The opinions set forth above are also subject to the effect of general legal
principles that impose a duty to act in good faith and in a commercially
reasonable manner.

We call to your attention that enforcement of a claim denominated in a foreign
currency may be limited by requirements that the claim (or a judgment in respect
of the claim) be converted into United States dollars, and we express no opinion
as to the enforceability of any indemnity for losses associated with the
exchange of the judgment currency into any other currency.



--------------------------------------------------------------------------------

[                    ], 2012

Page 6

 

LOGO [g394725latham_logo2.jpg]

 

With your consent, we have assumed (a) that each Credit Party and each other
party to the Opinion Documents exists and has the right, power and authority to
execute, deliver and perform its obligations under the Opinion Documents under
all laws applicable to it, (b) that the Opinion Documents have been duly
authorized, executed and delivered by each Credit Party and each other party
thereto, (c) the genuineness of all signatures and the legal capacity of all
natural persons, (d) that the Opinion Documents constitute legally valid and
binding obligations of the parties thereto other than the Credit Parties,
enforceable against each of them in accordance with their respective terms, and
(e) that the status of the Opinion Documents as legally valid and binding
obligations of each party thereto is not affected by any (i) breaches of, or
defaults under, agreements or instruments, (ii) violations of statutes, rules,
regulations or court or governmental orders, or (iii) failures to obtain
required consents, approvals or authorizations from, or make required
registrations, declarations or filings with, governmental authorities, provided
that we make no such assumption to the extent we have expressly opined as to
such matters with respect to the Credit Parties in paragraph 2(ii) of this
letter.

This letter is furnished only to you and is solely for your benefit in
connection with the transactions referenced in the first paragraph. This letter
may not be relied upon by you for any other purpose or furnished or quoted by
you to any other person, firm or entity for any other purpose and may not be
assigned to or relied on by any other person, firm or entity for any purpose, in
each case without our prior written consent, which may be granted or withheld in
our discretion. At your request, we hereby consent to reliance hereon by any
future assignee of your interest in the loans under the Credit Agreement
pursuant to an assignment that is made and consented to in accordance with the
express provisions of Section 11.08 of the Credit Agreement, on the condition
and understanding that (i) this letter speaks only as of the date hereof,
(ii) we have no responsibility or obligation to update this letter, to consider
its applicability or correctness to other than its addressees, or to take into
account changes in law, facts or any other developments of which we may later
become aware, and (iii) any such reliance by a future assignee must be actual
and reasonable under the circumstances existing at the time of assignment,
including any changes in law, facts or any other developments known to or
reasonably knowable by the assignee at such time.

 

Very truly yours, DRAFT



--------------------------------------------------------------------------------

SCHEDULE A

GUARANTORS

U.S. Guarantors:

 

  1. Foster Wheeler LLC (DE)

 

  2. Foster Wheeler Inc. (DE)

 

  3. Foster Wheeler USA Corporation (DE)

 

  4. Foster Wheeler North America Corp. (DE)

 

  5. Foster Wheeler International Corporation (DE)

 

  6. Foster Wheeler Energy Corporation (DE)

 

  7. Foster Wheeler Virgin Islands, Inc. (DE)

 

  8. Foster Wheeler Zack, Inc. (DE)

 

  9. Foster Wheeler Energy Services, Inc. (CA)

 

  10. Foster Wheeler Pyropower, Inc. (NY)

 

  11. Foster Wheeler Real Estate Development Corp. (DE)

 

  12. Foster Wheeler Development Corporation (DE)

 

  13. Foster Wheeler Realty Services, Inc. (DE)

 

  14. Foster Wheeler Power Systems, Inc. (DE)

 

  15. Foster Wheeler Asia Limited (DE)

 

  16. Foster Wheeler Intercontinental Corporation (DE)

 

  17. Process Consultants, Inc. (DE)

 

  18. Foster Wheeler International Holdings, Inc. (DE)

 

  19. Foster Wheeler Constructors, Inc. (DE)

 

  20. Foster Wheeler Energy Manufacturing, Inc. (DE)

 

  21. Foster Wheeler Facilities Management, Inc. (DE)

 

  22. Pyropower Operating Services Company, Inc. (CA)

 

  23. Foster Wheeler Biokinetics, Inc.

Non-U.S. Guarantors:

 

  1. Foster Wheeler Ltd.

 

  2. Foster Wheeler Holdings Ltd.

 

  3. Foster Wheeler AG

 

  4. FW European E & C Ltd.

 

  5. FW Hungary Licensing Limited Liability Company

 

  6. Financial Services S.à r.l.

 

  7. Foster Wheeler (Gibraltar) Holdings Limited

 

  8. FW Financial Holdings GmbH

 

  9. FW Investments Limited



--------------------------------------------------------------------------------

SCHEDULE B

PROMISSORY NOTES

[See attached]



--------------------------------------------------------------------------------

EXHIBIT B-2

 

LOGO [g394725foster_logo.jpg]

SARA R. BUCHOLTZ

 

Assistant General Counsel-Corporate
& Assistant Secretary

     

Tel.: 908-730-4160

Fax: 908-730-4149

      Email: sara_bucholtz@fwc.com

August 3, 2012

The lenders party to the Credit Agreement (referred to below) on the date hereof

and

BNP Paribas, as Administrative Agent for the lenders referred to above

 

  Re: The Credit Agreement referred to below

Ladies and Gentlemen:

I am Assistant General Counsel-Corporate to Foster Wheeler Inc., a Delaware
corporation (“FWI”), and have acted in that capacity as counsel to FWI, Foster
Wheeler LLC, a Delaware limited liability company (the “Company”), Foster
Wheeler USA Corporation, a Delaware corporation, Foster Wheeler North America
Corp., a Delaware corporation, Foster Wheeler Energy Corporation, a Delaware
corporation, Foster Wheeler International Corporation, a Delaware corporation
(collectively, the “Borrowers”), and the Affiliates of the Company that are
listed as “U.S. Guarantors” (together with the Borrowers, the “U.S. Credit
Parties”) and “Non-U.S. Guarantors” on Schedule A hereto (collectively, the
“Guarantors” and together with the Borrowers, the “Credit Parties”) in
connection with that certain Credit Agreement dated as of August 3, 2012 (the
“Credit Agreement”), among the Borrowers, the Guarantors, the lenders party
thereto and BNP Paribas, as administrative agent (in such capacity, the
“Administrative Agent”).

This letter is furnished pursuant to Section 6.01(b) of the Credit Agreement.
Capitalized terms defined in the Credit Agreement used herein, and not otherwise
defined herein, shall have the meanings given them in the Credit Agreement.

As such counsel, I have examined such matters of fact and questions of law as I
have considered appropriate for purposes of this letter, except where a
specified fact confirmation procedure is stated to have been performed (in which
case I have with your consent

 

FOSTER WHEELER INC.

53 Frontage Road, PO Box 90000, Hampton, NJ 08827-9000 Tel (908) 730-4000 Fax
(908) 713-3245 www.fwc.com



--------------------------------------------------------------------------------

August 3, 2012

Page 2

 

performed the stated procedure), and except where a statement is qualified as to
knowledge (in which case I have with your consent made no or limited inquiry as
specified below). I have examined, among other things, the following:

(a) The Credit Agreement;

(b) The Promissory Notes listed on Schedule B hereto (the “Promissory Notes”);
and

(c) The Certificate of Incorporation, Bylaws, Limited Liability Company
Agreement, Certificate of Formation or Operating Agreement (or other similar
constitutive document), as applicable, of the U.S. Credit Parties (the “U.S.
Governing Documents”).

The documents described in subsections (a) and (b) above are referred to herein
collectively as the “Opinion Documents.”

Except as otherwise stated herein, as to factual matters I have, with your
consent, relied upon the foregoing, and upon oral and written statements and
representations of officers and other representatives of the Credit Parties,
including the representations and warranties of the Credit Parties in the
Opinion Documents. I have not independently verified such factual matters.

I am opining herein as to the effect on the subject transaction only of the
General Corporation Law of the State of Delaware (the “DGCL”), the Delaware
Limited Liability Company Act (the “DLLCA”), the Corporations Code of the State
of California (the “CCC”) and the Business Corporation Law of the State of New
York (the “NYBCL”); each of the foregoing, a “Constitutive Law”, as applicable,
to the U.S. Credit Parties existing under such law. Except as described in the
previous sentence, I express no opinion with respect to the applicability to the
opinions expressed herein, or the effect thereon, of the laws of any other
jurisdiction or any other laws in any such jurisdiction, or as to any matters of
municipal law or the laws of any local agencies within any state. I call to your
attention that I am admitted to practice law only in the States of New York and
New Jersey. With your permission, to the extent the opinions herein relate to
matters governed by the laws of the State of California, I have assumed that the
laws of the State of California are substantially similar to the laws of the
State of New York.

Except as otherwise stated herein, my opinions herein are based upon my
consideration of only those statutes, rules and regulations which, in my
experience, are normally applicable to borrowers and guarantors in loan
transactions. I express no opinion as to any state or federal laws or
regulations applicable to the subject transactions because of the legal or
regulatory status of any parties to the Opinion Documents or the legal or
regulatory status of any of their affiliates. Various matters pertaining to
Bermuda, England, Hungary, Luxembourg, Gibraltar and Switzerland law are
addressed in the opinions of Conyers Dill & Pearman, Latham & Watkins LLP
(London), Dr. Bényi E. László Law Firm, Baker & McKenzie LLP, Triay Stagnetto
Neish, Suter Howald Rechtansanwälte and Bär & Karrer AG, respectively,
separately provided to you (collectively, the “Foreign Opinions”). I express no
opinion with respect to those matters, and to the extent elements of those
opinions are necessary to the conclusions expressed herein, I have, with your
consent, assumed such matters.



--------------------------------------------------------------------------------

August 3, 2012

Page 3

 

Subject to the foregoing and the other matters set forth herein, I express the
following opinions or confirmations, as of the date hereof:

1. The Company is a limited liability company under the DLLCA with limited
liability company power and authority to enter into the Opinion Documents to
which it is a party, to incur liability in respect of borrowings and letters of
credit under the Credit Agreement, and to perform its obligations under the
Opinion Documents to which it is a party. With your consent, based solely on
certificates from public officials, I confirm that the Company is validly
existing and in good standing under the laws of the State of Delaware.

2. Each entity listed on Schedule C(1) (a “Delaware Corporate Credit Party”) is
a corporation under the DGCL with corporate power and authority to enter into
the Opinion Documents to which it is a party, to incur liability in respect of
borrowings and letters of credit and/or guarantees under the Credit Agreement,
as applicable, and to perform its obligations under the Opinion Documents to
which it is a party. With your consent, based solely on certificates from public
officials, I confirm that each Delaware Corporate Credit Party is validly
existing and in good standing under the laws of the State of Delaware.

3. Each entity listed on Schedule C(2) (a “California Credit Party”) is a
corporation under the CCC with corporate power and authority to enter into the
Opinion Documents to which it is a party, to incur liability in respect of
guarantees under the Credit Agreement, and to perform its obligations under the
Opinion Documents to which it is a party. With your consent, based solely on
certificates from public officials, I confirm that each California Credit Party
is validly existing and in good standing under the laws of the State of
California.

4. The entity listed on Schedule C(3) (the “New York Credit Party”) is a
corporation under the NYBCL with corporate power and authority to enter into the
Opinion Documents to which it is a party, to incur liability in respect of
guarantees under the Credit Agreement, and to perform its obligations under the
Opinion Documents to which it is a party. With your consent, based solely on
certificates from public officials, I confirm that the New York Credit Party is
validly existing and in good standing under the laws of the State of New York.

5. The execution, delivery and performance of the Opinion Documents by the U.S.
Credit Parties parties thereto have been duly authorized by all necessary
limited liability company or corporate action of the U.S. Credit Parties and the
Opinion Documents have been duly executed and delivered by the U.S. Credit
Parties parties thereto.

6. The execution and delivery of the Opinion Documents by a U.S. Credit Party on
the date hereof do not:

(i) violate the provisions of its U.S. Governing Documents;

(ii) violate its Constitutive Law; or

(iii) require any consents, approvals, or authorizations to be obtained by it
from, or any registrations, declarations or filings to be made by it with, any
governmental authority under its Constitutive Law that have not been obtained or
made.



--------------------------------------------------------------------------------

August 3, 2012

Page 4

 

I express no opinion as to the enforceability of any document, as to the
creation, perfection or priority of any security interest or lien, or the
effectiveness of any sale or other conveyance or transfer of real or personal
property, or as to compliance with any laws other than, as to each U.S. Credit
Party, its Constitutive Law.

This letter is furnished only to you and is solely for your benefit in
connection with the transactions referenced in the first paragraph. This letter
may not be relied upon by you for any other purpose or furnished or quoted by
you to any other person, firm or entity for any other purpose and may not be
assigned to or relied on by any other person, firm or entity for any purpose, in
each case without my prior written consent, which may be granted or withheld in
my discretion. At your request, I hereby consent to reliance hereon by any
future assignee of your interest in the loans under the Credit Agreement
pursuant to an assignment that is made and consented to in accordance with the
express provisions of Section 11.08 of the Credit Agreement, on the condition
and understanding that (i) this letter speaks only as of the date hereof, (ii) I
have no responsibility or obligation to update this letter, to consider its
applicability or correctness to other than its addressees, or to take into
account changes in law, facts or any other developments of which we may later
become aware, and (iii) any such reliance by a future assignee must be actual
and reasonable under the circumstances existing at the time of assignment,
including any changes in law, facts or any other developments known to or
reasonably knowable by the assignee at such time.

Very truly yours,



--------------------------------------------------------------------------------

SCHEDULE A

GUARANTORS

U.S. Guarantors:

 

  1. Foster Wheeler LLC

 

  2. Foster Wheeler Energy Corporation

 

  3. Foster Wheeler Inc.

 

  4. Foster Wheeler International Corporation

 

  5. Foster Wheeler North America Corp.

 

  6. Foster Wheeler USA Corporation

 

  7. Foster Wheeler Asia Limited

 

  8. Foster Wheeler Biokinetics, Inc.

 

  9. Foster Wheeler Constructors, Inc.

 

  10. Foster Wheeler Development Corporation

 

  11. Foster Wheeler Energy Manufacturing, Inc.

 

  12. Foster Wheeler Energy Services, Inc.

 

  13. Foster Wheeler Facilities Management, Inc.

 

  14. Foster Wheeler Intercontinental Corporation

 

  15. Foster Wheeler International Holdings, Inc.

 

  16. Foster Wheeler Power Systems, Inc.

 

  17. Foster Wheeler Pyropower, Inc.

 

  18. Foster Wheeler Real Estate Development Corp.

 

  19. Foster Wheeler Realty Services, Inc.

 

  20. Foster Wheeler Services, Inc.

 

  21. Foster Wheeler Virgin Islands, Inc.

 

  22. Foster Wheeler Zack, Inc.

 

  23. Process Consultants, Inc.

 

  24. Pyropower Operating Services Company, Inc.

Non-U.S. Guarantors:

 

  1. Foster Wheeler Ltd.

 

  2. Foster Wheeler Holdings Ltd.

 

  3. Foster Wheeler AG

 

  4. Financial Services S.à r.l.

 

  5. Foster Wheeler (Gibraltar) Holdings Limited

 

  6. FW Financial Holdings GmbH

 

  7. FW European E & C Ltd.

 

  8. FW Hungary Licensing Limited Liability Company

 

  9. FW Investments Limited



--------------------------------------------------------------------------------

SCHEDULE B

PROMISSORY NOTES

[To Come.]



--------------------------------------------------------------------------------

SCHEDULE C

1. DELAWARE CORPORATE CREDIT PARTIES:

Foster Wheeler LLC

Foster Wheeler Energy Corporation

Foster Wheeler Inc.

Foster Wheeler International Corporation

Foster Wheeler North America Corp.

Foster Wheeler USA Corporation

Foster Wheeler Asia Limited

Foster Wheeler Biokinetics, Inc.

Foster Wheeler Constructors, Inc.

Foster Wheeler Development Corporation

Foster Wheeler Energy Manufacturing, Inc.

Foster Wheeler Facilities Management, Inc.

Foster Wheeler Intercontinental Corporation

Foster Wheeler International Holdings, Inc.

Foster Wheeler Power Systems, Inc.

Foster Wheeler Real Estate Development Corp.

Foster Wheeler Realty Services, Inc.

Foster Wheeler Services, Inc.

Foster Wheeler Virgin Islands, Inc.

Foster Wheeler Zack, Inc.

Process Consultants, Inc.

2. CALIFORNIA CREDIT PARTIES:

Foster Wheeler Energy Services, Inc.

Pyropower Operating Services Company, Inc.

3. NEW YORK CREDIT PARTY:

Foster Wheeler Pyropower, Inc.



--------------------------------------------------------------------------------

EXHIBIT C

[Form of Opinion of Special Counsel]

[            ], 2012

 

To the Lenders party to the Credit Agreement
referred to below and BNP Paribas
as Administrative Agent

Ladies and Gentlemen:

We have acted as special New York counsel to BNP Paribas in connection with the
Credit Agreement (the “Credit Agreement”) dated as of [                    ],
2012, between Foster Wheeler LLC, Foster Wheeler Inc., Foster Wheeler USA
Corporation, Foster Wheeler North America Corp., Foster Wheeler Energy
Corporation and Foster Wheeler International Corporation (each a “Borrower” and,
collectively, the “Borrowers”), Foster Wheeler AG (the “Parent”), Foster Wheeler
Ltd. (“FWL”), Foster Wheeler Holdings Ltd. (“Holdco”), the Subsidiary Guarantors
named therein (collectively, the “Subsidiary Guarantors” and, together with the
Borrowers, the Parent, FWL, Holdco and the Subsidiary Guarantors, the
“Obligors”), the lenders named therein and BNP Paribas, as Administrative Agent.
All capitalized terms used but not defined herein have the respective meanings
given to such terms in the Credit Agreement. This opinion is being delivered
pursuant to Section 6.01(c) of the Credit Agreement.

In rendering the opinions expressed below, we have examined an executed
counterpart of the Credit Agreement. In our examination, we have assumed the
genuineness of all signatures, the authenticity of all documents submitted to us
as originals and the conformity with authentic original documents of all
documents submitted to us as copies. When relevant facts were not independently
established, we have relied upon representations made in or pursuant to the
Credit Agreement. In addition, we have assumed that all authorizations,
approvals or consents of (including without limitation all foreign exchange
control approvals), and all filings or registrations with, any governmental or
regulatory authority or agency of each jurisdiction in which an Obligor is
organized or does business) required for the making and performance by such
Obligor of the Credit Agreement have been obtained or made and are in effect.

In rendering the opinions expressed below, we have assumed, with respect to all
of the documents referred to in this opinion letter, that (except, to the extent
set forth in the opinions expressed below, as to the Obligors):

(i) the Credit Agreement has been duly authorized by, has been duly executed and
delivered by, and constitutes legal, valid, binding and enforceable obligations
of, all of the parties to such documents;



--------------------------------------------------------------------------------

(ii) all signatories to the Credit Agreement have been duly authorized; and

(iii) all of the parties to the Credit Agreement are duly organized and validly
existing and have the power and authority (corporate or other) to execute,
deliver and perform such documents.

Based upon and subject to the foregoing and subject also to the comments and
qualifications set forth below, and having considered such questions of law as
we have deemed necessary as a basis for the opinions expressed below, we are of
the opinion that the Credit Agreement constitutes the legal, valid and binding
obligation of each Obligor, enforceable against such Obligor in accordance with
its terms, except as may be limited by bankruptcy, insolvency, reorganization,
fraudulent conveyance or transfer, moratorium or other similar laws relating to
or affecting the rights of creditors generally, and to the possible judicial
application of foreign laws or governmental action affecting the rights of
creditors generally, and except as the enforceability of the Credit Agreement is
subject to the application of general principles of equity (regardless of
whether considered in a proceeding in equity or at law), including without
limitation (a) the possible unavailability of specific performance, injunctive
relief or any other equitable remedy and (b) concepts of materiality,
reasonableness, good faith and fair dealing.

The foregoing opinions are subject to the following comments and qualifications:

(A) The enforceability of provisions in the Credit Agreement to the effect that
terms may not be waived or modified except in writing may be limited under
certain circumstances.

(B) The enforceability of Section 11.03 of the Credit Agreement may be limited
by laws limiting the enforceability of provisions exculpating or exempting a
party from, or requiring indemnification of a party for, liability for its own
action or inaction, to the extent the action or inaction involves gross
negligence, recklessness, wilful misconduct or unlawful conduct.

(C) We express no opinion as to (i) the effect of the laws of any jurisdiction
in which any Lender is located (other than the State of New York) that limit the
interest, fees or other charges such Lender may impose for the loan or use of
money or other credit, (ii) the last sentence of Section 2.17(c) of the Credit
Agreement, (iii) Section 4.06 or 4.09 of the Credit Agreement,
(iv) Section 11.12 of the Credit Agreement, (v) the first sentence of
Section 11.13(b) of the Credit Agreement, insofar as such sentence relates to
the



--------------------------------------------------------------------------------

subject matter jurisdiction of the United States District Court for the Southern
District of New York to adjudicate any controversy related to the Credit
Agreement, (vi) the waiver of inconvenient forum set forth in Section 11.13 of
the Credit Agreement with respect to proceedings in the United States District
Court for the Southern District of New York, (vii) Section 11.15 of the Credit
Agreement or (viii) the waiver of sovereign immunity set forth in Section 11.16
of the Credit Agreement to the extent it relates to immunity acquired after the
date of execution and delivery of the Credit Agreement.

(D) Clauses (i) and (iii) of Section 4.02 of the Credit Agreement may not be
enforceable to the extent that the Guaranteed Obligations as defined therein are
materially modified.

(E) We express no opinion as to the applicability to the obligations of any
Guarantor of (or the enforceability of such obligations under) Section 548 of
the Bankruptcy Code, Article 10 of the New York Debtor and Creditor Law or any
other provision of law relating to fraudulent conveyances, transfers or
obligations, or the provisions of the law of the jurisdiction of organization of
any Guarantor restricting dividends, loans or other distributions by a
corporation for the benefit of its equityholders.

(F) The opinions expressed herein as of the date hereof, and except as may
otherwise be provided herein, we have no obligation to advise you as to any
change in the matters, factual, legal or otherwise, set forth herein after the
date of this letter.

The foregoing opinions are limited to matters involving the Federal laws of the
United States and the law of the State of New York, and we do not express any
opinion as to the law of any other jurisdiction.

This opinion letter is provided to you by us as special New York counsel to BNP
Paribas pursuant to Section 6.01(c) of the Credit Agreement and may not be
relied upon by any other Person or for any purpose other than in connection with
the transactions contemplated by the Credit Agreement without, in each instance,
our prior written consent.

Very truly yours,

RMG/MJB



--------------------------------------------------------------------------------

EXHIBIT D

[Form of Joinder Agreement]

JOINDER AGREEMENT

JOINDER AGREEMENT dated as of                      (this “Agreement”), by
                    , a                      (the “Additional Subsidiary
Guarantor”), in favor of BNP Paribas as administrative agent for the Lenders
party to the Credit Agreement referred to below (in such capacity, together with
its successors in such capacity, the “Administrative Agent”).

Foster Wheeler LLC, Foster Wheeler Inc., Foster Wheeler USA Corporation, Foster
Wheeler North America Corp., Foster Wheeler Energy Corporation and Foster
Wheeler International Corporation (each a “Borrower” and, collectively, the
“Borrowers”), Foster Wheeler AG (the “Parent”), Foster Wheeler Ltd. (“FWL”),
Foster Wheeler Holdings Ltd. (“Holdco”), the Subsidiary Guarantors party thereto
(collectively, the “Existing Subsidiary Guarantors” and, together with the
Borrowers, the Parent, FWL and Holdco, the “Existing Obligors”), the lenders
party thereto and BNP Paribas as Administrative Agent are parties to a Credit
Agreement dated as of August 3, 2012 (as amended, amended and restated, modified
and supplemented and in effect from time to time, the “Credit Agreement”),
providing, subject to the terms and conditions thereof, for extensions of credit
(by means of loans and letters of credit) to be made by the Lenders named
therein to the Borrowers in an aggregate principal or face amount not exceeding
$750,000,000 (which, in the circumstances contemplated therein, may be increased
to $1,050,000,000). In addition, the Borrowers may from time to time be
obligated to one or more of the Lenders under the Credit Agreement in respect of
Hedging Agreements and/or cash management arrangements under and as defined in
the Credit Agreement.

As contemplated by Section 7.10 of the Credit Agreement, to induce the Lenders
to enter into the Credit Agreement, and to extend credit thereunder and to
extend credit to the Borrowers under Hedging Agreements and/or cash management
arrangements, and for other good and valuable consideration the receipt and
sufficiency of which are hereby acknowledged, the Additional Subsidiary
Guarantor has agreed to become a party to the Credit Agreement as a Subsidiary
Guarantor thereunder.

Accordingly, the parties hereto agree as follows:

Section 1. Definitions. Terms defined in the Credit Agreement are used herein as
defined therein.

Section 2. Joinder to Agreement. Effective upon the execution and delivery
hereof, the Additional Subsidiary Guarantor hereby agrees that it shall become a
Subsidiary Guarantor under and for all purposes of the Credit Agreement. Without
limiting the generality of the foregoing, the Additional Subsidiary Guarantor
hereby:

(i) jointly and severally with the other Subsidiary Guarantors party to the
Credit Agreement guarantees to each Lender (and each Affiliate thereof party to
any Hedging Agreement or holding any Cash Management Obligations), each Issuing
Lender and the Administrative Agent and their respective successors and assigns
the prompt payment in full when due (whether at stated maturity, by acceleration
or otherwise) of all Guaranteed Obligations in the same manner and to the same
extent as is provided in Article IV of the Credit Agreement;

 

- 1 -



--------------------------------------------------------------------------------

(ii) represents and warrants that each of the representations and warranties set
forth in Article V of the Credit Agreement that are applicable to the Additional
Subsidiary Guarantor is true and correct both before and after giving effect to
this Agreement as if each reference in said provision of the Credit Agreement
included reference to this Agreement (or, if any such representation or warranty
is expressly stated to be made as of a specific date, such representation or
warranty is true and correct as of such specific date); and

(iii) submits to the jurisdiction of the courts, and waives jury trial, as
provided in Sections 11.13 and 11.14 of the Credit Agreement.

The Additional Subsidiary Guarantor hereby instructs its counsel to deliver the
opinions referred to in Section 7.10(a)(ii) of the Credit Agreement to the
Administrative Agent.

The terms of this Agreement may be waived, amended or modified only in
accordance with the requirements of Section 11.02 of the Credit Agreement
applicable to waivers, amendments or modifications thereunder. Any notice or
other communication herein required or permitted to be given shall be given in
accordance with the requirements of Section 11.01 of the Credit Agreement. If
any provision hereof is invalid and unenforceable in any jurisdiction, then, to
the fullest extent permitted by law, (a) the other provisions hereof shall
remain in full force and effect in such jurisdiction and shall be liberally
construed in favor of the Lenders in order to carry out the intentions of the
parties hereto as nearly as may be possible and (b) the invalidity or
unenforceability of any provision hereof in any jurisdiction shall not affect
the validity or enforceability of such provision in any other jurisdiction.

This Agreement shall be construed in accordance with and governed by the laws of
the State of New York.

 

- 2 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Additional Subsidiary Guarantor has caused this
Agreement to be duly executed and delivered as of the day and year first above
written.

 

[ADDITIONAL SUBSIDIARY GUARANTOR] By:  

 

  Name:   Title:

 

Accepted and agreed:

BNP PARIBAS
as Administrative Agent

By:  

 

  Name:   Title:

 

- 3 -



--------------------------------------------------------------------------------

EXHIBIT E

SOLVENCY CERTIFICATE

I, Franco Baseotto, a Financial Officer of Foster Wheeler AG ( “Parent”), in
such capacity in and not in any individual capacity, DO HEREBY CERTIFY on behalf
of Parent that:

(a) This Certificate is being executed in connection with the Credit Agreement,
dated as of August 3, 2012 (the “Credit Agreement”), between Foster Wheeler LLC,
Foster Wheeler Inc., Foster Wheeler USA Corporation, Foster Wheeler North
America Corp., Foster Wheeler Energy Corporation and Foster Wheeler
International Corporation (each a “Borrower” and, collectively, the
“Borrowers”), Foster Wheeler Holdings Ltd. (“Holdco”), Foster Wheeler Ltd.
(“FWL”), Parent, the Subsidiary Guarantors party thereto (together with the
Borrowers, Holdco, FWL and the Parent, the “Loan Parties”), the Lenders party
thereto, and BNP Paribas, as Administrative Agent. Terms defined in the Credit
Agreement are used herein as defined therein.

(b) As to the matters herein below set forth, I have personal knowledge and I
make this certification pursuant to Section 6.01(k) of the Credit Agreement with
the acknowledgement that this certification will be relied upon by the Lenders
and Administrative Agent as a basis for the consummation of the transactions
contemplated by the Credit Agreement to occur on the Effective Date.

(c) On the date hereof, after giving effect to the Transactions to occur on the
Effective Date, the Loan Parties, taken as a whole, are Solvent (as defined
below).

For purposes hereof, “Solvent” shall mean, with respect to the Loan Parties,
taken as a whole, on the Effective Date that:

(i) the aggregate amount of the Loan Parties’ total liabilities, (including
subordinated and contingent liabilities, as determined in accordance with GAAP)
is not greater than the aggregate fair value of the Loan Parties’ assets,

(ii) the Loan Parties are not engaged in a business for which their assets would
constitute an unreasonably small capital, and

(iii) the Loan Parties have not incurred, and do not intend to incur, debts
beyond their ability to pay as such debts mature.



--------------------------------------------------------------------------------

WITNESS my hand this [    ] day of [                    ], 2012

 

 

Name:   Franco Baseotto Title:   Executive Vice President, Chief Financial
Officer and Treasurer of Foster Wheeler AG



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF NOTICE DESIGNATING

EXISTING LETTERS OF CREDIT

BNP Paribas

787 Seventh Avenue

New York, New York 10019

[            ], 2012

Reference is made to the Credit Agreement dated as of August 3, 2012 (the
“Credit Agreement”), between Foster Wheeler LLC, Foster Wheeler Inc., Foster
Wheeler USA Corporation, Foster Wheeler North America Corp., Foster Wheeler
Energy Corporation and Foster Wheeler International Corporation (each a
“Borrower” and, collectively, the “Borrowers”), Foster Wheeler AG (the
“Parent”), Foster Wheeler Ltd. (“FWL”), Foster Wheeler Holdings Ltd. (“Holdco”),
the Subsidiary Guarantors party thereto (the “Subsidiary Guarantors”), the
Lenders party thereto (the “Lenders”) and BNP Paribas as administrative agent
(in such capacity, the “Administrative Agent”).

Capitalized terms defined in the Credit Agreement and not otherwise defined
herein are used herein as defined therein.

The undersigned hereby advises you, pursuant to Section 2.05(j) of the Credit
Agreement, that as of the Effective Date the letters of credit set forth in
Schedule 1 attached hereto shall be deemed Letters of Credit under the Credit
Agreement.

 

Very truly yours, FOSTER WHEELER LLC By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

Schedule 1



--------------------------------------------------------------------------------

EXHIBIT G-1

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of August 3, 2012 (the
“Credit Agreement”), among Foster Wheeler LLC, Foster Wheeler Inc., Foster
Wheeler USA Corporation, Foster Wheeler North America Corp., Foster Wheeler
Energy Corporation and Foster Wheeler International Corporation (each a
“Borrower” and, collectively, the “Borrowers”), Foster Wheeler Holdings Ltd.
(“Holdco”), Foster Wheeler AG (“Parent”), Foster Wheeler Ltd. (“FWL”), the
Subsidiary Guarantors party thereto, the Lenders party thereto, and BNP Paribas,
as Administrative Agent.

Pursuant to the provisions of Section 11.04 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten-percent shareholder
of any Borrower within the meaning of Section 881(c)(3)(B) of the Code, (iv) it
is not a controlled foreign corporation related to any Borrower as described in
Section 881(c)(3)(C) of the Code and (v) interest payments on the Loan(s) are
not effectively connected with the conduct of a trade or business within the
United States of the undersigned.

The undersigned has furnished the Administrative Agent and the Company with a
certificate of its non-United States person status on IRS Form W-8BEN. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Company and the Administrative Agent, and (2) the undersigned shall have at
all times furnished the Company and the Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

 

  Name:   Title:

Date:                  , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT G-2

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of August 3, 2012 (the
“Credit Agreement”), among Foster Wheeler LLC, Foster Wheeler Inc., Foster
Wheeler USA Corporation, Foster Wheeler North America Corp., Foster Wheeler
Energy Corporation and Foster Wheeler International Corporation (each a
“Borrower” and, collectively, the “Borrowers”), Foster Wheeler Holdings Ltd.
(“Holdco”), Foster Wheeler AG (“Parent”), Foster Wheeler Ltd. (“FWL”), the
Subsidiary Guarantors party thereto, the Lenders party thereto, and BNP Paribas,
as Administrative Agent.

Pursuant to the provisions of Section 11.04 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten-percent shareholder of any Borrower within the meaning of
Section 881(c)(3)(B) of the Code, (iv) it is not a controlled foreign
corporation related to any Borrower as described in Section 881(c)(3)(C) of the
Code, and (v) interest payments on the Loan(s) are not effectively connected
with the conduct of a trade or business within the United States of the
undersigned.

The undersigned has furnished its participating Lender with a certificate of its
non-United States person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform such Lender in
writing, and (2) the undersigned shall have at all times furnished such Lender
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:  

 

  Name:   Title:

Date:                  , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT G-3

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of August 3, 2012 (the
“Credit Agreement”), among Foster Wheeler LLC, Foster Wheeler Inc., Foster
Wheeler USA Corporation, Foster Wheeler North America Corp., Foster Wheeler
Energy Corporation and Foster Wheeler International Corporation (each a
“Borrower” and, collectively, the “Borrowers”), Foster Wheeler Holdings Ltd.
(“Holdco”), Foster Wheeler AG (“Parent”), Foster Wheeler Ltd. (“FWL”), the
Subsidiary Guarantors party thereto, the Lenders party thereto, and BNP Paribas,
as Administrative Agent.

Pursuant to the provisions of Section 11.04 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect to such participation, neither the undersigned
nor any of its direct or indirect partners/members that is claiming the
portfolio interest exemption is a bank extending credit pursuant to a loan
agreement entered into in the ordinary course of its trade or business within
the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct or
indirect partners/members that is claiming the portfolio interest exemption is a
ten-percent shareholder of any Borrower within the meaning of
Section 881(c)(3)(B) of the Code, (v) none of its direct or indirect
partners/members that is claiming the portfolio interest exemption is a
controlled foreign corporation related to any Borrower as described in
Section 881(c)(3)(C) of the Code, and (vi) interest payments on the Loan(s) are
not effectively connected with the conduct of a trade or business within the
United States of the undersigned or of any of its direct or indirect
partners/members that is claiming the portfolio interest exemption.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:  

 

  Name:   Title:

Date:                  , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT G-4

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Credit Agreement dated as of August 3, 2012 (the
“Credit Agreement”), among Foster Wheeler LLC, Foster Wheeler Inc., Foster
Wheeler USA Corporation, Foster Wheeler North America Corp., Foster Wheeler
Energy Corporation and Foster Wheeler International Corporation (each a
“Borrower” and, collectively, the “Borrowers”), Foster Wheeler Holdings Ltd.
(“Holdco”), Foster Wheeler AG (“Parent”), Foster Wheeler Ltd. (“FWL”), the
Subsidiary Guarantors party thereto, the Lenders party thereto, and BNP Paribas,
as Administrative Agent.

Pursuant to the provisions of Section 11.04 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to the Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members that is claiming the portfolio interest
exemption is a bank extending credit pursuant to a loan agreement entered into
in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Code, (iv) none of its direct or indirect
partners/members that is claiming the portfolio interest exemption is a
ten-percent shareholder of any Borrower within the meaning of
Section 881(c)(3)(B) of the Code, (v) none of its direct or indirect
partners/members that is claiming the portfolio interest exemption is a
controlled foreign corporation related to any Borrower as described in
Section 881(c)(3)(C) of the Code, and (vi) interest payments on the Loan(s) are
not effectively connected with the conduct of a trade or business within the
United States of the undersigned or of any of its direct or indirect
partners/members that is claiming the portfolio interest exemption.

The undersigned has furnished the Administrative Agent and the Company with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Company and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Company and the Administrative
Agent with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

 

  Name:   Title:

Date:                  , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT H

SUBORDINATION TERMS FOR INTERCOMPANY NOTE1

Credit Agreement: the Credit Agreement, dated as of [                    ], 2012
(as from time to time amended, amended and restated, supplemented, modified,
refinanced, refunded, renewed, extended or replaced (including pursuant to one
or more new credit agreements, the “Credit Agreement”)) between FOSTER WHEELER
LLC, FOSTER WHEELER INC., FOSTER WHEELER USA CORPORATION, FOSTER WHEELER NORTH
AMERICA CORP., FOSTER WHEELER ENERGY CORPORATION and FOSTER WHEELER
INTERNATIONAL CORPORATION (each a “Borrower” and, collectively, the
“Borrowers”), FOSTER WHEELER AG (the “Parent”), FOSTER WHEELER LTD. (“FWL”),
FOSTER WHEELER HOLDINGS LTD. (“Holdco”), the Subsidiary Guarantors (as defined
therein), and BNP PARIBAS, as administrative agent for the lenders or other
financial institutions or entities party, as lenders, to the Credit Agreement
(in such capacity, together with its successors in such capacity, the
“Administrative Agent”).

Subordination Agreement: the Subordination Agreement, dated as of
[                    ], 2012 (as amended, amended and restated, supplemented or
otherwise modified from time to time, the “Subordination Agreement”) between the
Borrowers, the Parent, FWL, Holdco, the Subsidiaries (as defined therein), and
the Administrative Agent.

 

  Section 1. Definitions

Terms defined in the Credit Agreement are used herein as defined therein. In
addition, as used herein:

“Senior Debt” shall mean, collectively, the following indebtedness and
obligations:

(a) all indebtedness or other obligations of the Company under the Credit
Agreement and the other Loan Documents, including all interest, expenses,
indemnities and penalties and all commitment and agency fees payable from time
to time under the Credit Agreement and the other Loan Documents;

(b) all Hedging Indebtedness;

(c) all Cash Management Obligations; and

(d) any deferrals, renewals, extensions or refinancings of any of the foregoing.

The term “Senior Debt” shall include any interest, and any expenses of the type
described in Section 11.03 of the Credit Agreement (or comparable provisions of
any other Loan

 

1 

Assumes that “the Company” and “Holder” are the defined terms for the payor and
payee respectively.



--------------------------------------------------------------------------------

Document), accruing or arising after the date of any filing by the Company of
any petition in bankruptcy or the commencing of any bankruptcy, insolvency or
similar proceedings with respect to the Company, whether or not such interest or
expenses are allowable as a claim in any such proceeding.

“Subordinated Debt” shall mean all indebtedness in respect of advances, loans
and other extensions of credit or financial accommodations made from time to
time by the Holder to the Company under this Intercompany Note[; provided that
the definition of “Subordinated Debt” shall be limited to (i) such indebtedness
existing on the date of this Intercompany Note; and (ii) such indebtedness
arising after the date of this Intercompany Note as shall be designated by the
Holder, at the time such indebtedness arises, as indebtedness forming part of
the “Subordinated Debt” under this Intercompany Note and notified to the
Administrative Agent in writing accordance with Section 4.02 of the
Subordination Agreement.]2

 

  Section 2. Subordination

Section 2.01. Subordination of Subordinated Debt. The Holder, for itself and its
successors and assigns, covenants and agrees, that, to the extent and in the
manner set forth in this Intercompany Note, the Subordinated Debt and the
payment from whatever source of the principal of, and interest and premium (if
any) on, the Subordinated Debt, are hereby expressly made subordinate and
subject in right of payment to the prior payment in full in cash of all Senior
Debt and in that connection hereby agree that, except and to the extent
permitted under Section 2.03 hereof, (a) no payment on account of the
Subordinated Debt or any judgment with respect thereto shall be made by or on
behalf the Company and (b) the Holder shall not (i) ask, demand, sue for, take
or receive from the Company, by set-off or in any other manner payment on
account of the Subordinated Debt, or (ii) seek any other remedy allowed at law
or in equity against the Company for breach of the Company’s obligations under
the instruments representing such Subordinated Debt (each of the actions
described in clause (b), an “Enforcement Action”).

In the event that, notwithstanding the foregoing provisions of this
Section 2.01, the Holder shall have received any payment not permitted by the
provisions of Section 2.03 hereof, including, without limitation, any such
payment arising out of the exercise by the Holder of a right of set-off or
counterclaim and any such payment received by reason of other indebtedness of
the Company being subordinated to the Subordinated Debt, then, and in any such
event, such payment shall be held in trust for the benefit of, and shall be
immediately paid over or delivered to the Administrative Agent for distribution
in accordance with Section 2.01 of the Subordination Agreement.

Section 2.02. Payment of Proceeds Upon Dissolution. In the event of (a) any
insolvency or bankruptcy case or proceeding, or any receivership, liquidation,
reorganization or other similar case or proceeding in connection therewith,
relative to the Company or to its creditors, as such, or to its assets, or
(b) any liquidation, dissolution or other winding up of the Company, whether
voluntary or involuntary and whether or not involving insolvency or bankruptcy,
or (c) any assignment for the benefit of creditors or any other marshalling of
assets and liabilities of the Company, then and in any such event:

(1) the Lenders shall be entitled to receive payment in full in cash of all
amounts due or to become due on or in respect of all Senior Debt, or provision
shall be made for such payment, before the Holder shall be entitled to receive
any payment on account of principal of, or interest or premium (if any) on, the
Subordinated Debt;

 

2  To be added to the extent the Holder is an entity organized under the laws of
Finland.



--------------------------------------------------------------------------------

(2) any payment or distribution of assets of the Company of any kind or
character, whether in cash, property or securities, by set-off or otherwise, to
which the Holder would be entitled but for the provisions of this Intercompany
Note, including any such payment or distribution that may be payable or
deliverable by reason of the payment of any other indebtedness of the Company
being subordinated to the payment of the Subordinated Debt, shall be paid by the
liquidating trustee or agent or other Person making such payment or
distribution, whether a trustee in bankruptcy, a receiver or liquidating trustee
or otherwise, directly to the Administrative Agent for distribution in
accordance with Section 2.02(2) of the Subordination Agreement; and

(3) in the event that, notwithstanding the foregoing provisions of this
Section 2.02, the Company shall have received, before all Senior Debt is paid in
full in cash or payment thereof provided for, any such payment or distribution
of assets of the Company of any kind or character, whether in cash, property or
securities, including any such payment or distribution arising out of the
exercise by the Holder of a right of set-off or counterclaim and any such
payment or distribution received by reason of any other indebtedness of the
Company being subordinated to the Subordinated Debt, then, and in such event,
such payment or distribution shall be held in trust for the benefit of, and
shall be immediately paid over or delivered to the Administrative Agent for
distribution in accordance with Section 2.02(3) of the Subordination Agreement;
and

(4) if the Holder shall have failed to file claims or proofs of claim with
respect to the Subordinated Debt earlier than 30 days prior to the deadline for
any such filing, the Holder and the Company hereby irrevocably authorize the
Administrative Agent to vote and file proofs of claim and otherwise to act with
respect to the Subordinated Debt as the Administrative Agent may deem
appropriate in its reasonable discretion.

Section 2.03. Certain Payments Permitted. Notwithstanding the foregoing, the
Holder shall be entitled to receive and retain any payment in respect of
Subordinated Debt and to undertake or prosecute any Enforcement Action if
(i) none of the Loans shall have been declared to be due and payable (or cash
collateral for LC Exposure shall have been demanded) pursuant to the last
paragraph of Article IX of the Credit Agreement or (ii) all Senior Debt shall
have been paid in full, all of the Commitments have expired or been terminated,
all Letters of Credit shall have expired or terminated or shall have been
defeased and all LC Disbursements outstanding at such time shall have been
reimbursed.



--------------------------------------------------------------------------------

Section 2.04. Subrogation. Subject to the payment in full in cash of all Senior
Debt, the Holder shall be subrogated (equally and ratably with the holders of
all indebtedness of the Company that by its express terms is subordinated to
Senior Debt of the Company to the same extent as the Subordinated Debt is
subordinated and that is entitled to like rights of subrogation) to the rights
of the Lenders to receive payments and distributions of cash, property and
securities applicable to the Senior Debt until the principal of, and interest
and premium (if any) on, the Senior Debt shall be paid in full in cash. For
purposes of such subrogation, no payments or distributions to the Lenders of any
cash, property or securities to which the Holder would be entitled except for
the provisions of this Section 2, and no payments over pursuant to the
provisions of this Section 2 to the Lenders by the Holder, shall, as between the
Holder, its creditors other than the Lenders, and Company, be deemed to be a
payment or distribution by the Company to or on account of the Senior Debt.

Section 2.05. Provisions Solely to Define Relative Rights. The provisions of
this Section 2 are and are intended solely for the purpose of defining the
relative rights of the Holder on the one hand and the Lenders on the other hand.
Nothing contained in this Section 2 or elsewhere in this Intercompany Note is
intended to or shall:

(a) impair, as among the Company, its creditors other than the Lenders and the
Holder, the obligation of the Company to pay to the Holder the principal of and
interest on the Subordinated Debt as and when the same shall become due and
payable in accordance with its terms; or

(b) affect the relative rights against the Company of the Holder and creditors
of the Company other than the Lenders.

Section 2.06. No Waiver of Subordination Provisions. No right of the
Administrative Agent or any Lender to enforce subordination as provided
hereunder and/or under the Subordination Agreement shall at any time in any way
be prejudiced or impaired by any act or failure to act on the part of the
Company or by any act or failure to act, in good faith, by the Administrative
Agent or any Lender, or by any non-compliance by the Company with the terms,
provisions and covenants of the Subordination Agreement, regardless of any
knowledge thereof the Administrative Agent or any Lender may have or be
otherwise charged with.

Without in any way limiting the generality of the foregoing paragraph, the
Holder and the Company hereby agree that the Lenders may, at any time and from
time to time, without the consent of or notice to the Holder, without incurring
responsibility to the Holder and without impairing or releasing the
subordination provided in this Section 2 or the obligations thereunder of the
Holder to the holders of Senior Debt, do any one or more of the following in
accordance with the terms of the Credit Agreement: (a) change the time, manner
or place of payment of Senior Debt, or otherwise modify or supplement in any
respect any of the provisions of the Credit Agreement or any other instrument
evidencing or relating to any of the Senior Debt; (b) release any Person liable
in any manner for the collection of Senior Debt; and (c) exercise or refrain
from exercising any rights against the Company and any other Person.